 



Confidential information has been omitted from this Exhibit and filed separately
with the Commission pursuant to a confidential treatment request under
Rule 24b-2.
Exhibit 10.1
Big Stone II Power Plant
Participation Agreement
By And Among
CENTRAL MINNESOTA MUNICIPAL POWER AGENCY,
GREAT RIVER ENERGY,
HEARTLAND CONSUMERS POWER DISTRICT,
MONTANA-DAKOTA UTILITIES CO., A DIVISION OF MDU
RESOURCES GROUP, INC.,
OTTER TAIL CORPORATION dba OTTER TAIL POWER COMPANY,
SOUTHERN MINNESOTA MUNICIPAL POWER AGENCY, AND
WESTERN MINNESOTA MUNICIPAL POWER AGENCY
As
Owners
JUNE 30, 2005

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page i
Big Stone II Power Plant
  June 30, 2005  

TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS, RULES OF INTERPRETATION
    2  
 
       
1.01 Rules of Construction
    2  
1.02 Interpretation with 2005 Joint Facilities Agreement
    3  
1.03 Defined Terms
    3  
 
       
ARTICLE II THE PROJECT
    13  
 
       
2.01 Project
    13  
2.02 Owners’ Commitment
    14  
2.03 Ratification and Acceptance of Phase I Activities
    14  
 
       
ARTICLE III DEVELOPMENT, FINANCING AND WITHDRAWAL
    14  
 
       
3.01 Development Phases
    14  
3.02 Financing Plan
    15  
3.03 Financing Obligations
    15  
3.04 General Prohibition on Withdrawal
    17  
3.05 Withdrawal Rights as a Result of (*)
    17  
3.06 Limited Withdrawal Rights of GRE, Otter Tail and Other Owners
    18  
3.07 Obligations of an Owner That Withdraws Pursuant to Section 3.06
    19  
3.08 General Obligations of a Withdrawing Owner
    19  
3.09 Reallocation of Ownership Shares
    20  
3.10 Termination for Failure to Obtain Financing Approvals
    21  
 
       
ARTICLE IV OWNERSHIP
    21  
 
       
4.01 Plant Property
    21  
4.02 Title
    22  
4.03 Waiver of Partition Rights
    22  
4.04 Right of Possession
    22  
4.05 Transfer of Title
    22  
 
       
ARTICLE V DISPOSITION OF OWNERSHIP INTERESTS
    23  
 
       
5.01 General Prohibition on Transfers of Ownership Interests
    23  
5.02 Acts or Circumstance Not Deemed Transfers
    23  
5.03 Right of First Refusal
    24  
5.04 Covenants Run With Land
    26  
 
       
ARTICLE VI PROJECT AND PLANT MANAGEMENT
    26  
 
       
6.01 Management by Committee
    26  
6.02 Composition of Committees
    26  
6.03 Authority of Representatives to Act on Behalf of Owner
    26  
6.04 Committee Operational Procedures
    27  
6.05 Coordination Committee
    28  
6.06 Actions Requiring Coordination Committee Approval
    29  
6.07 Engineering and Operating Committee
    30  

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page ii
Big Stone II Power Plant
  June 30, 2005  

              Page  
6.08 Actions Requiring Unanimous Coordination Committee Approval
    31  
 
       
ARTICLE VII CONTRIBUTIONS; EXPENDITURES
    31  
 
       
7.01 Obligation to Pay Project Costs; Trust Account
    31  
7.02 Payment Procedures
    32  
7.03 Reservation of Right to Dispute Payments
    33  
7.04 Services and Property Contributed by Owners
    33  
7.05 Emergency Services
    34  
7.06 Taxes
    34  
7.07 Fuel
    34  
7.08 Station Power
    35  
7.09 Insurance
    35  
7.10 Assurances of Creditworthiness
    36  
7.11 Right to Obtain Financing
    37  
 
       
ARTICLE VIII CASUALTY LOSS; CONDEMNATION
    37  
 
       
8.01 Repair or Replacement
    37  
8.02 Eminent Domain
    38  
 
       
ARTICLE IX LIABILITY
    39  
 
       
9.01 Limitation and Release of Liability to Other Owners
    39  
9.02 Waiver of Certain Damages
    40  
9.03 Assignment of Rights
    40  
9.04 Reduction of Damages
    40  
9.05 Shared Liability
    40  
9.06 Indemnification for Willful Actions
    40  
9.07 Availability of Insurance Proceeds
    40  
9.08 Operator Indemnity
    41  
 
       
ARTICLE X ENTITLEMENT TO ENERGY AND CAPACITY
    41  
 
       
10.01 Interconnection and Transmission Upgrade Allocation Agreement
    41  
10.02 Generation Entitlement
    41  
10.03 Ancillary Services
    42  
10.04 Midwest ISO Market Development
    44  
10.05 Data to be Provided to the Midwest ISO
    44  
 
       
ARTICLE XI DEFAULTS AND REMEDIES
    45  
 
       
11.01 Event of Default
    45  
11.02 Contribution by Non-Defaulting Owners
    45  
11.03 Disputed Event of Default
    46  
11.04 No Waiver
    46  
11.05 Cumulative Rights
    46  
 
       
ARTICLE XII RELATIONSHIP OF PARTIES
    47  
 
       
12.01 Nature of Obligations
    47  
12.02 Tax Status
    47  
 
       
ARTICLE XIII DISPUTE RESOLUTION
    47  

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page iii
Big Stone II Power Plant
  June 30, 2005  

              Page  
ARTICLE XIV TERM
    47  
 
       
14.01 Term
    47  
14.02 Windup Events
    48  
14.03 Termination by Agreement
    48  
14.04 Return of Real Property to Otter Tail
    48  
 
       
ARTICLE XV REPRESENTATIONS, WARRANTIES
    48  
 
       
15.01 Representations and Warranties
    48  
 
       
ARTICLE XVI MISCELLANEOUS
    49  
 
       
16.01 Publicity Policy
    49  
16.02 Successors and Assigns; Assignment
    50  
16.03 Notices
    50  
16.04 Force Majeure
    50  
16.05 Waiver
    51  
16.06 Survival
    51  
16.07 Severability
    51  
16.08 Governing Law
    51  
16.09 Consent to Jurisdiction
    51  
16.10 Waiver of Trial by Jury
    52  
16.11 No Third-Party Beneficiaries
    52  
16.12 Cooperation
    52  
16.13 Captions
    52  
16.14 Entire Agreement
    52  
16.15 Counterparts
    52  
16.16 Further Assurances
    53  

         
EXHIBIT A
    55  
 
       
EXHIBIT B
    58  
 
       
EXHIBIT B-1
    59  
 
       
SCHEDULE 3.02(A) OWNER FINANCING PLANS
    60  
 
       
SCHEDULE 3.03(A) REAL AND/OR PERSONAL PROPERTY INTENDED TO BE PLANT PROPERTY
    61  
 
       
SCHEDULE 3.05(A) REFERENCE RATE METHODOLOGY
    63  
 
       
SCHEDULE 7.01 TRUST AGREEMENT
    64  
 
       
SCHEDULE 10.01 INTERCONNECTION AND TRANSMISSION UPGRADE ALLOCATION AGREEMENT
    79  

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 1
Big Stone II Power Plant
  June 30, 2005  

Participation Agreement
     THIS PARTICIPATION AGREEMENT (the “Agreement”) is made as of June 30, 2005
(the “Effective Date”), by and among Central Minnesota Municipal Power Agency,
an agency incorporated under the laws of Minnesota (“CMMPA”), Great River
Energy, a cooperative corporation incorporated under the laws of Minnesota
(“GRE”), Heartland Consumers Power District, a consumers power district formed
and organized under the South Dakota Consumers Power District Law (Chapter 49-35
of the South Dakota Codified Laws) (“Heartland”), Montana-Dakota Utilities Co.,
a Division of MDU Resources Group, Inc., a corporation incorporated under the
laws of the State of Delaware (“Montana-Dakota”), Otter Tail Corporation, a
corporation incorporated under the laws of Minnesota, doing business as Otter
Tail Power Company (“Otter Tail”), Southern Minnesota Municipal Power Agency, a
municipal corporation and political subdivision of the State of Minnesota
(“SMMPA”), and Western Minnesota Municipal Power Agency, a municipal corporation
and political subdivision of the State of Minnesota (“WMMPA”) (each individually
a “Party” and, collectively, the “Parties”).
RECITALS
     WHEREAS, Otter Tail, Montana-Dakota, and NorthWestern Corporation (formerly
known as NorthWestern Public Service Company) dba NorthWestern Energy, a
corporation incorporated under the laws of the State of Delaware
(“NorthWestern”), own an undivided interest in one hundred percent (100%) of the
existing 450 MW coal-fired electric generating plant located in Grant County,
South Dakota known as the Big Stone Plant (“BSP I”) and have entered into that
certain Big Stone I and Big Stone II Joint Facilities Agreement on October 3,
2002, as amended and supplemented, which gave Otter Tail the right to develop
BSP II (as such term is defined below); and
     WHEREAS, on June 30, 2005, NorthWestern and the Parties are entering into
the Joint Facilities Agreements (as such term is defined below), pursuant to
which the Parties have obtained certain rights to acquire property and to
investigate, design, and construct BSP II; and
     WHEREAS, each of the Parties has its own needs for additional electric
generating capacity and believes that, when compared with the costs to design,
construct and operate separate plants to satisfy their respective electric
generating capacity requirements, significant economies of scale can be achieved
through the joint construction and operation of a single plant capable of
producing the additional generating capacity the Parties collectively require.
Accordingly, the Parties have determined to proceed with the joint development,
construction and operation of BSP II, to be operated for their mutual benefit,
in accordance with the rights obtained pursuant to the Joint Facilities
Agreements; and
     WHEREAS, each Party desires that the new plant be capable of utilizing
domestic coal and achieving both lower fuel costs and environmental benefits of
lower emissions through the use of a high efficiency supercritical power plant
design and advanced emissions-control technologies; and

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 2
Big Stone II Power Plant
  June 30, 2005  

     WHEREAS, the magnitude of the cost to develop, build and operate BSP II
necessitates that the Parties share the related financial burdens associated
therewith, and each Party has determined that the sharing and allocation of such
costs and BSP II’s generating capacity can best be accomplished by acquiring,
owning and managing the related property rights necessary to build, own and
operate BSP II as tenants in common; and
     WHEREAS, each Party intends to rely on the capacity and electric energy
generated by BSP II as part of its system planning and reliability obligations
and to serve the needs of its current and future customers; and
     WHEREAS, this Agreement is made by the Parties to provide for their
ownership as tenants in common of BSP II, and sets forth certain
responsibilities and mechanisms for the design, construction, ownership,
operation, maintenance and repair of BSP II.
     NOW, THEREFORE, in consideration of the agreements and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound by this
Agreement, the Parties covenant and agree as follows:
AGREEMENTS
ARTICLE I
DEFINITIONS, RULES OF INTERPRETATION
     1.01 Rules of Construction. The capitalized terms listed in this Article
shall have the meanings set forth herein whenever the terms appear in this
Agreement, whether in the singular or the plural or in the present or past
tense. Other terms used in this Agreement but not listed in this Article shall
have meanings as commonly used in the English language and, where applicable, in
Prudent Utility Practice (as such term is defined below). Words not otherwise
defined herein that have well-known and generally accepted technical or trade
meanings are used herein in accordance with such recognized meanings. In
addition, the following rules of interpretation shall apply:

  (a)   The masculine shall include the feminine and neuter.     (b)  
References to “Articles,” “Sections,” “Schedules,” or “Exhibits” shall be to
Articles, Sections, Schedules or Exhibits of this Agreement.     (c)   This
Agreement was negotiated and prepared by each of the Parties with the advice and
participation of counsel. The Parties have agreed to the wording of this
Agreement and none of the provisions hereof shall be construed against one Party
on the ground that such Party is the author of this Agreement or any part
hereof.     (d)   The Parties shall act reasonably and in accordance with the
principles of good faith and fair dealing in the performance of this Agreement.

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 3
Big Stone II Power Plant
  June 30, 2005  



     1.02 Interpretation with 2005 Joint Facilities Agreement. The Parties,
recognizing that they are also parties to the 2005 Joint Facilities Agreement
with NorthWestern:

  (a)   acknowledge that the terms of this Agreement are not binding upon
NorthWestern; and     (b)   notwithstanding any other provision in this
Agreement to the contrary, nothing in the Joint Facilities Agreements or the O&M
Agreement shall alter or modify a Party’s rights, duties and obligations under
this Agreement.

     1.03 Defined Terms. In addition to definitions appearing elsewhere in this
Agreement, the following terms have the following meanings:
     2005 Joint Facilities Agreement: Shall mean that certain Big Stone I and
Big Stone II 2005 Joint Facilities Agreement dated as of June 30, 2005 by and
among the Parties and NorthWestern.
     Affiliate(s): Shall mean with respect to any Person:

  (a)   any Person that directly or indirectly, controls or is controlled by or
is under common control with such Person; or     (b)   any Person that
beneficially owns or holds fifty percent (50%) or more of any class of voting
securities of such Person or owns or holds fifty percent (50%) or more of an
ownership interest (on a fully-diluted basis) in such Person.

For the purposes of this definition, “control,” “controlled by,” and “under
common control with,” mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ownership of voting securities or by contract or otherwise.
Notwithstanding the foregoing provisions, Operator and Owners (except with
regard to Otter Tail) shall not be deemed to be Affiliates of each other and any
Person that is otherwise an Affiliate of Operator shall not be deemed to be an
Affiliate of Operator for purposes of this Agreement to the extent such Person
is acting in its capacity as an Owner.
     Agreement: Shall mean this Agreement, as amended from time to time.
     Ancillary Services: Shall mean those services that can be supplied by the
Plant that are necessary to support the transmission of Capacity and Energy from
resources to loads while maintaining reliable operation of the Transmission
System in accordance with Prudent Utility Practice. As of the Effective Date,
Ancillary Services include Spinning Reserve Service, Supplemental Reserve
Service, Reactive Supply and Voltage Control From Generating Sources Service,
and Regulation and Frequency Response Service as such terms are defined by NERC:
Spinning Reserve Service shall mean providing additional capacity from
electricity generators that are on-line, loaded to less than their maximum
output, and available to serve customer demand immediately should a contingency
occur; Supplemental Reserve Service shall mean providing additional capacity
from electricity generators that can be used to respond to a contingency within
a short period, usually ten (10) minutes; Reactive Supply and Voltage Control
From Generating Sources Service shall mean providing reactive supply through
changes

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 4
Big Stone II Power Plant
  June 30, 2005  

to generator reactive output to maintain transmission line voltage and
facilitate electricity transfers; and Regulation and Frequency Response Service
shall mean providing for following the moment-to-moment variations in the demand
or supply in a control area and maintaining scheduled interconnection frequency.
     Applicable Law: Shall mean:

  (a)   any and all laws, legislation, statutes, codes, acts, rules,
regulations, ordinances, treaties or other similar legal requirements enacted,
issued or promulgated by a Governmental Authority;     (b)   any and all orders,
judgments, writs, decrees, injunctions, Governmental Approvals or other
decisions of a Governmental Authority; and     (c)   any and all legally binding
announcements, directives or published practices or interpretations, regarding
any of the foregoing in (a) or (b) of this definition, enacted, issued or
promulgated by a Governmental Authority;

to the extent, for each of the foregoing in (a), (b) and (c) of this definition,
applicable to or binding upon (i) BSP II; (ii) a Party, its Affiliates, its
members, it partners or their respective Representatives, to the extent any such
Person is engaged in activities related to BSP II; or (iii) the property of a
Party, its Affiliates, its members, its partners or their respective
Representatives, to the extent such property is used in connection with BSP II
or an activity related to BSP II.
     Blanket Easement Agreement: Shall mean that certain Easement Agreement
dated as of June 30, 2005 by and among the Parties and NorthWestern.
     BSP I: Shall have the meaning given to such term in the recitals to this
Agreement.
     BSP II or Plant: Shall mean the new, approximately 600 MW coal-fired
electric generating plant to be located adjacent to BSP I, and owned jointly by
the Parties.
     Capacity: Shall mean an electrical rating expressed in megawatts (MW).
     CMMPA: Shall have the meaning given to such term in the preamble to this
Agreement.
     Commercial Operation: Shall mean that the Plant is operating and producing
Capacity and Energy on a continuous basis, and is delivering such Energy to the
Owners at the Interconnection Point in accordance with Prudent Utility Practice
and Applicable Law.
     Commercial Operation Readiness: Shall mean such time as the Plant has been
completed in accordance with the Plans and Specifications, has successfully
completed construction and operational testing specified in the Construction
Contracts, is able to operate and produce Capacity and Energy on a continuous
basis, and is able to deliver such Energy to the Owners at the Interconnection
Point in accordance with Prudent Utility Practices and applicable Law.

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 5
Big Stone II Power Plant
  June 30, 2005  

     Committee: Shall mean any Committee established pursuant to this Agreement.
     Common Interconnection Facilities: Shall mean (i) the new interconnection
facilities identified in the Interconnection Study, which have been determined
and specified pursuant to Attachment X of the Midwest ISO Tariff to be required
to physically and electrically interconnect the Plant to the Transmission
System, and (ii) Contributing Owner Facilities pursuant to Section 2.04 of the
Interconnection and Transmission Upgrade Allocation Agreement.
     Construction Contracts: Shall mean the contracts and agreements for the
construction of the Plant, including any transmission or other Common
Interconnection Facilities, that are duly authorized and executed, as provided
herein.
     Contributing Owner Facilities: Shall have the meaning given to such term in
Section 2.03 of the Interconnection and Transmission Upgrade Allocation
Agreement.
     Coordination Committee: Shall mean the Committee established and maintained
pursuant to Section 6.05.
     Decision Period: Shall have the meaning given to such term in
Section 3.09(b)(ii)(A).
     Determination Rate: Shall have the meaning given to such term in
Section 3.05(a).
     Dispute: Shall have the meaning given to such term in Article XIII.
     Double Majority: Shall mean a majority of the Coordination Committee
members and not less than a majority of Ownership Shares (it being a requirement
that, when an Owner votes its Ownership Shares, it must vote all of such
Ownership Shares).
     Effective Date: Shall have the meaning given to such term in the preamble
of this Agreement.
     Election Period: Shall have the meaning given to such term in
Section 5.03(a)(ii).
     EMT: Shall have the meaning given to such term in Section 10.05.
     Energy: Shall mean electric energy having characteristics commonly known as
three phase alternating current, with a nominal frequency of sixty (60) Hertz, a
nominal voltage equivalent to that of Otter Tail’s or its successor’s
Transmission System, and measured in kilowatt-hours (kWh) or megawatt-hours
(MWh).
     Engineering and Operating Committee or E&O Committee: Shall mean the
Committee established and maintained pursuant to Section 6.07.
     Event of Default: Shall have the meaning given to such term in
Section 11.01.
     FERC: Shall mean the Federal Energy Regulatory Commission or any
Governmental Authority which preceded or hereafter may succeed the Federal
Energy Regulatory Commission.

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 6
Big Stone II Power Plant
  June 30, 2005  

     FERC Accounts: Shall mean the Uniform System of Accounts prescribed by FERC
for Public Utilities and Licensees (Class A and B Electric Utilities) as in
effect from time to time.
     Financial Closing: Shall mean the date on which all of the Parties shall
have consummated their respective Financing necessary to fund their share of the
cost of the Plant, which consummation shall include, but not be limited to, the
execution of all documentation required to consummate said Financing.
     Financing: Shall have the meaning given to such term in Section 7.11.
     Financing and Approval Deadline: Shall mean the deadline by which each
Party shall have obtained all financing and regulatory approvals necessary for
it to obtain its Financing and own its Ownership Interest in the Plant, which
deadline shall be ninety (90) days after the Record of Decision for the Plant is
issued by WAPA, subject to possible extension as described in Section 3.06(a).
     Financing Documents: Shall mean the loan agreements, credit agreements,
notes, bonds, indentures, security agreements, lease financing agreements,
mortgages, deeds of trust, interest rate exchanges, pledge agreements, swap
agreements, letters of credit, resolutions and other documents evidencing,
securing or otherwise relating to the development, bridge, construction and/or
permanent debt financing or other extension(s) of credit for BSP II, including
any credit enhancement, credit support, swaps, caps, floors, collars, hedging
agreements, working capital financing, or refinancing documents, and any and all
amendments, modifications, or supplements to the foregoing that may be entered
into from time to time in connection with development, construction, ownership,
leasing, operation or maintenance of BSP II.
     Fixed Fuel: Shall mean the equivalent hourly British Thermal units
(BTU) input to the boilers at the Plant required to provide the Minimum Net
Generation requirements of the Plant.
     Force Majeure Event: Shall mean a cause or event beyond the reasonable
control of, and without the fault or negligence of the Party, including, without
limitation, an emergency, act of God; flood, earthquake, hurricane, or tornado
and the like; sabotage; vandalism beyond that which could reasonably be
prevented by a Party; terrorism; war; riot; fire; explosion; blockade;
insurrection; strike, slow down or labor disruption (even if such could be
resolved by conceding to the demands of a labor group); and action or failure to
take actions by any Governmental Authority after the Effective Date (including,
without limitation, the adoption or change in any Law, but only if such actions
or failures to take action prevent or delay performance; and the inability,
despite due diligence, to obtain any licenses, permits, or approvals required by
any Governmental Authority; provided, however, that the following shall not be
Force Majeure Events:

  (a)   the refusal of RUS to approve GRE’s participation in the Project;    
(b)   the refusal of the MNPUC to approve Otter Tail’s integrated resource plan
with respect to BSP II; or

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 7
Big Stone II Power Plant
  June 30, 2005  

  (c)   Owner’s failure to perform any obligation under this Agreement due to
its inability to obtain an authorization or approval from a Governmental
Authority where such Governmental Authority issuing the authorization or
approval is also the Owner;

provided, however, that the occurrence of a Force Majeure Event shall not excuse
or relieve a Party from any payment obligations hereunder.
     Fuel: Shall mean all types of fuel used in the operation of the Plant’s
boilers, including, without limitation, coal and fuel oil.
     Governmental Approvals: Shall mean any material authorizations or
permissions issued or granted by any Governmental Authority to BSP II, its
Owners and their Affiliates in connection with any activity related to BSP II.
     Governmental Authority: Shall mean any federal, state, local or municipal
governmental body; any governmental, quasi-governmental, regulatory or
administrative agency, commission, body or other authority exercising or
entitled to exercise any administrative, executive, judicial, legislative,
policy, regulatory or taxing authority or power; or any court or governmental
tribunal; any independent system operator, regional transmission organization,
reliability organization, or other regulatory body; in each case having
jurisdiction over an Owner, the Project, BSP II, the Plant Site, or the
Transmission System to which either Plant is interconnected.
     GRE: Shall have the meaning given to such term in the preamble to this
Agreement.
     Heartland: Shall have the meaning given to such term in the preamble to
this Agreement.
     Interconnection and Transmission Upgrade Allocation Agreement: Shall have
the meaning given to such term in Section 10.01.
     Interconnection Study: Shall mean the Big Stone II Generator
Interconnection Study performed by Otter Tail for the Midwest ISO dated
November, 2004 prepared pursuant to Attachment X of the Midwest ISO open access
transmission Tariff in connection with large generator interconnection request
(MISO generator identification number G392) associated with the Project, and any
amendments, supplements, subsequent studies, and interconnection agreement which
may be issued pursuant to the aforementioned large generator interconnection
request.
     Joint Facilities Agreements: Shall mean the 2005 Joint Facilities
Agreement, the Option to Purchase Contract, and the Blanket Easement Agreement.
     Laws: Shall mean any and all federal, state, and local statutes, laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
codes, plans, injunctions, permits, tariffs, governmental agreements and
governmental restrictions, whether now or hereafter in effect.

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 8
Big Stone II Power Plant
  June 30, 2005  

     MAPP: Shall mean the Mid-Continent Area Power Pool or its successor.
     Materials and Supplies: Shall mean materials and supplies obtained for use
in the operation, maintenance or repair of the Plant (exclusive of Fuel), the
cost of which is charged to the applicable FERC Accounts.
     Midwest ISO or MISO: Shall mean the Midwest Independent Transmission System
Operator, Inc., its successor, or any other applicable regional transmission
organization.
     Midwest ISO Tariff: Shall mean the then effective Open Access Transmission
Tariff of the MISO.
     Minimum Net Generation: Shall mean the lowest net load at which the Plant
can reliably generate Energy on a continuous basis as determined by the Operator
in accordance with the instructions from the Engineering and Operating Committee
and in conformance with manufacturers’ warranties and Prudent Utility Practice;
such Energy can be taken by any Owner in the form of Net Energy Generation,
Ancillary Services, or a combination thereof, pursuant to this Agreement.
     Minimum Rating: Shall have the meaning given to such term in Section 7.10.
     MNPUC: Shall mean the Minnesota Public Utilities Commission or its
successor.
     Montana-Dakota: Shall have the meaning given to such term in the preamble
of this Agreement.
     NERC: Shall mean the North American Electric Reliability Council or its
successor.
     Net Effective Generating Capacity: Shall mean the maximum continuous
ability of the Plant to produce power (net of amounts needed for station use) as
determined by the Operator, in accordance with instructions of the Engineering
and Operating Committee, which level of power shall be the level above which the
Plant should not be operated, except at the time of system peaks or during
emergencies, in order to reduce maintenance and improve reliability.
     Net Energy Generation: Shall mean the Energy generated by the Plant that is
available to the Owners at the Point of Interconnection.
     Network Resource: Shall mean a designated generating resource owned and
operated to supply electricity to serve network load on a non-interruptible
basis.
     Non-Transferring Owner: Shall have the meaning given to such term in
Section 5.03(a).
     Non-Withdrawing Owner: Shall have the meaning given to such term in
Section 3.09(b)(i).
     NorthWestern: Shall have the meaning given to such term in the recitals to
this Agreement.

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 9
Big Stone II Power Plant
  June 30, 2005  

     O&M Agreement: Shall mean the then effective Operation and Maintenance
Services Agreement related to the operation and maintenance of the Plant.
     Operating Capacity: Shall mean the maximum ability of the Plant to produce
power (net of amounts needed for station use) at any particular time as
determined by the Operator in accordance with instructions from the Engineering
and Operating Committee.
     Operating Capacity Entitlement: Shall mean the Capacity entitlement of each
Owner that at any time shall equal the Operating Capacity multiplied by an
Owner’s Ownership Share.
     Operating Plan and Budget: Shall mean the annual operating plan and
operating budget for Phase IV developed and approved by the Engineering and
Operating Committee.
     Operator: Shall mean the operator of the Plant pursuant to the O&M
Agreement.
     Option to Purchase Contract: Shall mean that certain Option to Purchase
Contract dated as of June 30, 2005 by and among the BSP I Owners and Otter Tail,
as administrative agent for itself and the other BSP II Owners.
     Otter Tail: Shall have the meaning given to such term in the preamble to
this Agreement.
     Owner Financing Plan: Shall have the meaning given to such term in
Section 3.02.
     Owners: Shall mean the Parties to this Agreement and, thereafter, any
permitted successors and assigns to the Parties’ rights, title and interests in
the Plant Property.
     Ownership Share: Shall mean the undivided percentage ownership interest of
a particular Owner in Plant Property as set forth on Exhibit B, as the same may
be changed pursuant to this Agreement; provided, however, that solely for
purposes of Section 3.09(b) and Section 5.03 it shall mean the percentage
ownership of a particular Owner as set forth on Exhibit B-1, as the same may be
changed pursuant to this Agreement.
     Party(ies): Shall have the meaning given to such term in the preamble to
this Agreement.
     Performance Testing: Shall mean the acceptance tests, demonstration tests
and/or performance tests set forth in the Construction Contracts or otherwise
required by the Engineering and Operating Committee, to demonstrate that the
Plant has been constructed in accordance with the Plans and Specifications and
consistent with Prudent Utility Practice.
     Person: Shall mean an individual, a partnership, a corporation, a limited
liability company, an association, a joint-stock company, a business trust,
consumer power district, cooperative, unincorporated association, government or
any subdivision thereof, or an organized group of individuals (whether
incorporated or not), or a receiver, trustee or other liquidating agent of any
of the foregoing in his capacity as such.
     Phase I: Shall mean the first phase of development of BSP II as defined in
Section 3.01(a).

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 10
Big Stone II Power Plant
  June 30, 2005  

     Phase II: Shall mean the second phase of development of BSP II as defined
in Section 3.01(b).
     Phase III: Shall mean the third phase of development of BSP II as defined
in Section 3.01(c).
     Phase IV: Shall mean the fourth phase of development of BSP II as defined
in Section 3.01(d).
     Plans and Specifications: Shall mean the plans and specifications for the
construction and design of the Plant, including the scope of work performed by
any contractor under one or more of the Construction Contracts; all work
drawings, engineering and construction schedules, project schedules, project
monitoring systems, specifications status lists, material and procurement
ledgers, drawings and drawing lists, manpower allocation documents, management
and project procedures documents, project design criteria, and any other
document referred to in the Construction Contracts, in each case as approved by
the Operator.
     Plant Property: Shall have the meaning given to such term in Section 4.01.
     Plant Site: Shall mean the real property adjacent to BSP I on which the
Plant is to be located, including the real property to be acquired pursuant to
the Option to Purchase Contract and any and all easements, leases, licenses,
option rights, rights-of-way and other rights used in connection with the Plant.
     Point of Interconnection: Shall mean the high-voltage terminals of the
Plant generator step up transformer located at the Plant.
     Point of Physical Connection: Shall mean the physical and electrical
interconnection between (i) the Common Interconnection Facilities or the Common
Interconnection Facilities Upgrades and (ii) the Transmission System.
     Progress Payment: Shall mean an advance of Project Costs in an amount of
Ten Million Dollars ($10,000,000) (and such additional amounts as determined by
the Engineering and Operating Committee), which amounts are budgeted to complete
Phase II and any additional amounts the Owners shall be obligated to pay on a
proportional basis on the Effective Date, or as otherwise directed by the E&O
Committee, and which amounts shall be deposited in the Trust Account to pay
Project Costs as they arise.
     Project: Shall mean the undertaking of the Owners with respect to the
development and construction of BSP II as set forth in Section 2.01.
     Project Agreements: Shall mean this Agreement, the Construction Contracts,
the Joint Facilities Agreements, the O&M Agreement and every other contract or
agreement relating to the development, construction, operation, maintenance or
repair of the Plant or the Project.
     Project Budget: Shall mean the budget setting forth the Project Costs to be
incurred for the Project during Phases II, III and IV, as developed and approved
by the Engineering and Operating Committee.

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 11
Big Stone II Power Plant
  June 30, 2005  

     Project Costs: Shall mean the aggregate of all costs and expenses of the
Owners heretofore or hereafter incurred in respect of the Project, including,
without limitation, the Progress Payment and the costs and expenses for the
acquisition of Plant Property, costs of transmission delivery and
interconnection studies performed by the Midwest ISO, transmission facility
costs assigned to or otherwise borne by the Project, the construction of the
Plant, and the operation, maintenance and repair of the Plant and other Plant
Property, including, without limitation, renewals, replacements, additions and
retirements in respect thereof (and including expenditures for Fuel to the
extent provided in Section 7.07). Except as provided in this Agreement, expenses
incurred by an Owner on account of its Ownership Share in Plant Property,
including, without limitation, interest on its borrowed funds, its income,
property, business and occupation and similar taxes, its internal overhead and
administrative expenses, and fees and expenses of its independent certified
public accountants, counsel and others providing it with professional or other
services on account of such individual interest, shall be for the account of
such Owner and shall not be Project Costs.
     Project Financing Plan: Shall have the meaning given to such term in
Section 3.02.
     Proposed Purchaser: Shall have the meaning given to such term in
Section 5.03(a).
     Prudent Utility Practice: Shall mean any of the practices, methods or acts
required by Applicable Law, the National Electric Safety Code, MISO, the North
American Electric Reliability Council, or the successors of any of them, whether
or not a Party is a member thereof, or otherwise engaged in or approved by a
significant portion of the utility electric generation industry during the
relevant time period or any of the practices, methods and acts that in the
exercise of reasonable judgment in light of the facts known at the time the
decision was made, could have been expected to accomplish the desired result at
a reasonable cost consistent with good business practices, reliability, safety
and expedition. Prudent Utility Practice is not intended to be limited to the
optimum practice, method or act to the exclusion of all others, but rather to be
acceptable practices, methods or acts generally accepted in the upper Midwest
region.
     Record of Decision: Shall mean WAPA’s final record of its decision,
published in the Federal Register, addressing how the findings of its
Environmental Impact Statement, including consideration of alternatives, were
incorporated into WAPA’s decision-making process and issued no earlier than the
later of ninety (90) days after the issuance of a draft Environmental Impact
Statement or thirty (30) days after the issuance of a final Environmental Impact
Statement.
     Reference Rate: Shall mean (*) per megawatt hour.
     RUS: Shall mean the Rural Utilities Service of the United States Department
of Agriculture or any successor thereof.
     SEC: Shall have the meaning given to such term in Section 7.10.
     SMMPA: Shall have the meaning given to such term in the preamble to this
Agreement.

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 12
Big Stone II Power Plant
  June 30, 2005  

     Term: Shall have the meaning given to such term in Section 14.01.
     Termination Date: Shall have the meaning given to such term in
Section 14.01.
     Total Load Regulation: Shall have the meaning given to such term in
Section 10.03(d).
     Total Operating Reserves: Shall have the meaning given to such term in
Section 10.03(b).
     Transfer, Transferred or Transferring: Shall mean any actual, attempted,
proposed or purported sale, assignment, conveyance, transfer, gift, exchange,
mortgage, pledge, encumbrance (including, but not limited to, liens of any
kind), hypothecation or grant of a security interest in or other disposition of
an Owner’s Ownership Interest, whether voluntary or involuntary.
     Transferring Owner: Shall have the meaning given to such term in
Section 5.03(a).
     Transferred Share: Shall have the meaning given to such term in
Section 5.03(a).
     Transmission System: Shall mean the facilities that are used to provide
transmission service necessary for any of the Owners to deliver the Energy from
the Point of Physical Connection to their respective points of delivery. The
Transmission System includes, but is not limited to, facilities, the operational
control of which has been transferred to the Midwest ISO subject to FERC
approval under Section 203 of the Federal Power Act.
     Trust Account: Shall mean the segregated interest-bearing trust account
already established by the Operator on behalf of the Owners to provide for
obligations with respect to the Project and the Plant.
     Trust Account Deposit(s): Shall have the meaning given to such term in the
O&M Agreement.
     URGE Testing: Shall mean the MAPP reliability testing procedure established
by the MAPP regional reliability committee (designated Uniform Rating of
Generating Equipment) used to determine the Capacity, less self-supplied station
power use, that the Plant could supply as accredited Capacity to the
interconnected systems of the MAPP members.
     WAPA: Shall mean the Western Area Power Administration or any successor
thereof.
     Willful Action: Shall mean any act or omission of an Owner (including an
Owner acting as Operator) by or on its behalf, at the direction of its
directors, a corporate officer, or in the case of the Operator, a Plant Manager
(as defined in the O&M Agreement), in respect of the matter involved, which:

  (a)   is knowingly or intentionally done or not done with conscious
indifference to the consequences, or with the expectation that injury or damage
to other Owners or any other Person would, or would be reasonably likely to,
result therefrom; or

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 13
Big Stone II Power Plant
  June 30, 2005  

  (b)   is determined by final judgment or decree of a court having
jurisdiction, to be a material default under any Project Agreement, and occurs
or continues beyond the time specified in such judgment or decree for curing
such default, or if no time to cure is specified therein, occurs or continues
beyond a reasonable time to cure such default.

     Withdrawing Owner: Shall have the meaning given to such term in
Section 3.09(b)(i).
     Withdrawn Share: Shall have the meaning given to such term in
Section 3.09(b)(ii).
     WMMPA: Shall have the meaning given to such term in the preamble to this
Agreement.
ARTICLE II
THE PROJECT
     2.01 Project. The Project shall consist of the following activities to be
conducted during Phases I, II and III of the development of the Plant, as more
fully described in Article III:

  (a)   the acquisition of the Plant Site (including feasibility studies and
testing), including, without limitation, the acquisition of all properties,
easements, rights and public and private permits, licenses, orders and other
authorizations necessary or desirable to provide access to the Plant Site by
railroad and from public roads, to provide communications and other necessary
utility services to the Plant Site, and to provide water of the quality and
quantity required for the construction and operation of the Plant and allow
discharge and/or storage of water and wastes from the Plant, and to enable in
all other respects the construction, operation, maintenance and repair of the
Plant and other Plant Property;     (b)   the design, construction, equipping
and testing of the Plant on the Plant Site in preparation for Commercial
Operation Readiness at a planned Capacity of approximately 600 MW, including the
interconnection of the Plant to the Transmission System, including all related
interconnection and transmission upgrades;     (c)   the arrangements for the
supply of Fuel, or such substantial portion thereof as the Owners deem
advisable, and for the delivery thereof to the Plant, as is necessary to test
the Plant and to ensure operating of the Plant at Net Available Capacity
thereafter during the Term;     (d)   the selection and training of the initial
staff needed to test and operate the Plant;     (e)   the procurement of all
Materials and Supplies (including an appropriate supply of spare parts)
necessary to conduct Performance Testing and thereafter commence the Commercial
Operation of the Plant;     (f)   coordination with BSP I and the owners thereof
as contemplated in the Joint Facilities Agreements; and

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 14
Big Stone II Power Plant
  June 30, 2005  

  (g)   all matters incidental to the foregoing, which, consistent with Prudent
Utility Practice, should be done to prepare the Plant for Commercial Operation.

     2.02 Owners’ Commitment. Each of the Parties, as the initial Owners, for
itself and its successors and permitted assigns which may hereafter become
Owners, shall carry out the Project in accordance with this Agreement. The
Owners shall cause the Plant to be operated for the benefit of the Owners.
     2.03 Ratification and Acceptance of Phase I Activities. Each Party hereby
ratifies and accepts each of the Phase I activities carried out by the Parties,
whether individually or collectively, relating to the Project prior to the
Effective Date.
ARTICLE III
DEVELOPMENT, FINANCING AND WITHDRAWAL
     3.01 Development Phases. The Owners, pursuant to the Project Agreements,
shall develop the Plant in four (4) phases, as follows:

  (a)   “Phase I” shall consist of all development activities undertaken by the
Owners, individually or collectively, relating to the Project prior to the
Effective Date.     (b)   “Phase II” shall consist of due diligence, preparation
for Financial Closing, design and engineering work, negotiation of the
Construction Contracts and the other Project Agreements and other necessary
activities on the Effective Date and continuing until one (1) day prior to the
later of the date of Financial Closing or the date of execution of the
Construction Contracts.         During Phase II, to the extent not completed as
of the Effective Date, the Owners, acting through the Engineering and Operating
Committee, shall conclude all plans and preparations necessary for development
and financing of the Project, including, but not limited to (i) the preparation
of a development plan, Owner Financing Plan, Project Financing Plan,
construction schedule and Project Budget, (ii) the preparation and negotiation
of the Project Agreements, (iii) the application for, and acquisition of, such
permits and other Governmental Approvals as are necessary for the development
and construction of the Plant, and (iv) completion of all documentation and
other preparations required for Financial Closing and execution and delivery of
Construction Contracts.     (c)   “Phase III” shall consist of the construction,
Performance Testing and start-up of the Plant. Phase III shall commence on the
later of the date of Financial Closing or the date of execution of the
Construction Contracts, and shall end one (1) day prior to the date the Plant
commences Commercial Operation.         During Phase III, the Owners, acting
through the Engineering and Operating Committee, shall complete Financial
Closing (if not previously completed), execute Construction Contracts (if not
previously executed), cause construction, Performance Testing and start-up of
the Plant to occur, prepare for

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 15
Big Stone II Power Plant
  June 30, 2005  

      commencement of Commercial Operation (including the training and hiring of
necessary operating staff) and obtaining any permits or Governmental Approvals
not previously obtained that are required for the operation of the Plant.    
(d)   “Phase IV” shall consist of the Commercial Operation of the Plant, which
phase shall commence on the date the Plant commences Commercial Operation and
end on the Termination Date.         During Phase IV, the Owners, acting through
the Engineering and Operating Committee, shall operate and maintain the Plant in
accordance with Prudent Utility Practices and the Project Agreements. Subject to
oversight by the Engineering and Operating Committee, the obligations of the
Owners during Phase IV shall be carried out by the Operator in accordance with,
and to the extent set forth in, the O&M Agreement.

     3.02 Financing Plan.

  (a)   On or before the Effective Date, each Owner shall confirm that it has
delivered to each of the other Owners a plan detailing how it will obtain all
financing and regulatory approvals necessary for it to obtain its Financing and
own its undivided interest in the Plant (each such plan, an “Owner Financing
Plan”). A copy of each Owner Financing Plan is attached hereto as
Schedule 3.02(a).     (b)   On or before the date that is six (6) months after
the Effective Date, the Owners will collectively develop a final plan for the
financing of the Project (the “Project Financing Plan”), taking into account the
Owner Financing Plans provided by each of the Owners and any special financing
benefits or restrictions. The Project Financing Plan will provide for the
coordination among the Owners’ lenders and set forth in detail the Financing
Documents that will be required for Financial Closing.

     3.03 Financing Obligations.

  (a)   Attached hereto as Schedule 3.03(a) each Owner has described (i) all
real and/or personal property held by such Owner as of the Effective Date that
is intended to be Plant Property, including, but not limited to, interests in
the Joint Facilities Agreements and the work product resulting from development
activities undertaken during Phase I relating to the Project, but excluding
Contributing Owner Facilities, and (ii) all Project Costs incurred by such Owner
prior to the Effective Date, including, but not limited to, the costs to acquire
the real and/or personal property and interests listed on Schedule 3.03(a).    
(b)   On the Effective Date:

  (i)   each Owner that has incurred Project Costs prior to the Effective Date
as listed in Schedule 3.03(a) shall be reimbursed by the other Owners in

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 16
Big Stone II Power Plant
  June 30, 2005  

      proportion to their respective Ownership Shares, to the extent not
previously reimbursed;     (ii)   to the extent reimbursement has been provided
to the Owner as described in Section 3.03(b)(i), each Owner’s interest in its
work product resulting from development activities undertaken prior to the
Effective Date (other than its interests in personal property, real property and
the Joint Facilities Agreements) as identified in Schedule 3.03(a), shall be
transferred to and vest in the Owners as tenants in common in proportion to
their respective Ownership Shares and each Owner transferring such property
shall cause it to be transferred; and     (iii)   each Owner shall pay into the
Trust Account its proportionate share, based on Ownership Share, of the Progress
Payment to finance the development of the Project until the Financial Closing.

  (c)   At least thirty (30) days before the date of the Financial Closing, each
Owner shall amend its disclosures in Schedule 3.03(a) to reflect (i) any
additional real and/or personal property held by such Owner that is intended to
be Plant Property and that has not been previously transferred to the Owners as
tenants in common, including, but not limited to, interests in the Joint
Facilities Agreements and the work product resulting from development activities
undertaken during Phase II relating to the Project, and (ii) all reasonable and
documented Project Costs incurred by such Owner during Phase II, including, but
not limited to, the costs to acquire the additional real and/or personal
property listed on Schedule 3.03(a).     (d)   On the date of Financial Closing,

  (i)   each Owner that has incurred Project Costs prior to the Financial
Closing as listed in amended Schedule 3.03(a) shall be reimbursed by the other
Owners in proportion to their respective Ownership Shares in accordance with
Section 4.02, to the extent not previously reimbursed;     (ii)   to the extent
not previously transferred, each Owner’s title to, or other property interest in
all property and rights resulting from development activities undertaken prior
to the Financial Closing (including, but not limited to, its interests in
personal property, real property (including any rights necessary to exercise any
options for real property) and the Joint Facilities Agreements) as identified in
Schedule 3.03(a), but excluding Contributing Owner Facilities, shall vest in the
Owners as tenants in common in proportion to their respective Ownership Shares
in accordance with Section 4.02; and     (iii)   each Owner shall deliver its
cash or binding financial obligation of a well-known financial institution to
finance its Ownership Share and to fund its share of the balance of the Project
Costs through the completion of construction and the commencement of Commercial
Operation. Each

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 17
Big Stone II Power Plant
  June 30, 2005  

      Owner shall provide to the Engineering and Operating Committee and the
other Owners such customary documents, including reasonable and customary legal
opinions, consents to assignment and certificates as may be requested with
respect to the financing of the Project and shall use its best efforts to cause
its Lenders to enter into any intercreditor or similar documents as are
customary in transactions of this nature.

  (e)   To the extent not otherwise specifically provided in any Project
Agreement or other written agreement among the Owners, (i) any additional real
and/or personal property or interests therein acquired after the Financial
Closing intended to be Plant Property shall be acquired by the Owners, acting
through the Engineering and Operating Committee, as tenants in common with
undivided interests equal to their respective Ownership Shares and (ii) all
Project Costs and other liabilities or obligations incurred with respect to the
Project during Phase III shall be the responsibility and obligation of the
Owners in proportion to their respective Ownership Shares.

     3.04 General Prohibition on Withdrawal. Except as specifically provided
herein, an Owner may not terminate its participation in and withdraw from the
Project.
     3.05 Withdrawal Rights as a Result of (*).

  (a)   On June 20, 2006, the E&O Committee shall determine (*) (the
“Determination Rate”), using the same methodology used in determining the
Reference Rate, as detailed on Schedule 3.05(a) hereof, and which determination
shall include only those anticipated costs properly authorized under this
Agreement.     (b)   (*), then the Owners, acting through the Coordination
Committee, shall meet on June 30, 2006 and shall take the following vote:

  (i)   If a Double Majority approves the continuation of the Project, then any
Owner who did not vote to continue the Project may withdraw from the Project, so
long as it: (A) provides written notice to the other Owners of its withdrawal
within seven (7) days of the vote, and (B) deposits into the Trust Account on or
before July 31, 2006, a payment equal to (*) per kilowatt multiplied by that
Owner’s Ownership Share. An Owner who properly withdraws under this
Section 3.05(b)(i) shall have no other obligations under this Agreement, except
as required under Section 3.08. (*) If both Montana-Dakota and Otter Tail
withdraw from the Project under this Section 3.05(b)(i), any of the Progress
Payments paid by Montana-Dakota and Otter Tail prior to withdrawal under this
Section 3.05(b)(i) that are not needed to pay Project Costs incurred prior to
withdrawal under Section 3.05(b)(i) shall remain Plant Property and

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 18
Big Stone II Power Plant
  June 30, 2005  

      Montana-Dakota and Otter Tail shall have no claim to such Progress
Payments. In the event that the Progress Payments paid by Montana-Dakota and
Otter Tail prior to withdrawal under this Section 3.05(b)(i) are not sufficient
to pay Montana-Dakota’s and Otter Tail’s respective shares of Project Costs
incurred prior to withdrawal under this Section 3.05(b)(i), Montana-Dakota and
Otter Tail shall pay into the Trust Account their respective amounts of the
shortfall. Any such payments required of Montana-Dakota and Otter Tail shall be
made within five (5) business days after the amount of the shortfall is
determined.     (ii)   If a Double Majority does not approve the continuation of
the Project, then those Owners who wish to withdraw from the Project may do so
by providing written notice to the other Owners of their withdrawal within seven
(7) days of the vote, and shall have no other obligations under this Agreement,
except as required under Section 3.08; provided, however, that notwithstanding
the lack of Double Majority approval to continue the Project, those Owners who
do not withdraw from the Project may continue the Project under the Project
Agreements as long as either Montana-Dakota or Otter Tail has not withdrawn from
the Project. If Montana-Dakota and Otter Tail both withdraw from the Project
pursuant to this Section 3.05(b)(ii), then the Project shall be wound up as
provided for in Section 14.02 of this Agreement.

     3.06 Limited Withdrawal Rights of GRE, Otter Tail and Other Owners. GRE
shall use its best efforts to obtain on or prior to the Financing and Approval
Deadline the approval by RUS of GRE’s participation in the Project, as required
pursuant to GRE’s mortgage with RUS. Otter Tail shall use its best efforts to
obtain on or prior to the Financing and Approval Deadline the approval by MNPUC
of Otter Tail’s integrated resource plan with respect to BSP II, which approval
shall include authorization for Otter Tail to participate in the Project (*).
GRE and Otter Tail shall provide written reports to the Owners regarding their
progress in obtaining their required approvals and copies of all submissions to
and responses from RUS and MNPUC, respectively. Notwithstanding the general
prohibition on withdrawal set forth in Section 3.04:

  (a)   GRE and Otter Tail may withdraw from the Project if they do not obtain
their required approvals described above by giving written notice of withdrawal
to the other Owners at least five (5) business days prior to the Financing and
Approval Deadline. The withdrawal shall be effective as of the date of such
notice. If such notice is given, then the Financing and Approval Deadline for
the non-withdrawing Owners shall automatically be extended by sixty (60) days.  
  (b)   In the event GRE withdraws pursuant to Section 3.06(a), any other Owner
may, for a period of thirty (30) days after GRE gives its notice of withdrawal,
also withdraw from the Project by giving written notice to the other Owners. The
withdrawal shall be effective as of the date of the withdrawing Owner’s written
notice.

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 19
Big Stone II Power Plant
  June 30, 2005  



     3.07 Obligations of an Owner That Withdraws Pursuant to Section 3.06. In
the event an Owner withdraws pursuant to Section 3.06, all Progress Payments
paid by the withdrawing Owner prior to withdrawal shall be used to pay the
withdrawing Owner’s share of Project Costs incurred prior to withdrawal. Any of
the Progress Payments paid by the withdrawing Owner prior to withdrawal that are
not needed to pay Project Costs incurred prior to withdrawal shall remain Plant
Property and the withdrawing Owner shall have no claim to such Progress
Payments. In the event that the Progress Payments paid by the withdrawing Owner
prior to withdrawal are not sufficient to pay the withdrawing Owner’s share of
Project Costs incurred prior to withdrawal, the withdrawing Owner shall pay into
the Trust Account the amount of the shortfall. The withdrawing Owner’s payment
shall be made within five (5) business days after the amount of the shortfall is
determined. Notwithstanding the foregoing, in the event that the non-withdrawing
Owners elect to discontinue the Project, either (i) as a result of one or more
withdrawals pursuant to Section 3.06, or (ii) at any time within six (6) months
after any such withdrawal, a withdrawing Owner shall not have any liability or
obligation pursuant to this Section 3.07, and the Owners shall wind up the
Project and contribute to Project Costs as provided in other provisions of this
Agreement.
     3.08 General Obligations of a Withdrawing Owner. In the event any Owner
withdraws and terminates its participation in the Project as permitted under
this Agreement or otherwise, the withdrawing Owner shall immediately:

  (a)   transfer to the remaining Owners all rights it has under the Project
Agreements;     (b)   transfer to the remaining Owners all rights it has to
Plant Property, including, but not limited to, any amounts on deposit in the
Trust Account and any previous paid Progress Payments;     (c)   with the
exception of Contributing Owner Facilities, transfer to the remaining Owners any
and all other rights, interests or property, whether real, personal, tangible or
intangible or otherwise, relating in any way to the Project, the Plant, the
Plant Site or otherwise;     (d)   to the extent not previously paid, pay its
proportion (based upon its Ownership Share prior to termination) of Project
Costs incurred through the withdrawal date; and     (e)   to the extent not
previously paid, pay its proportion (based upon its Ownership Share prior to
termination) of Project Costs incurred after the date of its withdrawal,
provided such Project Costs relate to obligations created prior to the date of
its withdrawal, and provided the remaining Owners are unable to mitigate those
Project Costs with reasonable effort and minimal impact upon their ability to
continue with the Project; provided, however that this Section 3.08(e) shall not
apply to a withdrawal pursuant to Section 3.06.

     In the event that an Owner withdraws and/or otherwise terminates its
participation in the Project for any reason, then said Owner, by its signature
below, hereby appoints each of the remaining Owners its true and lawful agents
and attorneys-in-fact to effect any of the foregoing

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 20
Big Stone II Power Plant
  June 30, 2005  

obligations of this Section 3.08(a)-(e), Section 3.09 and otherwise with respect
to the withdrawing Owner’s obligations under any of the Project Agreements or
any other obligation thereof with respect to the Plant, the Project, the Plan
Site or otherwise.
     3.09 Reallocation of Ownership Shares.

  (a)   If Otter Tail and/or GRE withdraws from the Project pursuant to
Section 3.06, then their rights that are forfeited, property transferred and
money paid by either or both, as applicable, shall be transferred or allocated
to all remaining Owners in proportion to their respective Ownership Shares (and
such Ownership Shares shall be re-calculated without the withdrawing Owner’s
Ownership Share). Notwithstanding anything in this Agreement to the contrary, if
Otter Tail withdraws pursuant to Section 3.06 then, unless another owner of BSP
I shall be a participant in the Project as an Owner, Otter Tail shall retain
ownership of any real property rights it has in the Plant Site and any such
rights previously transferred by Otter Tail to the Owners shall be returned to
Otter Tail.     (b)   If an Owner withdraws from the Project pursuant to
Section 3.05(b), and either Montana-Dakota or Otter Tail (or both) have not
withdrawn, then:

  (i)   After such withdrawal, the E&O Committee shall promptly meet and
determine whether the non-withdrawing Owners (collectively, for purposes of this
Section 3.09(b), the “Non-Withdrawing Owners”) are able to unanimously agree as
to the reallocation of the withdrawing Owner’s (each, a “Withdrawing Owner” and
collectively, the “Withdrawing Owners”) Ownership Shares without completing the
reallocation process in Section 3.09(b)(ii). Withdrawing Owners may not
participate in such determination by the E&O Committee, or any other decision of
the E&O Committee under this Section 3.09(b).     (ii)   If the E&O Committee is
unable to unanimously agree as to the reallocation of a Withdrawing Owner’s
Ownership Shares (the “Withdrawn Share”) pursuant to Section 3.09(b)(i), then
the Withdrawn Share shall be offered to each of the Non-Withdrawing Owners
according to the following reallocation process:

  (A)   The reallocation process shall occur within a sixty (60) day period,
which period shall begin on the date after the E&O Committee has met as required
under Section 3.09(b)(i) (the “Decision Period”). The reallocation process shall
be administered by or at the direction of the E&O Committee, which shall have
the authority and discretion to set the deadlines therefor, subject at all times
to the requirement that the reallocation process be completed within the
Decision Period.     (B)   Each Non-Withdrawing Owner shall promptly inform all
other Non-Withdrawing Owners in writing whether it intends to accept

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 21
Big Stone II Power Plant
  June 30, 2005  

      reallocation of its ratable share of the Withdrawn Share. If any
Non-Withdrawing Owner does not intend to accept its ratable share of the
Withdrawn Share, then those Non-Withdrawing Owners that have elected to accept
reallocation of their ratable share of the Withdrawn Share shall again have the
opportunity to elect to accept reallocation of their ratable share of the
unaccepted Withdrawn Share. This process shall continue until either (1) the
Non-Withdrawing Owners have elected to accept reallocation of the entire
Withdrawn Share, or (2) all Non-Withdrawing Owners have elected to not accept
some amount of the Withdrawn Share.     (C)   If some amount of the Withdrawn
Share remains unallocated by the earlier of the end of the process described in
Section 3.09(b)(ii)(B) and the end of the Decision Period, then the E&O
Committee shall meet to (1) determine if one or more of the Non-Withdrawing
Owners will accept the unallocated Withdrawn Share, (2) reduce the size of the
Project, or (3) wind up the Project as provided in Section 14.02(b) of this
Agreement.

     3.10 Termination for Failure to Obtain Financing Approvals. If any Owner
has not obtained all approvals necessary for it to finance and own its Ownership
Share by the Financing and Approval Deadline, then all of the Owners who have
obtained all such necessary approvals shall unanimously decide whether to either
(i) extend the Financing and Approval Deadline, (ii) remove the Owner(s) who
have not obtained such approvals and proceed with the Project, or
(iii) terminate and wind up the Project. If all remaining Owners (which must
include either Montana-Dakota or Otter Tail) have not obtained all approvals
necessary to finance and own their Ownership Shares by the date that is twelve
(12) months after the Financing and Approval Deadline, then this Agreement shall
terminate and the Project shall be wound up in accordance with Article XIV
unless the remaining Owners (which must include either Montana- Dakota or Otter
Tail) shall have unanimously voted to extend this Agreement and continue with
the Project.
ARTICLE IV
OWNERSHIP
     4.01 Plant Property. Plant Property shall consist of the Plant and of all
other property (real, personal or fixtures; tangible and intangible) identified
on Schedule 3.03(a), as such may be amended from time to time or acquired
thereafter (either directly in the names of the Owners as tenants in common in
accordance with this Agreement or indirectly for their account by any Owner,
agent (including, but not limited to, the Operator), nominee, contractor or
subcontractor) for exclusive use or consumption in connection with the
construction, operation, maintenance or repair of the Plant, including, but not
limited to, the following:

  (a)   the Project Site, including all land and interests in land not a part of
such site but intended for exclusive use in connection with the construction,
operation, maintenance or repair of the Plant, as from time to time located or
contemplated;

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 22
Big Stone II Power Plant
  June 30, 2005  

  (b)   all public and private permits, licenses, orders and other
authorizations issued or obtained in connection with the construction,
operation, maintenance or repair of the Plant or other Plant Property;     (c)  
all materials, parts and component equipment acquired for incorporation or
installation in the Plant or other Plant Property, either in the initial
construction thereof or as subsequent additions or betterments thereto or
replacements thereof, and all tools and construction equipment acquired for use
or consumption exclusively in connection with the construction, operation,
maintenance or repair of the Plant or other Plant Property;     (d)   all
products and byproducts produced from Plant Property;     (e)   all railroad
equipment, vehicles, tools, office and other equipment and furnishings, Fuel and
any other fuel supplies, spare parts, other Materials and Supplies and all other
materials and supplies, whether to be located in the Plant or on the Plant Site
or off-site, which are intended for exclusive use in connection with the
construction, operation, maintenance or repair of the Plant or other Plant
Property; and     (f)   all contracts regarding the Plant and all options and
contract rights to acquire any of the foregoing Plant Property.

     4.02 Title. It is the intent of the Parties that the Owners own all Plant
Property as tenants in common, in proportion to the respective Ownership Share
of each Owner. No instruments by which title or other property interest in any
Plant Property is acquired by the Owners, or by which the title or other
property interest of the Owners in any Plant Property is evidenced, shall
contain any provisions inconsistent with the intent of the preceding sentence.
     4.03 Waiver of Partition Rights. No Owner shall resort to any action at law
or in equity to partition the Plant, the Plant Site, the Plant Property or the
Project Agreements (either by partition in kind or by the sale of the subject
property and division of the proceeds), and each Owner hereby expressly waives
the benefit of all Laws that may now or hereafter authorize such partition for a
term that is coterminous with the term of this Agreement or for such lesser
period as may be required by Applicable Law.
     4.04 Right of Possession. No Owner shall lease or otherwise grant to
another Person the right of possession as to any of the Plant Property, separate
and apart from ownership of title to such property, without the prior written
consent of all the other Owners.
     4.05 Transfer of Title. As soon as practicable, but no later than the
Financial Closing, each Owner shall execute, deliver, record and file, as
necessary, bills of sale, deeds, endorsements, assignments and other good and
sufficient instruments of conveyance and transfer, to vest in the other Owners
as tenants in common all the right, title and interest of that Owner in, to or
under any or all of the property intended to be Plant Property and take all
steps to put all Owners in actual possession and control of all the property
intended to be Plant Property. From time to time following the Financial
Closing, each Owner shall execute, deliver, record and

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 23
Big Stone II Power Plant
  June 30, 2005  

file such other instruments of conveyance and transfer as the other Owners may
reasonably request or as may be otherwise necessary to more effectively convey
and transfer to, and vest in, all Owners and put all Owners in possession of,
any part of the Plant Property, and, in the case of licenses, certificates,
approvals, authorizations, agreements, contracts, leases, easements and other
commitments included in the Plant Property (a) which cannot be transferred or
assigned effectively without the consent of third parties which consent has not
been obtained prior to the Financial Closing, to cooperate with all Owners at
all Owners’ request in endeavoring to obtain such consent promptly, and if any
such consent is unobtainable, to use its best efforts to secure to all Owners
the benefits thereof in some other manner, or (b) which are otherwise not
transferable or assignable, to use its best efforts jointly with all Owners to
secure to all Owners the benefits thereof in some other manner. All real
property to be transferred hereunder shall be transferred such that only the
covenants of marketable title and quiet enjoyment are required to be contained
therein. This provision shall survive the termination or expiration of this
Agreement.
ARTICLE V
DISPOSITION OF OWNERSHIP INTERESTS
     5.01 General Prohibition on Transfers of Ownership Interests. A Party’s
Ownership Interest in this Agreement and Plant Property may only be Transferred
to another Person as permitted under this Agreement; provided, however, that in
no event, may an Owner own an Ownership Interest consisting of less than a (*)
megawatt share of the Plant’s Capacity. Any Party acquiring an ownership
interest in this Agreement or Plant Property pursuant to a permitted transfer,
shall take such ownership interest subject in all respects to the terms and
conditions of this Agreement, including, but not limited to, the assurances of
creditworthiness set forth in Section 7.10. Any attempted Transfer by an Owner
other than in accordance with the terms and conditions of this Agreement shall
be, and is hereby declared, null and void ab initio.
     5.02 Acts or Circumstance Not Deemed Transfers. The following shall not,
under any circumstances, be deemed Transfers, as such term is defined herein,
and are not subject to the general prohibition on Transfers of Section 5.01 and,
accordingly, are permitted, provided that any terms and conditions contained in
the following are complied with:

  (a)   subject to the right of first refusal provisions of this Agreement, the
sale by any Owner of all or part of its Ownership Share of the Plant Property or
any part thereof if made by a trustee, mortgagee or other secured party as a
remedy for a default under such encumbrance; provided that the transferee must
agree to be bound by the terms of this Agreement and to perform the obligations
of an Owner hereunder;     (b)   the transfer of the title of any Owner to all
of its Ownership Share of the Plant Property as an incident to a sale, merger or
other transfer of all or substantially all of such Owner’s assets as an entirety
or of all or substantially all of such Owner’s assets used in its electric
utility business, as an entirety;     (c)   liens for taxes not yet due, or
non-material liens for taxes or material liens for taxes which are being
reasonably contested;

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 24
Big Stone II Power Plant
  June 30, 2005  

  (d)   liens incurred in the ordinary course of business and not in connection
with the borrowing of money, including, without limitation, liens incidental to
the operation and maintenance of the Plant, liens in connection with
construction improvements in compliance with any Project Documents or otherwise,
liens in connection with an Owner’s maintenance of bank accounts, workers’
compensation, unemployment insurance and other types of social security, surety
and appeal bonds, bids, and performance bonds (provided any of the foregoing
liens that are material are being contested and adequate reserves are maintained
with respect thereto);     (e)   the pledge or granting a security interest in,
or assigning as collateral, all or any portion of an Ownership Share or the
Plant Property or an Owner’s interest in this Agreement in order to obtain
Financing. Any Person receiving such an interest in connection with a default by
an Owner on its Financing shall be required to assume and become obligated to
perform all of the obligations of Owner at such time as that Person including,
without limitation, (i) perform any of that Owner’s obligations then outstanding
with respect to the foregoing, (ii) cure any monetary defaults of such Owner and
any non-monetary defaults that are reasonably capable of being performed by such
Person, and (iii) be deemed to have assumed and become obligated to perform the
obligations of such Owner thereafter arising under this Agreement in respect of
such property; provided that the transferee must agree to be bound by the terms
of this Agreement and to perform the obligations of an Owner hereunder;     (f)
  the transfer of the title of any Owner to all or any part of its Ownership
Share of the Plant Property to an Affiliate; provided, however, that any such
Affiliate must satisfy the creditworthiness assurances set forth in
Section 7.10; and     (g)   any necessary reallocation of Ownership Shares as a
result of a decision by certain Owners to continue the Project under
Section 3.05(b).

     5.03 Right of First Refusal. Notwithstanding anything in this Agreement to
the contrary, an Owner may Transfer all or a portion of its Ownership Share
(subject in all respects to the requirement that no Owner may own an Ownership
Share consisting of less than a (*) megawatt share of the Plant’s Capacity)
provided that such Owner complies in all respects with the right of first
refusal process contained in this Section 5.03.

  (a)   If any Owner (the “Transferring Owner”) desires to transfer all or any
part of its Ownership Share pursuant to a bona fide written offer from a third
party including, without limitation, another Owner (the “Proposed Purchaser”),
the Transferring Owner shall first offer the proportion of its Ownership Share
that it desires to Transfer (the “Transferred Share”) to each of the other
Owners (collectively, for purposes of this Section 5.03, the “Non-Transferring
Owners”) according to the following procedure:

  (i)   The Transferring Owner shall notify the Non-Transferring Owners of its
intention to Transfer the Transferred Share and furnish the Non-

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 25
Big Stone II Power Plant
  June 30, 2005  

      Transferring Owners with a copy of the bona fide written offer signed by
the Proposed Purchaser setting forth, in reasonable detail, the price, terms and
conditions (including, without limitation, the source and terms of any
financing) of the proposed Transfer. To be a bona fide offer, such offer must be
for all cash and the Proposed Purchaser must satisfy the creditworthiness
assurances set forth in Section 7.10.     (ii)   The right of first refusal
process (including the closing of any transactions thereunder) shall occur
within a one hundred eighty (180) day period, which period shall begin on the
date the Transferring Owner provides the Non-Transferring Owners with a copy of
the bona fide written offer pursuant to Section 5.03(a)(ii) (the “Election
Period”). The right of first refusal process shall be administered by or at the
direction of the E&O Committee, which shall have the authority and discretion to
set the deadlines therefor, subject at all times to the requirement that the
process be completed within the Election Period. Non-Transferring Owners who
elect to purchase any portion of the Transferred Share must do so on all of the
same terms and conditions as are set forth in the Proposed Purchaser’s bona fide
offer to the Transferring Owner. Notwithstanding anything to the contrary in
this Section 5.03, the Non-Transferring Owners, or one of them, must
collectively purchase the entire Transferred Share in order to validly exercise
the right of first refusal.     (iii)   Each Owner shall promptly inform the
Transferring Owner in writing whether it intends to purchase its ratable share
of the Transferred Share. If any Non-Transferring Owner does not elect to
purchase its ratable share of the Transferred Share, then those Owners who have
elected to purchase their ratable share of the Transferred Share shall again
have the opportunity to elect to purchase their ratable share (vis-à-vis those
Owners who elected to participate in the initial round). This process shall
continue until either (A) the Non-Transferring Owners have elected to purchase
the entire Transferred Share, or (B) the Non-Transferring Owners have not
elected to purchase the entire Transferred Share.     (iv)   If the
Non-Transferring Owners have not elected to purchase the entire Transferred
Share, the Transferring Owner shall be entitled, for a period ninety (90) days
after the end of the Election Period, to complete the transfer of the
Transferred Share to the Proposed Purchaser, in all respects pursuant to the
terms of its bona fide written offer; provided, however, that no such sale may
occur unless the Proposed Purchaser shall have agreed, in writing, to be bound
by all of the terms of this Agreement and any other Project Agreements to which
all other Owners are parties.     (v)   If the sale of the Transferred Share is
not completed within said ninety (90) day period, the Transferred Share may not
be Transferred without again complying with the requirements of this
Section 5.03.

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 26
Big Stone II Power Plant
  June 30, 2005  



     5.04 Covenants Run With Land. The provisions of this Agreement, including,
without limitation, the right of first refusal provisions contained in
Section 5.03, shall constitute covenants running with the land as to the
interests in real property which are made subject hereto and shall bind each
Owner and their successors and assigns.
ARTICLE VI
PROJECT AND PLANT MANAGEMENT
     6.01 Management by Committee. The Owners’ rights and obligations with
respect to the Plant, the Project and Plant Property shall be managed by the
Owners acting through a Coordination Committee and an Engineering and Operating
Committee established and maintained during the Term in accordance with this
Article VI. The Coordination Committee and the Engineering and Operating
Committee, from time to time, may establish and maintain such additional
Committees as they deem advisable, but in no event may any such additional
Committees have powers greater than those of the Committee that created such
additional Committee.
     6.02 Composition of Committees. Each Owner shall have a natural Person
designated to act as its primary representative on each Committee and a natural
Person designated as an alternate who will act as its representative when the
primary representative is unavailable. Each Owner shall notify the other Owners
of its initial designations and of each subsequent change in the identity of the
natural Persons who will serve as its primary representative and alternate
representative, respectively, on each Committee, and with reasonable promptness
shall fill vacancies in such positions as they occur. Each Owner shall
designate, as soon as practicable, its primary representatives and alternative
representatives on the Coordination Committee and the Engineering and Operating
Committee, and such other Committees as the Owners may from time to time
establish. Each Owner may change its primary representative and alternative
representative by providing written notice of such change to every other Owner.
An Owner may, but need not, appoint the same representative to serve as its
representative on multiple Committees.
     6.03 Authority of Representatives to Act on Behalf of Owner.

  (a)   The primary representative and alternative representative of any Owner
on any Committee shall be deemed for all purposes to be duly authorized to
represent and act on behalf of the Owner in respect of all business conducted by
the Committee and each Owner agrees to be bound by action taken by each
Committee on matters within the authority of such Committee, to the extent
allowed by Applicable Law.     (b)   If both the primary representative and
alternative representative of an Owner are unable to attend a Committee meeting,
then an Owner shall send another natural Person to represent it at such
Committee meeting and such natural Person shall presumptively be deemed to be
duly authorized to represent and act on behalf of the Owner in respect of all
business conducted by the Committee. Similarly, if a Committee proposes to act
via a written action, an Owner shall ensure that a natural Person, duly
authorized, duly considers such proposed written action.

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 27
Big Stone II Power Plant
  June 30, 2005  

  (c)   Failure of an Owner to send another natural Person or to respond to a
request to take action by written action shall not preclude any Committee from
taking such action on behalf of all Owners (provided that notice of such meeting
or action was properly given and that the requisite approval to take such action
is received), despite any such failure to be present or to respond to a request
to act by written action. For the avoidance of doubt, it is the explicit
agreement of the Owners that no Owner or Owners may prevent Committee action by
failing to be present at a duly called Committee after receiving proper notice
or to respond to a request for written action.     (d)   Notwithstanding
anything in this Agreement to the contrary, an Owner’s representative on a
Committee shall be prohibited from taking action, voting or otherwise approving
or disapproving of any action under this Agreement if (i) such Owner has been
removed from the Project pursuant to Section 3.10 because it has not obtained
all approvals necessary for it to finance and own its Ownership Share by the
Financing and Approval Deadline, (ii) such Owner’s right to vote its Ownership
Share is under suspension pursuant to Section 11.02, or (iii) one or more other
Owners have acquired such Owner’s rights in the manner described in Section
11.02(a) and the defaulting Owner has not repurchased those rights as described
in Section 11.02(b). In the event an Owner’s representative is prohibited from
taking action as described in the foregoing sentence, such Owner’s Ownership
Share shall not be counted for the purpose of calculating the vote required to
achieve a Double Majority except to the extent that one or more other Owners
have acquired that Ownership Share pursuant to Section 11.02(a), and such
Owner’s Committee representatives shall not be counted for the purpose of
determining the number of Committee members required to take the action being
considered.

     6.04 Committee Operational Procedures.

  (a)   Each Committee shall meet with such frequency and in accordance with
such rules and procedures as it deems advisable for the conduct of its business,
including, by way of illustration only, Roberts’ Rules of Order; provided that,
in any instance in which such rules or procedures conflict with this Agreement,
the provisions of this Agreement shall control.     (b)   Each Committee shall
designate one of its members as a chairperson, who shall prepare and maintain
minutes of all meetings and records of written actions for all acts of a
Committee taken without a meeting, copies of which shall be provided to each
Owner as promptly as reasonably possible after each such meeting or action
without a meeting.     (c)   Each Committee member shall be given advance
written notice of any meeting of the Committee stating the place, date and hour
of the meeting and the purpose(s) for which the meeting is called. Such advance
written notice shall be given not less than three (3) days and no more than
thirty (30) days in advance of a meeting. A Committee member who is present at a
meeting shall be deemed to have

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 28
Big Stone II Power Plant
  June 30, 2005  

      waived notice thereof. Physical presence shall not be required for
attendance of a meeting of any Committee if, by telephone or other means, the
Committee members not physically present are able simultaneously to hear and be
heard by all other Committee members present. Each Committee member shall be
given reasonable advance written notice of any proposed action to be taken.    
(d)   The E&O Committee may conduct its business without meetings and may act by
oral or written consent of the representatives; provided, however, that except
when impracticable because of emergency conditions or except as to
representatives who waive (in advance) this requirement, the representative of
each Owner shall be consulted as to his approval or disapproval of any action
proposed to be authorized by oral or written consent.     (e)   The Coordination
Committee may conduct its business without meetings and may act by the unanimous
written (but not oral) consent of the number of members of the Coordination
Committee that is required at a minimum to take action at a meeting at which all
Coordination Committee members are present.     (f)   Any two (2) Committee
members of a particular Committee may call a Committee meeting by giving notice
as required by this Agreement.     (g)   Any Committee member may put an item on
the agenda for a Committee meeting, provided he serves on such Committee, and
any Committee member may initiate any proposal for written action by a Committee
of which he is a Committee member.     (h)   Whenever any Committee, except the
Coordination Committee, is unable to act because of the inability or failure of
Committee members to unanimously agree to take or not to take any particular
action, then such matter shall be referred to the Coordination Committee for
action.

     6.05 Coordination Committee.

  (a)   Coordination Committee members shall be the most senior officer of each
Owner or of an Owner’s operating utility, as applicable, or be a natural Person
who has been granted the same level of authority of such more senior officer for
purposes of acting on its behalf.     (b)   In addition to any purposes,
responsibilities and authority specified elsewhere herein, the Coordination
Committee shall have as its purposes, responsibilities and authority, the
following:

  (i)   to act as the liaison between the Owners as to matters relating to the
Project, the Plant or other Plant Property and to supervise and coordinate the
functions of the other Committees;     (ii)   to be the definitive policy-making
body of the Owners in all matters relating to the Project, the Plant or other
Plant Property which are not by

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 29
Big Stone II Power Plant
  June 30, 2005  

      this Agreement or by action of the Coordination Committee delegated to
another Committee;     (iii)   to take responsibility, or delegate such
responsibility to another Committee including the responsibility for taking, all
action necessary or deemed advisable in connection with the Project or the
ownership, operation, maintenance or repair of the Plant or other Plant Property
which has not been provided for in this Agreement or other contract heretofore
or hereafter made by the Owners;     (iv)   to take action on all matters which
are referred to it by the E&O Committee or another Committee; and     (v)   to
remove and replace the Operator and appoint another as Operator if it finds that
the then serving Operator has materially failed to perform the services required
of it.

  (c)   To the extent necessary, Coordination Committee members shall execute
all documents required to effectuate a particular duly authorized and approved
act of the Coordination Committee, regardless of whether a particular
Coordination Committee member acted to approve such act.     (d)   In the event
of conflict between the actions or decisions of the Coordination Committee and
any other Committee, then the act or decision, as the case may be, of the
Coordination Committee shall govern in all respects.     (e)   The approval of
at least a Double Majority shall constitute an act of the Coordination
Committee.

     6.06 Actions Requiring Coordination Committee Approval. Notwithstanding
anything contained herein to the contrary, only the Coordination Committee may
take action on the following:

  (a)   awarding any Construction Contract;     (b)   any matter referred to the
Coordination Committee by the Engineering and Operating Committee;     (c)   any
contracts or arrangements with any Owner or Affiliate of any Owner;     (d)   to
consider and take appropriate action against any defaulting Owner in the event
of an Event of Default; and     (e)   removal of the Operator for any reason;
provided, however, that an Owner who is also the Operator subject to removal may
not vote on the termination of itself as Operator.

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 30
Big Stone II Power Plant
  June 30, 2005  



     6.07 Engineering and Operating Committee.

  (a)   In addition to any purposes, responsibilities and authority specified
elsewhere herein, the Engineering and Operating Committee shall have as its
purposes, responsibilities and authority, the following:

  (i)   to determine policy for the Owners on a day-to-day basis as to matters
relating to the proper design, construction, operation, maintenance and repair
of the Plant and Plant Property and to provide general supervision of the
Operator as to such matters and of the planning and execution of the various
undertakings involved in the Project and the operation, maintenance and repair
of the Plant and Plant Property;     (ii)   to develop and approve a plan for
development of the Project, construction schedule, Project Budget, Operating
Plan and Budget and any material changes or amendments thereto;     (iii)   to
advise and direct the Operator as to the identity and general form and content
of the reports and formal statements of policies and procedures to be prepared
by the Operator for review and approval of the Engineering and Operating
Committee in respect to the construction, operation, maintenance and repair of
the Plant and Plant Property;     (iv)   except as set forth herein or in the
O&M Agreement, to approve the form and substance, and to authorize the
execution, of the Joint Facilities Agreements, the O&M Agreement and other
Project Agreements not executed as of the Effective Date;     (v)   to review
and approve the procedures developed by the Operator for determining the Net
Effective Generating Capacity, Minimum Net Generation and Net Energy Generation;
    (vi)   to take all actions necessary in connection with the Project within
the scope of its powers and responsibilities hereunder;     (vii)   to authorize
and direct the Operator to approve mechanical completion, substantial completion
and final completion of the Plant pursuant to the Construction Contracts and to
accept the results of the Performance Testing, and to contest, settle, off-set
or waive liquidated damages that may become due and payable pursuant to the
terms of the Construction Contracts;     (viii)   to make the determination as
to when the Plant has commenced Commercial Operation;     (ix)   subject to the
terms of the O&M Agreement and taking into account the particular financing
arrangements of the Owners, to determine when Plant Property should be retired
and to authorize disposition by the Operator of

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 31
Big Stone II Power Plant
  June 30, 2005  

      such Plant Property no longer needed for the operation, maintenance or
repair of the Plant or other Plant Property;     (x)   to act upon all matters
referred to it by the Coordination Committee and upon all matters relating to
the Project or the operation, maintenance and repair of the Plant or other Plant
Property referred to it by any other Committee;     (xi)   to take all action
necessary or deemed advisable in connection with the Project or the operation,
maintenance and repair of the Plant or other Plant Property for which provision
has not otherwise been made by or on behalf of the Owners;     (xii)   to
develop the Fuel procurement policies, Fuel cost allocation adjustment factor
and other procedures necessary for the O&M Agreement; and     (xiii)   any
contract in excess of Five Hundred Thousand Dollars ($500,000) if such contract
is not provided for in the most recent BSP II annual budget.

  (b)   The Engineering and Operating Committee may act only by unanimous
approval of its members and shall refer to the Coordination Committee for
resolution any matters which it does not approve.

     6.08 Actions Requiring Unanimous Coordination Committee Approval.
Notwithstanding anything contained herein to the contrary, any of the following
actions require the unanimous act of all members of the Coordination Committee:

  (a)   withdrawal of any Owner, except as provided in Section 3.05 and
Section 3.06;     (b)   termination of this Agreement or sale of the Project or
the Plant before the fiftieth (50th) anniversary of the date of Commercial
Operation; and     (c)   reduction of size of Plant below 540 MW prior to
Financial Closing.

ARTICLE VII
CONTRIBUTIONS; EXPENDITURES
     7.01 Obligation to Pay Project Costs; Trust Account.

  (a)   Except as otherwise provided in this Agreement, each Owner shall be
liable for Project Costs in proportion to their Ownership Shares and each Owner
shall deposit monies in the Trust Account as required to pay for its proportion
of the Project Costs. Funds deposited into the Trust Account are Plant Property
and are for the payment of Project Costs and otherwise for the account of the
Project and the operation, maintenance or repair of the Plant or other Plant
Property, and no Owner shall have any right, title or ownership interest in the
Trust Account other than a beneficial interest, in proportion to its Ownership
Share, nor right to

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 32
Big Stone II Power Plant
  June 30, 2005  

      withdraw or direct application of such funds, nor otherwise exercise
control over such Trust Account, except as provided for in this Agreement.    
(b)   The Operator, on behalf of the Owners, has caused the Trust Account to be
established pursuant to a trust agreement substantially in the form attached
hereto as Schedule 7.01. Each Owner hereby acknowledges that any such funds
contributed by it for deposit in the Trust Account constitute a prepayment of
its obligation to pay Project Costs. Each Owner further acknowledges that its
interest in funds in the Trust Account are subject to applicable rights of set
off, recoupment, and such other legal or equitable defenses as may be available
to the Operator, and other Owners under Applicable Law.

     7.02 Payment Procedures.

  (a)   Funds to pay for Project Costs shall be requisitioned from the Owners as
follows:

  (i)   Before the Effective Date, the Operator, on behalf of the Engineering
and Operating Committee, shall issue a written notice to the Owners, which
written notice shall state the amount required to be deposited into the Trust
Account for each Owner (i) to reimburse the Owners for the Project Costs that
have been expended prior to the Effective Date in connection with Phase I
activities but not yet reimbursed by the other Owners, and (ii) to provide a
Progress Payment in the amount of Ten Million Dollars ($10,000,000). The Owners
shall pay such amounts on the Effective Date.     (ii)   In the event that the
Progress Payment made pursuant to Section 7.02(a)(i) or any subsequent Progress
Payment is not sufficient to fund the completion of all Phase II activities,
then prior to the depletion of all previously made Progress Payments, the
Operator, on behalf of the Engineering and Operating Committee, shall issue a
written requisition notice to the Owners, which written notice shall state the
amount required to be deposited into the Trust Account for each Owner to provide
for the Phase II Project Costs reasonably expected to be expended in excess of
previously made Progress Payments. The Owners shall pay such amounts within
thirty (30) days of such requisition.     (iii)   During Phases II, III and IV,
unless the Engineering and Operating Committee directs otherwise, funds shall be
requisitioned from the Owners from time to time as reasonably determined by the
Operator. Unless otherwise directed by the Engineering and Operating Committee,
the Operator shall issue a requisition notice to the Owners no later than the
15th of each month, which notice shall state amounts required to be deposited
into the Trust Account by each Owner on each Monday (or the next Business Day in
the event a Monday is a bank holiday) of the upcoming month, and include an
accounting of the Project Costs then due and payable (or that will become due
and payable before the end of the upcoming month) and copies of any invoices or
other supporting

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 33
Big Stone II Power Plant
  June 30, 2005  

      materials. The Owners shall promptly pay such amounts by electronic funds
transfer into the Trust Account on the Monday (or next Business Day) so
indicated on the notice. In no event shall the Engineering and Operating
Committee direct requisitions for the Trust Account Deposits described in this
Section 7.02(a)(iii) in any manner that would require deposits from all Owners
to pay all Project obligations before they become due.     (iv)   To the extent
funds are available in the Trust Account, the Operator shall pay all invoices
for Project Costs, subject in all respects to the oversight of the E&O
Committee. For purposes of this Agreement, Project Costs shall only be paid to
the extent they are Project Costs identified and included in the Project Budget,
additional expenses approved by the Engineering and Operating Committee as
Project Costs or required to be expended in response to an emergency. The
Engineering and Operating Committee may alter the payment procedures set forth
in this Section 7.02 by issuance of directives to the Operator and shall have
the right to request information regarding the Project Costs to be paid.     (v)
  The Owners shall require Operator to prepare and deliver to the Owners, not
later than forty-five (45) days following the end of each calendar year during
the Term and not later than sixty (60) days following the date on which this
Agreement is terminated, a cash-based reconciliation of Trust Account Deposits
paid during the previous calendar year or, in the case of the reconciliation
done following the termination of this Agreement, the period from January 1 of
the calendar year in which termination of this Agreement occurs until the end of
the Term. Such reconciliation shall also include an analysis of any differences
between Project Costs on a cost basis and the applicable budget for such Project
Costs. Owners may withdraw from the Trust Account the amount by which such
reconciliation indicates the sum of all Trust Account Deposits exceeded the sum
of all Project Costs paid or due and payable in accordance with this Agreement
during the period to which the reconciliation applies. Not later than twenty
(20) days following receipt of such reconciliation, Owners shall deposit in the
Trust Account the amount in immediately available funds by which such
reconciliation indicates the sum of all Project Costs paid or due and payable in
accordance with this Agreement exceeds the sum of all Trust Account Deposits
during the period to which the reconciliation applies.

     7.03 Reservation of Right to Dispute Payments. If an Owner shall dispute
any portion of the amount of funds requisitioned by the Operator, the Owner
shall make the disputed payment but such payment, if accompanied by notice of
the Owner’s protest of the requisition, which must be made within a commercially
reasonable period, shall not jeopardize the Owner’s right to have the Dispute
resolved in accordance with the procedures set forth in Article XIII.
     7.04 Services and Property Contributed by Owners. Except for services of
the Operator, for which any payment shall be made in accordance with the O&M
Agreement, and

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 34
Big Stone II Power Plant
  June 30, 2005  

except in the case of emergency situations, services or property for the Project
or for the operation, maintenance or repair of the Plant or other Plant Property
shall be supplied by an Owner on a cost-reimbursement basis and only pursuant to
authorization, and upon terms approved, by the Engineering and Operating
Committee. Notwithstanding any provision herein to the contrary, no Owner shall
be entitled to, nor shall any Owner receive, any increased Ownership Share as a
result of services or property for the Project or for the operation, maintenance
or repair of the Plant or other Plant Property supplied by the Owner.
     7.05 Emergency Services. In the event of an emergency situation, any Owner
may supply services or property without prior authorization by the Engineering
and Operating Committee when obtaining such authorization is impracticable in
the reasonable judgment of the Owner taking action to obtain such advance
authorization, in which event the terms for such supply shall be as approved by
the Engineering and Operating Committee after the event on a basis consistent
with the cost-reimbursement principles expressed in Section 7.04.
     7.06 Taxes. The Owners shall use their best efforts to have each taxing
authority which imposes taxes or assessments upon Plant Property assess, levy
and bill the same to each Owner separately according to the respective Ownership
Shares so that each Owner’s share of the total of such taxes and assessments
shall be solely the responsibility of, and a lien upon, the particular Owner and
its title to its Ownership Share of the Plant Property; and each Owner, in such
event, agrees to so pay the taxes and assessments for which it is solely
responsible, or to contest the same, in such a manner as to prevent involuntary
sale or transfer of its title to its Ownership Share of the Plant Property on
account of non-payment of such taxes and assessments. Failure to do so shall be
a material breach of this Agreement. If any such taxes or assessments are
assessed, levied and billed in a manner other than as specified in the preceding
sentence, then the Operator shall be responsible for paying such taxes, and the
protest or other contest thereof when appropriate in the judgment of the
Operator or when directed by the Engineering and Operating Committee, and
payments of such taxes shall be considered Project Costs.
     7.07 Fuel. All Fuel, whether obtained for prompt consumption or for
reserves, shall be Plant Property (purchased for the account of each Owner). The
cost of Fuel purchased shall be a Project Cost and shrinkage of Fuel shall be
shared by the Owners according to their Ownership Shares.

  (a)   The Engineering and Operating Committee shall establish practices and
procedures for determining the Fixed Fuel requirements of the Plant.     (b)  
Fuel, when delivered to the burners at the Plant, shall be charged from
inventory to operation. The cost of Fuel delivered to the burners at the Plant
shall consist of all charges to that account which under the FERC Accounts in
effect on the Effective Date is designated account 501, including the cost of
coal and ash handling, and shall be apportioned among the Owners as follows:

  (i)   the cost of the Plant’s Fixed Fuel requirements shall be apportioned
among the Owners in accordance with their Ownership Shares; and

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 35
Big Stone II Power Plant
  June 30, 2005  

  (ii)   the cost of all other Fuel requirements of the Plant shall be
apportioned among the Owners in the same proportion that their respective
generation scheduled in excess of their Ownership Share of the Minimum Net
Generation bears to the total Net Energy Generation scheduled in excess of
Minimum Net Generation;

provided, however, that for purposes of settling accounts among the Owners for
the cost of Fuel delivered to the burners at the Plant, each unit of Fuel so
consumed shall be treated as jointly owned by the Owners in proportion to their
Ownership Shares.
     7.08 Station Power. All station power shall be provided by each Owner
according to their Ownership Shares through on-site self-supply by netting
station power usage against Net Energy Generation on a monthly basis to the
fullest extent allowed by Law. If on-site self-supply by netting of station
power usage against Net Energy Generation is allowed only through hourly
netting, all station power shall be provided by each Owner according to their
Ownership Shares through on-site self-supply by netting station power usage
against Net Energy Generation on an hourly basis. If on-site self-supply is not
allowed by Law or if the Plant’s station power usage exceeds its Energy output
in a month (or an hour), each Owner shall arrange for its share of the Plant’s
station power, through remote self-supply or third party supplied energy. The
E&O Committee shall establish procedures for Owners to arrange for remote
self-supply or third party supplied station power in the event on-site self
supply is not allowed by Law or the Plant’s station power usage exceeds Plant
Energy output in a month (or an hour).
     7.09 Insurance. The Owners shall jointly obtain a single policy or policies
insuring Plant Property and the operations of the Plant against loss or damage
from such hazards and risks in such amounts, for such limits and in such
insurance carrier or carriers as may be determined by the Engineering and
Operating Committee in accordance with the following policies:

  (a)   During Phases I, II, and III of the Project, in accordance with the
direction and specifications of the Engineering and Operating Committee, the
Owners shall jointly procure or cause to be procured and maintain in force
policies of comprehensive bodily injury and property damage liability insurance,
pollution liability, professional liability, extra expense and delay in start
up, all-risk builders risk insurance, employees’ dishonesty bond, automobile
liability insurance, workers’ compensation insurance, and such other policies of
insurance as are normally carried by utilities constructing facilities similar
to the Project.     (b)   During Phase IV of the Project, in accordance with the
direction and specifications of the Engineering and Operating Committee, the
Owners shall jointly procure or cause to be procured and maintain in force
policies of broad form property insurance, broad form boiler and pressure vessel
insurance, workers’ compensation insurance covering employees of the Operator
engaged in the performance of its responsibilities under the Project Agreements
at the job site, comprehensive bodily injury and property damage liability
insurance, pollution liability, professional liability, employees’ dishonesty
bond, automobile liability insurance, and such other policies of insurance as
are normally carried by utilities operating facilities similar to the Project.

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 36
Big Stone II Power Plant
  June 30, 2005  

  (c)   Each Owner shall be named an insured with the other Owners as their
interests appear on all insurance, and when appropriate, the insurance shall
carry cross-liability endorsements.     (d)   The insurable values, limits,
deductibles, retentions and other special terms of the Owners Insurance shall be
determined by the Engineering and Operating Committee prior to the placement of
such Owners Insurance. After such determination, a policy of Owners Insurance
shall not be changed without the prior approval of the Engineering and Operating
Committee except for minor changes as to which notification shall be given to
the Engineering and Operating Committee.     (e)   Each Owner shall be given a
copy of the insurance policies forms together with a line sheet therefore naming
the insurers and underwriters and the extent of their participation.     (f)  
Each Owner shall have the right, by written notice to the party procuring the
policy, to name any mortgage, trustee or secured party on all or any of the
Owners Insurance policies as loss payees or additional insured as their
interests may appear.     (g)   Insurance policies procured pursuant to this
Section 7.09 shall be primary insurance for all purposes and shall be so
endorsed.     (h)   It is expressly understood and agreed that each Owner has an
insurable interest in the Project and may procure for its own account additional
insurance with respect to its interest as it may determine. The cost of such
insurance shall be paid by such Owner from its own funds and the proceeds of
such insurance shall be payable to such Owner. Other Owners shall not have any
rights or interest in such insurance or the proceeds thereof.

     7.10 Assurances of Creditworthiness. Throughout the Term, each Owner and
any successors or permitted assigns thereof shall maintain a level of
creditworthiness of at least a Standard & Poor’s “BBB” issuer credit rating (or,
in the case of Owners who do not maintain an issuer credit rating, the rating of
such Owner’s senior unsecured debt not subject to credit enhancement) or an
equivalent rating of a nationally recognized statistical rating organization
recognized by the United States Securities and Exchange Commission (the “SEC”)
(the “Minimum Rating”). As of the Effective Date, the four nationally recognized
statistical rating organizations recognized by the SEC are Moody’s Investors
Service, Inc., Fitch, Inc., Standard & Poor’s, and Dominion Bond Rating Service
Limited. Any Owner who, on the Effective Date, does not have a creditworthiness
rating shall provide the other Owners with a copy of their most recent audited
financial statements and any other financial information as may be reasonably
requested by the E&O Committee. All Owners must achieve at least a Minimum
Rating at least three (3) months prior to Financial Closing.

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 37
Big Stone II Power Plant
  June 30, 2005  

  (a)   After Financial Closing, in order to demonstrate its ability to fulfill
its ongoing obligations under this Agreement, each Owner shall submit to the
Engineering and Operating Committee:

  (i)   its audited or unaudited balance sheet and income statement on not less
than a quarterly basis and audited annual financial statements, in each case in
the form regularly prepared by such Owner or its accountants for such period and
corresponding periods in previous years;     (ii)   evidence that it has a
credit rating of at least the Minimum Rating; and     (iii)   such other
financial information as may reasonably be requested by the Engineering and
Operating Committee.

  (b)   If, after review of such financial information, the Engineering and
Operating Committee determines that an Owner does not have a credit rating of at
least the Minimum Rating, such Owner shall be required to deposit, in addition
to any other amounts required to be deposited pursuant to this Agreement, a sum
equal to the largest two (2) weeks of Project Costs anticipated to be
requisitioned in the next twelve (12) months (as determined by the E&O Committee
in its sole discretion) into the Trust Account until such Owner again achieves a
credit rating of at least the Minimum Rating.

     7.11 Right to Obtain Financing. Each Owner shall have the right to obtain
financing to purchase its Ownership Share in the Project (and its share of
Project Costs) on the basis of loans, bonds, or otherwise; provided that such
financing is non-recourse and off-balance sheet to all other Owners, or on other
terms acceptable to the other Owners, as the case may be (“Financing”).
Accordingly, the Owners agree that: (i) this Agreement and the other Project
Agreements are intended to comply with standards and requirements for a
multi-owner financed transaction so as to be acceptable to the Owners’ Lenders;
(ii) each Owner shall cooperate in good faith with each other so as to satisfy
the requirements of each Owner’s Financing arrangements, including where
appropriate, the making of such amendments to the terms of this or any other
Project Documents so long as such amendments are reasonable in scope and do not
materially alter the economic benefits of this Agreement; and (iii) each Owner
shall execute customary consents and estoppels and provide customary opinions,
resolutions and related documents as may be reasonably required, as well as
information regarding such Owner as may be reasonably requested by the other
Owners’ lenders. Notwithstanding the foregoing, an Owner’s ability or inability
to obtain third party project financing for its participation in the Project
shall not be a condition precedent to such Owner’s obligations under this
Agreement or any other Project Agreement.
ARTICLE VIII
CASUALTY LOSS; CONDEMNATION
     8.01 Repair or Replacement. If, due to any cause, the Plant or any other
Plant Property shall be damaged or destroyed, the Coordination Committee shall
within thirty (30) days thereafter estimate whether the cost of repair or
replacement is less than, or equal to or more

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 38
Big Stone II Power Plant
  June 30, 2005  

than, Thirty Million Dollars ($30,000,000), excluding any insurance proceeds. If
such cost of repair or replacement shall be estimated by the Coordination
Committee to be less than Thirty Million Dollars ($30,000,000), excluding any
insurance proceeds, the Operator shall be directed to cause, as expeditiously as
is possible, the damage or destruction to be repaired or replaced so as to
restore the Plant (or other Plant Property) to substantially the same general
character and use as existed immediately prior to such damage or destruction.
The cost of such repair or replacement shall constitute Project Costs. If such
cost of repair or replacement is estimated by the Coordination Committee to be
Thirty Million Dollars ($30,000,000) or more, excluding any insurance proceeds,
the same shall be repaired or replaced in the manner to be then agreed upon by
the Owners, but if the Owners shall be unable to agree, within forty-five
(45) days after such damage or destruction has occurred, upon the manner of such
repair or replacement, or upon any alternative disposition of the matter, then
the Operator shall be directed to cause the damage or destruction to be repaired
or replaced so as to restore the Plant (or other Plant Property) to
substantially the same general character and use as existed immediately prior to
such damage or destruction and the cost thereof shall constitute Project Costs.
     8.02 Eminent Domain. If a part of the Plant Property is taken from the
Owners by the exercise of the power of eminent domain (or by voluntary
conveyance in lieu thereof), the Engineering and Operating Committee, within
thirty (30) days after such taking, shall determine whether the part taken can
be replaced and/or whether the remainder of the Plant Property can be restored
in such a way that the Plant and other Plant Property, considered as a whole,
will have substantially the same Net Effective Generating Capacity and operating
and economic characteristics as existed immediately prior to such taking, and if
so, whether the estimated cost of such replacement and/or restoration is less
than, or equal to or more than Thirty Million Dollars ($30,000,000).

  (a)   If all of the Plant is taken from the Owners by the exercise of the
power of eminent domain (or by voluntary conveyance in lieu thereof), or if a
part of the Plant Property is thus taken and the Engineering and Operating
Committee determines, pursuant to this Section 8.02, that the part taken cannot
be replaced and/or the remainder of the Plant Property cannot be restored in
such a way that the Plant and other Plant Property, considered as a whole, will
have substantially the same Net Effective Generating Capacity and operating and
economic characteristics as existed immediately prior to such taking, then this
Agreement shall be terminated by the Owners upon request by any Owner.     (b)  
If a part of the Plant Property is taken from the Owners by the exercise of the
power of eminent domain (or by voluntary conveyance in lieu thereof), and if the
Engineering and Operating Committee determines, pursuant to this Section 8.02,
that the part so taken can be replaced and/or the part not taken can be restored
so that the Plant and other Plant Property, considered as a whole, will have
substantially the same Net Effective Generating Capacity and operating and
economic characteristics as existed immediately prior to such taking, then:

  (i)   if the cost of such replacement and/or restoration is estimated by the
Engineering and Operating Committee to be less than Thirty Million Dollars
($30,000,000), the Operator shall be directed to cause, as

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 39
Big Stone II Power Plant
  June 30, 2005  

      expeditiously as possible, such replacement and/or restoration to be
accomplished so as to restore the Plant and other Plant Property, considered as
a whole, to substantially the same Net Effective Generating Capacity and
operating and economic characteristics as existed immediately prior to such
taking; and the cost thereof shall constitute Project Costs; or     (ii)   if
the cost of such replacement and/or restoration is estimated by the Engineering
and Operating Committee to be Thirty Million Dollars ($30,000,000) or more, the
Operator shall be directed to cause such replacement and/or restoration to be
accomplished in the manner agreed upon by the Owners, but if the Owners shall be
unable to agree, within forty-five (45) days after the taking has occurred, upon
the manner of such replacement and/or restoration or upon any alternative
disposition of the matter, then the Operator shall be directed to cause such
replacement and/or restoration to be accomplished so as to restore the Plant and
other Plant Property, considered as a whole, to substantially the same Net
Effective Generating Capacity and operating and economic characteristics as
existed immediately prior to such taking; and the cost thereof shall constitute
Project Costs.

ARTICLE IX
LIABILITY
     9.01 Limitation and Release of Liability to Other Owners. Except to the
extent (1) resulting from Willful Action, (2) covered by valid and collectible
Owners’ Insurance, or (3) otherwise provided in this Agreement, no Owner or any
of its directors, officers or employees and no Committee member (acting in such
capacity in good faith) shall be obligated to discharge, and is hereby released
by the other Owners from, any liability to any other Owner for any direct,
indirect or consequential loss, damage, claim, cost, charge or expense of any
kind or nature to or involving the property of any such other Owner that has
resulted or may result in the future (whether or not resulting from the
negligence of any Owner, its directors, officers, members, affiliates, employees
or any other Person or entity whose negligence would be imputed to such Owner)
from:

  (a)   the performance or non-performance of services or the supplying of, or
failure to supply, any property, in connection with the Project, or the
ownership, operation, maintenance or repair of the Plant or other Plant
Property, or     (b)   the past or future performance or non-performance of the
obligations of any Owner under this Agreement or any Project Agreement.

Any Owner that obtains a judgment against another Owner and its directors,
officers and employees (or any of them) for a liability covered either by the
release provided in the preceding sentence or by valid and collectible Owners’
insurance shall not execute, levy or otherwise enforce the same (including
recording or otherwise effecting a judgment lien) against any such other Owner,
its directors, officers or employees, or the property of any of them.

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 40
Big Stone II Power Plant
  June 30, 2005  

     9.02 Waiver of Certain Damages. Notwithstanding any other provision of this
Agreement (except to the extent indemnification payments are made as a result of
an indemnified Party’s obligation to pay special, indirect, incidental, punitive
or consequential damages to a third party (excluding any Owner’s or Party’s
affiliates, officers, directors, shareholders or members) as a result of actions
included in the protection afforded by the indemnification contained herein), no
Owner or Party (nor any of their affiliates, contractors, consultants, officers,
directors, shareholders, members or employees) shall be liable for special,
indirect, incidental, punitive or consequential damages under, arising out of,
due to, or in connection with its performance or non-performance of this
Agreement or any of its obligations herein, whether based on contract, tort
(including, without limitation, negligence), strict liability, warranty,
indemnity or otherwise.
     9.03 Assignment of Rights. In the event any insurer providing Owners’
Insurance refuses to pay any judgment obtained by an Owner against another Owner
on account of liability covered by such insurance, the Owner against which the
judgment is obtained, at the request of the Owner which obtained such judgment
and in consideration for the release granted in Section 9.01, shall execute such
documents as may be necessary to effect an assignment of its contractual rights
against the non-paying insurer and thereby give the prevailing Owner which
obtained the judgment the opportunity to enforce its judgment directly against
such insurer.
     9.04 Reduction of Damages. For the purpose of relieving each Owner, its
directors, officers and employees, of any liability to make contribution to
other non-Owner tortfeasors, the release stated in Section 9.01 hereby effects a
reduction of all injured Owners’ damages recoverable against all other non-Owner
tortfeasors to the extent of the pro rata share of the other Owners, their
directors, officers and employees. The provisions of this Section 9.04 are
intended to be cumulative to any other release heretofore set out.
     9.05 Shared Liability. Liability of one or more Owners for any loss,
damage, claim, cost, charge or expense of any kind or nature (including direct,
indirect or consequential loss, damage, claim, cost, charge or expense) suffered
or incurred by any party other than an Owner, whether or not due to the
negligence of any Owner, its directors, officers, employees or any other person
or entity whose negligence would be imputed to such Owner, that results from the
performance or non-performance of services or the supplying of, or failure to
supply, any property, in connection with the Project or the ownership,
operation, maintenance or repair of the Plant or other Plant Property, shall, as
between the Owners, be shared by them in proportion to their Ownership Shares
unless such liability shall have resulted from the Willful Action of any Owner,
in which case the Owner(s) whose Willful Action resulted in the loss, damage,
claim, charge or expense shall be liable pursuant to Section 9.06. Payments made
in settlement of any claim of liability shall for these purposes be construed as
a payment discharging liability in which the Owners shall share as provided in
this Section 9.05.
     9.06 Indemnification for Willful Actions. Each Owner shall be responsible
for the consequences of its Willful Actions and shall indemnify and hold
harmless the other Owners from the consequences thereof.
     9.07 Availability of Insurance Proceeds. The provisions of this Article IX
shall not be construed to relieve any insurer of its obligation to pay any
insurance proceeds in accordance

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 41
Big Stone II Power Plant
  June 30, 2005  

with the terms and conditions of policies of insurance maintained in force by
the Owners, or any or some of them.
     9.08 Operator Indemnity. The reference to Owner or Owners in this Agreement
shall include any Owner while acting as Operator.
ARTICLE X
ENTITLEMENT TO ENERGY AND CAPACITY; INTERCONNECTION
     10.01 Interconnection and Transmission Upgrade Allocation Agreement.
Contemporaneously with the execution of this Agreement, the Owners shall enter
into the Interconnection and Transmission Upgrade Allocation Agreement,
substantially in the form attached hereto as Schedule 10.01 (the
“Interconnection and Transmission Upgrade Allocation Agreement”).
     10.02 Generation Entitlement. Each Owner shall have entitlement to the
Plant’s electrical generation as follows, subject to this Article X:

  (a)   Initial Production. During Phase III, each Owner shall be entitled to
its Operating Capacity Entitlement and its Ownership Share of Net Energy
Generation including all that produced by Performance Testing, URGE Testing or
through Plant start-up procedures. Each Owner shall take delivery of such
Capacity and Energy at the Point of Interconnection. The Owners shall cause the
Operator to provide the Owners with a schedule of when the Plant will be
producing Energy related to testing. If an Owner cannot use Capacity and Energy
produced during testing, then the Owners shall authorize the Operator to dispose
of such Capacity and Energy in a commercially reasonable manner, including, but
not limited to, transacting Energy in the Midwest ISO energy market or as
unscheduled Energy into the Otter Tail control area. For any such transactions,
the Owners shall cause the Operator to collect funds for any and all settlements
and disburse the net proceeds (after deducting its reasonable transaction costs)
to the Owner(s) based on its unscheduled amounts.     (b)   Regular Production
Allocation. During Phase IV, each Owner shall own its Operating Capacity
Entitlement and its Ownership Share of Net Energy Generation (or Ancillary
Services if so elected pursuant to Section 10.03) produced by the Plant.     (c)
  Minimum Obligations. When any Owner schedules its Ownership Share of Minimum
Net Generation (or a greater amount, not to exceed its Ownership Share), every
other Owner shall be required to schedule their Ownership Share of Minimum Net
Generation (or a greater amount, not to exceed its Ownership Share). In the
event one or more Owners with Ownership Shares equal to or greater than (*)
desire that the Plant not be operated when it is otherwise available to be
operated, and one or more Owners desire to schedule Energy and/or

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 42
Big Stone II Power Plant
  June 30, 2005  

      Ancillary Services from the Plant, the Owner or Owners desiring that the
Plant not be operated may, in lieu of operating the Plant, provide an equal
amount of Energy and/or Ancillary Services from other sources to the Owner(s)
that desires to schedule Energy and/or Ancillary Services from the Plant; any
such Energy and/or Ancillary Services provided from other sources shall be
delivered to the Point of Interconnection (or such other point of delivery as
may be agreed) in an amount equal to that desired to be scheduled. In the event
any Owner with less than or equal to a (*) Ownership Share wishes to schedule
Energy from the Plant, and any other Owner or Owners with greater than (*)
Ownership Share do not wish to schedule Energy from the Plant when the Plant is
available, the Owner or Owners not desiring to schedule shall have the option of
providing lower cost energy from other sources as may be available to the Owner
wishing to schedule from the Plant at such point of delivery as may be mutually
agreed; provided however, that if one or more Owners with an aggregate Ownership
Share of greater than or equal to (*) wish to schedule Energy from the Plant,
then this option shall not apply and all Owners shall schedule at least their
respective Ownership Share of the Minimum Net Generation as provided above.    
(d)   Disposition of Plant Output. The Owners shall cause or otherwise direct
the Operator to keep the system operator for each Owner advised of the Net
Effective Generating Capacity (or Operating Capacity if lower). It is the intent
of the Owners that the Plant will be operated as a high availability, base load
Network Resource within the parameters of Prudent Utility Practice in order to
maximize the life of the Plant and to avoid high maintenance costs that may be
incurred due to operation of the Plant above its Net Effective Generating
Capacity. It is recognized that at times of testing, when essential to fulfill
applicable reliability organization or regional transmission organization
obligations and in emergencies, it may become necessary to operate the Plant for
short periods of time above its Net Effective Generating Capacity (up to the
Rated Capacity). The Operator shall be directed by the Owners to keep such
operations to a minimum.

10.03   Ancillary Services.

  (a)   Payment for Ancillary Services Generally. The Owners acknowledge that
the markets for Ancillary Services are likely to evolve and that some or all
Ancillary Services from the Plant may be sold either pursuant to a regional or
other tariff rate, or a competitive market (e.g., allowing bidding) may develop
for some or all Ancillary Services. Regardless of the specific market structures
that exist at any point in time, the sale of Ancillary Services by the Owners
from the Plant shall follow the following principles:

  (i)   if the particular Ancillary Service is subject to a Midwest ISO or other
applicable tariff, then the Owners shall be paid for Ancillary Service on a pro
rata based on each Owner’s Ownership Share; and     (ii)   if a competitive
market exists for the particular Ancillary Service then an Owner or Owners may
sell the Ancillary Service into the competitive

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 43
Big Stone II Power Plant
  June 30, 2005  

      market and the selling Owner shall be entitled to the proceeds from such
sale;

      provided, however, the remaining provisions of this Section 10.03 shall
apply to any sales made under the immediately preceding clauses (i) or (ii).    
(b)   Operating Reserves. The Owners hereby direct the E&O Committee, as soon as
practicable, to determine the number of megawatts of spinning reserve and
supplemental reserve Ancillary Services that the Plant, based on the Plant’s
design, will be able to reasonably provide (the “Total Operating Reserves”). The
E&O Committee may update the Total Operating Reserves from time to time. Each
Owner shall be entitled to provide or sell Operating Reserves from the Plant in
an amount no greater that its pro rata share of Total Operating Reserves based
on its Ownership Share.     (c)   Reactive Power. Each Owner owns its Ownership
Share of all reactive power produced or available from the Plant and shall have
the right to sell such reactive power into the Midwest ISO market in accordance
with this Section 10.03 or self-supply its own needs with its share of reactive
power from the Plant; except that if the Midwest ISO (or other transmission
operator authorized to make such a request) requires any Owner or the Plant
Operator to provide Reactive Power from the Plant and to the extent the Plant is
operated as a single plant as determined under Section 10.03(d) below, then the
revenues and costs recovered by that Owner under the applicable tariff shall be
allocated pro rata to the Owners based on each Owner’s Ownership Share; or to
the respective Owner(s) providing such reactive power to the extent the Plant is
operated on a pseudo-tie basis as determined under Section 10.03(d) below.    
(d)   Load Regulation and Frequency Response Service. The Owners hereby direct
the E&O Committee, as soon as practicable, to determine the extent to which Load
Regulation and Frequency Response Service can be supplied by the Plant (“Total
Load Regulation”). Each Owner shall be entitled to provide or sell Load
Regulation and Frequency Response Service from the Plant in an amount no greater
than its pro rata share of Total Load Regulation based on its Ownership Share.  
  (e)   Plant Operations; Pseudo-Tie. Because the Plant is interconnected with
transmission systems whose owners are members of the Midwest ISO, the E&O
Committee shall review the Midwest ISO Tariff Business Practices that are in
effect at the time of Commercial Operation and determine whether the Plant will
be operated as separate physical generators for the Owners on a pseudo-tie basis
or as a single operating entity, taking into consideration the Owners’ ability
to self-supply their needs for Reactive Power and other Ancillary Services from
the Plant, and other appropriate factors (with appropriate accounting between
the Owners) and the costs of the various operating options available to the
Owners at that time. The E&O Committee shall also determine the amount of
Reactive Power in VARS that can be supplied by the Plant from time to time and
the effect

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 44
Big Stone II Power Plant
  June 30, 2005  

      On Net Available Capacity of the Plant, and so inform the Operator for
purposes of possible supply of Reactive Power to the market and for scheduling
of the Net Available Capacity, associated Energy and bidding or self-supplying
Reactive Power by the Owners. The determination of the E&O Committee may be
revised from time to time as determined by the Owners through the E&O Committee.
Should the E&O Committee determine to operate the Plant on a pseudo-tie or
similar basis as if individual units were supplying such Reactive Power, the
Operator may supply any unscheduled Reactive Power into the market to the extent
individual Owners are not harmed and deposit the proceeds of such market
transactions pro rata to Owners not scheduling or self-supplying Reactive Power
during that hour of operation.     (f)   In the event an Owner takes Plant
output in the form of Ancillary Services pursuant to this Agreement, the Owners
shall cause the Operator to calculate a reduction in that Owner’s entitlement to
Net Energy Generation and/or Operating Capacity, as appropriate.     (g)  
Midwest ISO Directives. Notwithstanding anything to the contrary in Sections
10.03(a) through 10.03(f) above, each Owner that is a transmission-owning member
or market participant in the Midwest ISO shall comply with all directives from
the Midwest ISO regarding supply of Ancillary Services from the Plant.

     10.04 Midwest ISO Market Development. The Owners acknowledge that the final
development of the Midwest ISO market and operations will be progressing during
the development of the Project and that the final scheduling requirements and
business practices of Midwest ISO could have a significant impact on the
scheduling of the Net Energy Generation. In addition, the Owners could incur
increased operating costs due to redispatching orders associated with Midwest
ISO market or reliability organizational requirements during the life of the
Plant. The E&O Committee shall consider, develop and provide policies to
equitably share the cost burden between Owners depending upon their membership
or market participation or non-membership or non-market participation from time
to time when the Plant schedule is reduced or affected by the Midwest ISO market
or reliability organization directives without specific Owner causation.
     10.05 Data to be Provided to the Midwest ISO. All Owners, whether or not
Midwest ISO members, shall provide to the Midwest ISO in a timely manner, either
directly or through the Operator or an authorized agent, the operational data
the Midwest ISO reasonably requires for scheduling the output of the Plant, as
set forth in Section 38.8.4 of the Midwest ISO energy markets tariff (“EMT”) and
related business practices manuals and explanatory documents. Unless otherwise
mutually agreed, no Owner shall be required to provide on behalf of any other
Owner to the Midwest ISO: (i) any information that is required of a Market
Participant; and (ii) any information required for pseudo-tie operation by
individual Owners if the Plant is operated on a pseudo-tie basis.
     Any Owner not fully participating in the Midwest ISO Energy Markets with
respect to its Ownership Share shall follow any applicable practices and
procedures set forth in Section

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 45
Big Stone II Power Plant
  June 30, 2005  

38.8.4.5 of the EMT. Any Owner that is fully participating in the Midwest ISO
Energy Markets shall be permitted to use the Midwest ISO market redispatch.
ARTICLE XI
DEFAULTS AND REMEDIES
     11.01 Event of Default. Any of the following shall constitute an event of
default by an Owner under this Agreement (each, an “Event of Default”):

  (a)   the failure of any Owner (i) to pay funds to the Trust Account, upon
requisition by the Operator on or before the date due, (ii) to provide the
further assurances specified by the Coordination Committee at the times and in
the amounts specified by the Coordination Committee in its notice to the Owners,
or (iii) to pay funds to the Trust Account necessary to cure an Event of Default
by that Owner in the ratio that its Ownership Share bears to the total Ownership
Shares of the non-defaulting Owner or as otherwise required by this Agreement;
and     (b)   the failure of any Owner to perform or observe any of the other
covenants and conditions of this Agreement to be performed or observed by it, or
the failure of any Owner to perform or observe any of the covenants and
conditions to be performed or observed by it under any other contract made by
the Owners for the Project or for the ownership, operation, maintenance or
repair of the Plant or other Plant Property, which continues for a period of
five (5) days after notice of such failure is given to it by any other Owner
(unless a different notice period is expressly otherwise expressly provided for
in this Agreement, in which case the other notice period shall control).

     11.02 Contribution by Non-Defaulting Owners. Upon the occurrence of an
Event of Default by any Owner, the defaulting Owner’s rights, including, without
limitation, the right to vote its Ownership Share under this Agreement, except
for the cure right in Section 11.02(b), shall be suspended while all of its
obligations shall continue. In addition, the non-defaulting Owners shall have
the right, but not the obligation, to remedy the same (if capable of remedy by
them) by commencing and continuously pursuing such remedy until completed,
either by paying the necessary funds and/or rendering the necessary performance,
with each non-defaulting contributing Owner contributing to the cost of such
remedy in the ratio that its Ownership Share bears to the total Ownership Shares
of all non-defaulting contributing Owners. No such payment or performance by the
non-defaulting contributing Owners shall be construed as an undertaking of the
non-defaulting contributing Owners to assume, guarantee, endorse, contingently
agree to purchase or to provide funds for the payment of, or otherwise become
liable in respect of, any present or future obligations of the defaulting Owner
to any Party or third party.

  (a)   Upon any such payment or performance by non-defaulting contributing
Owners, the defaulting Owner’s entitlement to Capacity and Energy generated by
the Plant, including the defaulting Owner’s Operating Capacity Entitlement, any
receivables and all related rights set forth in Article X and the
Interconnection and Transmission Upgrade Allocation Agreement, or otherwise in
this Agreement, including, without limitation, the right to vote its Ownership
Share, shall be

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 46
Big Stone II Power Plant
  June 30, 2005  

      deemed transferred to such non-defaulting contributing Owners in
proportion to their Ownership Shares (based on the ratio that each
non-defaulting Owner’s Ownership Share bears to the total Ownership Shares of
all non-defaulting Owners) and the defaulting Owner shall have no ownership or
other rights with respect to such Energy or Operating Capacity Entitlement.    
(b)   For a period of sixty (60) days from the date of the Event of Default, the
defaulting Owner or a Lender may effect a repurchase of its Operating Capacity
Entitlement by paying to the respective non-defaulting contributing Owners the
total amount of money (and/or the reasonable equivalent in money for services or
property provided) paid by each non-defaulting contributing Owner, together with
interest thereon at a rate of interest one percent (1%) greater than the “prime
rate” of interest published in The Wall Street Journal, Eastern Edition, from
the date of expenditure by the non-defaulting contributing Owners to the date of
payment by the defaulting Owner; provided, however, that such repurchase shall
not entitle the defaulting Owner to any Capacity or Energy sold, used or
scheduled from the date of non-payment or non-performance through such payment
date, including any proceeds or receivables relating thereto, which shall remain
for the account of the non-defaulting contributing Owners. If the defaulting
Owner has not cured its default during the sixty (60) day cure period in this
Section, such Event of Default shall be incurable and the non-defaulting
contributing Owners shall have the right to continue to exercise their rights
under this Section 11.02 for the remainder of the Term.

     11.03 Disputed Event of Default. If any Owner shall dispute that an Event
of Default under this Agreement has occurred, such Owner shall pay the disputed
payment or perform the disputed obligation, but may do so under protest which
shall be in the form of a written notice to the other Owners. In the event it is
determined by a court of competent jurisdiction that such Owner is entitled to a
refund of all or a portion of the disputed payment or is entitled to the
reasonable equivalent in money for services or property provided for the
performance of the disputed obligation, the other Owners shall pay such amount
to said Owner with interest at the interest rate referred to in Section 11.02(b)
from time to time in effect from the date of payment or performance of the
disputed obligation to the date of reimbursement. Such reimbursement shall be
shared by the other Owners in the ratio that their respective Ownership Shares
bear to the total of all their Ownership Shares unless otherwise prescribed by
the decision of the arbitrators (or court order) in the aforementioned
arbitration (or court) proceedings.
     11.04 No Waiver. No waiver by an Owner of its rights with respect to an
Event of Default under this Agreement shall be effective unless all
non-defaulting Owners waive their similar rights and any such waiver shall not
be deemed a waiver with respect to any subsequent default. No delay, short of
the statutory period of limitations, in asserting or enforcing any right
hereunder shall be deemed a waiver of such right.
     11.05 Cumulative Rights. The rights and remedies provided in this
Article XI shall be in addition to the rights and remedies of the Owners found
elsewhere in this Agreement or under any other Project Agreement or other legal
or equitable relief that may be otherwise available.

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 47
Big Stone II Power Plant
  June 30, 2005  

ARTICLE XII
RELATIONSHIP OF PARTIES
     12.01 Nature of Obligations. The covenants, obligations and liabilities of
the Owners are intended to be several and not joint, and nothing herein
contained shall be construed to create an association, joint venture, trust or
partnership, or to impose a trust or partnership covenant, obligation or
liability on or with regard to any one or more of the Owners. Each Owner shall
be individually, responsible for its own covenants, obligations and liabilities
as herein provided. No Owner or group of Owners shall be under the control of or
shall be deemed to control any other Owner or the Owners as a group. No Owner
shall be the agent of or have a right or power to bind any other Owner without
its express written consent, except as provided in this Agreement or in any
other Project Agreements.
     12.02 Tax Status. The Owners hereby elect to be excluded from the
application of Subchapter K of Chapter 1 of Subtitle A of the Internal Revenue
Code of 1986, or such portion or portions thereof as may be permitted or
authorized by the Secretary of the Treasury or his delegate insofar as such
subchapter, or any portion or portions thereof, may be applicable to the Owners
under this Agreement.
ARTICLE XIII
DISPUTE RESOLUTION
     All disputes arising under this Agreement (a “Dispute”) shall be addressed
by the Coordination Committee. Any Owner can request that a Dispute be brought
before the Coordination Committee by delivering a written request to the
Coordination Committee. The Coordination Committee shall meet, negotiate and
attempt in good faith to resolve the Dispute quickly, informally and
inexpensively. In the event the Coordination Committee cannot resolve the
Dispute within thirty (30) days after commencement of negotiations, any Party
may seek available legal remedies to resolve the Dispute, whether at law or
equity.
ARTICLE XIV
TERM
     14.01 Term. This Agreement shall become effective on the Effective Date
and, unless earlier terminated pursuant to this Agreement, shall continue in
effect for a period extending through the fiftieth (50th) anniversary of the
date of Commercial Operation, but shall continue indefinitely past such fiftieth
(50th) anniversary unless any Owner gives written notice not less then two
(2) years prior to the fiftieth (50th) anniversary (the “Termination Notice”)
that it desires to terminate this Agreement on such fiftieth (50th) anniversary
or at any time thereafter. The Termination Notice shall specify a date that this
Agreement shall terminate that is no sooner than two (2) years after the date of
the Termination Notice (the “Termination Notice Period”). The Coordination
Committee shall, within sixty (60) days after the date of the Termination
Notice, determine whether to sell the Plant as a going concern on a date as near
as possible to the end of the Termination Notice Period or to decommission the
Plant so that it ceases Commercial Operation at the end of the Termination
Notice Period. If the Coordination Committee, with the approval of a Double
Majority, approves the sale of the Plant or its decommissioning, the Plant shall
be sold or decommissioned. The date that all actions necessary to complete the
windup of

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 48
Big Stone II Power Plant
  June 30, 2005  

the Plant have been completed is referred to herein as the “Termination Date,”
and the period beginning on the Effective Date and ending on the Termination
Date is referred to herein as the “Term.”
     14.02 Windup Events. In connection with any termination of this Agreement,
the Owners shall complete the Windup Events. The Windup Events shall include the
following actions by the Engineering and Operating Committee or its designee:

  (a)   the termination of all Project Agreements upon the completion of the
Windup Events in accordance with the terms thereof, the cancellation costs for
which shall become Project Costs;     (b)   the timely disposition of all Plant
Property by sale, auction, partition or otherwise;     (c)   the deposit of any
proceeds from the disposition in the Trust Account (provided, however, than an
Owner that withdraws from the Project pursuant to Section 3.05(b)(i) of this
Agreement shall not be entitled to receive any payment paid by such Owner in
connection with such withdrawal pursuant to Section 3.05(b)(i) of this Agreement
or otherwise); and     (d)   any other steps necessary steps for the winding-up
of the Project, including the disbursement to the Owners proportionately based
on Ownership Shares of any balance remaining in the Trust Account after the
payment of all obligations related in any way to the Project, the Plant or other
Plant Property.

     14.03 Termination by Agreement. This Agreement may be terminated at any
time by the unanimous written agreement of all the Owners and shall
automatically terminate if at any time all the Ownership Shares become vested in
a single Owner.
     14.04 Return of Real Property to Otter Tail. In the event this Agreement
terminates for any reason prior to Financial Closing, then all real property
rights previously owned by Otter Tail and transferred for the benefit of the
Project shall be transferred and the Owners shall transfer title thereto to
Otter Tail, free and clear of all liens or encumbrances and Otter Tail shall
return any funds previously paid to Otter Tail by Owners therefore.
ARTICLE XV
REPRESENTATIONS, WARRANTIES
     15.01 Representations and Warranties. Each Owner represents and warrants as
follows:

  (a)   it is, as applicable, an agency, cooperative corporation, consumers
power district, municipal corporation and political subdivision, corporation
duly organized, validly existing and in good standing under the laws of the
state of its formation and authorized to conduct business in South Dakota;    
(b)   it has the power and authority to enter into and perform this Agreement
and is not prohibited from entering into this Agreement or discharging and
performing all

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 49
Big Stone II Power Plant
  June 30, 2005  

      covenants and obligations on its part to be performed under and pursuant
to this Agreement;     (c)   it has taken all action required by Applicable Law
in order to approve, execute and deliver this Agreement;     (d)   the execution
and delivery of this Agreement, the consummation of the transactions
contemplated herein and the fulfillment of and compliance by such Owner with the
provisions of this Agreement will not conflict with or constitute a breach of or
a default under or require any consent, license or approval that has not been
obtained pursuant to any of the terms, conditions or provisions of any law, rule
or regulation, any order, judgment, writ, injunction, decree, determination,
award or other instrument or legal requirement of any court or other agency of
government, the documents of its formation or any contractual limitation,
restriction or outstanding trust indenture, deed of trust, mortgage, loan
agreement, lease, other evidence of indebtedness or any other agreement or
instrument to which it is a party or by which it or any of its property is bound
and will not result in a breach of or a default under any of the foregoing;    
(e)   it has taken all such action as may be necessary or advisable and proper
to authorize this Agreement, the execution and delivery hereof, and the
consummation of transactions contemplated hereby;     (f)   there are no
bankruptcy, insolvency, reorganization or receiverships pending or being
contemplated by it, or to its knowledge threatened against it;     (g)   to its
knowledge, there are no actions, proceedings, judgments, rulings or orders
issued by, or pending before any court or other governmental body that would
materially adversely affect its ability to perform its obligations under this
Agreement; and     (h)   this Agreement is a legal, valid and binding obligation
of such Owner enforceable in accordance with its terms, except as limited by
laws of general applicability limiting the enforcement of creditor’s rights or
by the exercise of judicial discretion in accordance with general principles of
equity.

ARTICLE XVI
MISCELLANEOUS
     16.01 Publicity Policy. In recognition of the requirements and desire of
the Parties to disclose information regarding their ownership and involvement
with BSP II and its activities, a Party may:

  (a)   disclose information regarding BSP II as may be required by any
Applicable Law;     (b)   provide information regarding BSP II to its
Affiliates, employees, agents, lenders, investors, consultants, advisors,
contractors, accountants and counsel; and

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 50
Big Stone II Power Plant
  June 30, 2005  

  (c)   publicize to any third-party (including, but not limited to, through
press releases and other media) information about the general activities of BSP
II and any otherwise publicly available information; provided, however, Parties
shall seek to avoid publicizing to third parties:

  (i)   financial information about BSP II, including the economics of the
Project, except as required to obtain financing or to update rating agencies or
an Owner’s lender;     (ii)   information regarding other Parties;     (iii)  
information a Party specifically identifies as commercially sensitive (such as
information about ongoing Project negotiations); and     (iv)   information
respecting the positions of BSP II on federal or state policy matters (unless
consistent with the policy goals or a policy initiative of BSP II as generally
understood by the Parties).

If a Party desires to release information described in
Sections 16.01(c)(i)-(iv), then that Party shall describe the intended release
of information to the E&O Committee and the E&O Committee shall respond promptly
to the Party with any concerns about such release.
     16.02 Successors and Assigns; Assignment. This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of the Owners and
Parties hereto, except as otherwise explicitly not permitted herein.
     16.03 Notices. Notices required by this Agreement from a Party hereto shall
be addressed to the other Parties, at the addresses noted in Exhibit A, and may
be updated from time to time by written notice to all Parties. Any notice,
request, consent, or other communication required or authorized under this
Agreement to be given by one Party to another Party shall be in writing. It
shall either be hand delivered or mailed, postage prepaid, to the representative
of said Party. If mailed, the notice, request, consent or other communication
shall be simultaneously sent by facsimile or other electronic means. Any such
notice, request, consent, or other communication shall be deemed to have been
received by the close of the Business Day on which it was hand delivered or
transmitted electronically (unless hand delivered or transmitted after the close
of business, in which case it shall be deemed received at the close of the next
Business Day). Real-time or routine communications concerning the operation of
the Joint Facilities shall be exempt from this Section 16.03.
     16.04 Force Majeure. The performance of any obligation required hereunder
shall be excused during the continuation of any Force Majeure Event suffered by
the Owner whose performance is hindered in respect thereof, and the time for
performance of any obligation that has been delayed due to the occurrence of a
Force Majeure Event shall be similarly extended. The Owner experiencing the
delay or hindrance shall use reasonable efforts to notify the other Owners in
writing of the occurrence of such Force Majeure Event and the anticipated period
of delay within ten (10) days after the commencement of the Force Majeure Event,
provided that the failure of the Owner experiencing the delay or hindrance to
notify the other Owners within

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 51
Big Stone II Power Plant
  June 30, 2005  

such ten (10) day period shall not preclude such Owner from claiming a Force
Majeure Event hereunder. Each Owner suffering a Force Majeure Event shall take,
or cause to be taken, such action as may be necessary to overcome or otherwise
to mitigate, in all material respects, the effects of any Force Majeure Event
suffered by any of them and to resume performance hereunder as soon as
practicable under the circumstances.
     16.05 Waiver. Failure to enforce any right or obligation by any Owner with
respect to any matter arising in connection with this Agreement shall not
constitute a waiver as to that matter nor to any other matter. Any waiver by any
Owner or Party hereto of its rights with respect to a default under this
Agreement or with respect to any other matters arising in connection with this
Agreement must be in writing. Such waiver shall not be deemed a waiver with
respect to any subsequent default or other matter.
     16.06 Survival. Notwithstanding any provisions herein to the contrary, the
confidentiality obligations set forth in Section 16.01, the indemnity
obligations set forth herein and the limitations on liabilities set forth herein
shall survive (in full force) the expiration or termination of this Agreement,
and shall continue to apply to all Owners and Parties hereto that either
terminate or transfer their interest in this Agreement even after such
termination or transfer.
     16.07 Severability. If any of the terms of this Agreement are finally held
or determined to be invalid, illegal or void, all other terms of the Agreement
shall remain in effect; provided that the Owners and Parties hereto shall enter
into good faith negotiations concerning the terms affected by such decision for
the purpose of achieving conformity with requirements of any Applicable Law and
the intent of the Owners and Parties hereto.
     16.08 Governing Law. This Agreement shall be interpreted and enforced in
accordance with the Laws of the State of South Dakota without regard to its
conflict of laws provisions.
     16.09 Consent to Jurisdiction. Each of the Owners and Parties hereto hereby
irrevocably consents and agrees that any legal action or proceedings with
respect to this Agreement may be brought in any of the courts of the United
States of America for the District of South Dakota having subject matter
jurisdiction and, by execution and delivery of this Agreement and such other
documents executed in connection herewith, each Owner and Party hereby:

  (a)   accepts the non-exclusive jurisdiction of the aforesaid courts;     (b)
  irrevocably agrees to be bound by any final judgment (after any and all
appeals) of any such court with respect to such documents;     (c)   irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of venue of any suit, action or proceedings with
respect to such documents brought in any such court, and further irrevocably
waives, to the fullest extent permitted by law, any claim that

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 52
Big Stone II Power Plant
  June 30, 2005  

      any such suit, action or proceedings brought in any such court has been
brought in any inconvenient forum;     (d)   agrees that service of process in
any such action may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Owner or Party at its address set forth below, or at such other address of
which the other Owners or Parties hereto shall have been notified; and     (e)  
agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or limit the right to bring any suit,
action or proceeding in any other jurisdiction.

     16.10 Waiver of Trial by Jury. EACH OF THE OWNERS HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED
IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY OWNER OR PARTY HERETO. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE OWNERS AND PARTIES ENTERING INTO THIS
AGREEMENT.
     16.11 No Third-Party Beneficiaries. This Agreement is intended solely for
the benefit of the Owners and Parties hereto and nothing contained herein shall
be construed to create any duty to, or standard of care with reference to, or
any liability to, or any benefit for, any Person not an Owner or a Party to this
Agreement.
     16.12 Cooperation. The Owners and Parties hereto acknowledge that they are
entering into a long-term arrangement in which the cooperation of all of them
will be required. If, during the Term, changes in the operations, facilities or
methods of any Owner or Party will materially benefit an Owner or Party without
detriment to the other Owners or Parties, the Owners and Parties commit to each
other to make reasonable efforts to cooperate and assist each other in making
such change.
     16.13 Captions. All indexes, titles, subject headings, section titles, and
similar items are provided for the purpose of reference and convenience and are
not intended to affect the meaning of the content or scope of this Agreement.
     16.14 Entire Agreement. This Agreement shall supersede all other prior and
contemporaneous understandings or agreements, both written and oral, among the
Owners and Parties relating to the subject matter of this Agreement.
     16.15 Counterparts. This Agreement may be executed in several counterparts,
each of which shall be an original and all of which together shall constitute
but one and the same instrument, and may be executed by facsimile signature,
which shall be considered as an original.

 



--------------------------------------------------------------------------------



 



     
Participation Agreement
  Page 53
Big Stone II Power Plant
  June 30, 2005  

     16.16 Further Assurances. Upon the receipt of a written request from any
Owner or Party, each Owner and Party shall execute such additional documents,
instruments and assurances and take such additional actions as are reasonably
necessary and desirable to carry out the terms and intent hereof. This provision
shall apply to Owners and Parties that either transfer or terminate their
interest in this Agreement even after the termination or transfer. No Owner or
Party shall unreasonably withhold, condition or delay its compliance with any
reasonable request made pursuant to this Section 16.16; and if the Ownership
Share of any Owner shall be changed or transferred in accordance with this
Agreement, the Owners or their successors and permitted assigns shall execute
appropriate amendments of this Agreement recognizing the changes in ownership
and the addition or substitution of any new parties as Owners under this
Agreement.
[The next page is the signature page.]

 



--------------------------------------------------------------------------------



 



Participation Agreement   Page 54 Big Stone II Power Plant   June 30, 2005      

     IN WITNESS WHEREOF, the Parties hereto have caused their names to be
hereunto subscribed by their officers thereunto duly authorized, intending
thereby that this Agreement shall be effective as of the Effective Date.
OWNERS:

                  CENTRAL MINNESOTA MUNICIPAL       GREAT RIVER ENERGY POWER
AGENCY            
 
                By /s/ Paul I. Leland       By /s/ David Saggau
 
                Paul Leland       David Saggau Its President       Its President
and Chief Executive Officer
 
                HEARTLAND CONSUMERS POWER       MONTANA-DAKOTA UTILITIES CO., a
DISTRICT       Division of MDU Resources Group, Inc.
 
                By /s/ Michael McDowell       By /s/ Bruce T. Imsdahl
 
                Michael McDowell       Bruce T. Imsdahl Its General Manager    
  Its President and Chief Executive Officer
 
                SOUTHERN MINNESOTA MUNICIPAL       OTTER TAIL CORPORATION dba
Otter Tail POWER AGENCY       Power Company
 
                By /s/ Raymond A. Hayward       By /s/ Charles S. MacFarlane
 
                Raymond A. Hayward       Charles S. MacFarlane Its Executive
Director and CEO       Its President
 
                WESTERN MINNESOTA MUNICIPAL             POWER AGENCY            
 
                By /s/ Donald E. Habicht            
 
                Donald E. Habicht             Its President            

 



--------------------------------------------------------------------------------



 



Participation Agreement   Page 55 Big Stone II Power Plant   June 30, 2005      

EXHIBIT A
PARTY
CENTRAL MINNESOTA MUNICIPAL POWER AGENCY
459 South Grove Street
Blue Earth, MN 56013
Attn: Donald E. Kom, Executive Director
Telephone: (507) 526-2193
Facsimile: (507) 526-2527
E-mail: donk@utplus.com
GREAT RIVER ENERGY
17845 East Highway 10
Elk River, MN 55330
Attn: David Saggau, President and Chief Executive Officer
Telephone: (763) 241-2286
Facsimile: (763) 241-2366
E-mail: dsaggau@grenergy.com
HEARTLAND CONSUMERS POWER DISTRICT
203 West Center Street
Madison, SD 57042
Attn: Michael McDowell, General Manager
Telephone: (605) 256-6536
Facsimile: (605) 256-2990
E-mail: mmcdow@hcpd.com
MONTANA-DAKOTA UTILITIES CO., a Division of MDU Resources, Inc.
400 North Fourth Street
Bismarck, ND 58501
Attn: Andrea L. Stomberg, Vice President – Electric Supply
Telephone: (701) 222-7752
Facsimile: (701) 222-7606
E-mail: andrea.stomberg@mdu.com

 



--------------------------------------------------------------------------------



 



Participation Agreement   Page 56 Big Stone II Power Plant   June 30, 2005      

OTTER TAIL CORPORATION dba Otter Tail Power Company
215 South Cascade St.
P.O. Box 496
Fergus Falls, MN 56538-0496
Attn: Charles MacFarlane
Telephone: (218) 739-8353
Facsimile: (218) 739-8218
E-mail: cmacfarlane@otpoc.com
SOUTHERN MINNESOTA MUNICIPAL POWER AGENCY
500 First Avenue SW
Rochester, MN 55902-3303
Attention: Mr. Peter J. Reinarts, P.E.
Manager – Generation, Operations and Marketing
Telephone: (507) 292-6452
Facsimile: (507) 292-6414
E-mail: pj.reinarts@smmpa.org
and
SOUTHERN MINNESOTA MUNICIPAL POWER AGENCY
500 First Avenue SW
Rochester, MN 55902-3303
Attention: Mr. David P. Geschwind, P.E.
Chief Operating Officer
Telephone: (507) 292-6460
Facsimile: (507) 292-6414
E-mail: dp.geschwind@smmpa.org

 



--------------------------------------------------------------------------------



 



Participation Agreement   Page 57 Big Stone II Power Plant   June 30, 2005      

WESTERN MINNESOTA MUNICIPAL POWER AGENCY
25 N.W. 2nd Street, Suite 102
Ortonville, MN 56278-1411
Attention: Mr. Don Habicht
Telephone: (320) 839-2549
Facsimile: (320) 839-2540
E-mail: david.fhmab@midconetwork.com
and
MISSOURI RIVER ENERGY SERVICES
3724 West Avera Drive
P.O. Box 88920
Sioux Falls, SD 57109-8920
Attn: Mr. Ray Wahle
Telephone: (605) 338-4042
Facsimile: (605) 978-9360
E-mail: rwahle@mrenergy.com

 



--------------------------------------------------------------------------------



 



Participation Agreement   Page 58 Big Stone II Power Plant   June 30, 2005      

EXHIBIT B

      OWNER   OWNERSHIP SHARE
CMMPA
  30 Megawatts (5%)
GRE
  116 Megawatts (19.333333%)
Heartland
  25 Megawatts (4.166667 %)
Montana-Dakota
  116 Megawatts (19.333333%)
Otter Tail
  116 Megawatts (19.333333%)
SMMPA
  47 Megawatts (7.833333%)
WMMPA
  150 Megawatts (25%)
 
   
Total:
  600 Megawatts (100%)

 



--------------------------------------------------------------------------------



 



Participation Agreement   Page 59 Big Stone II Power Plant   June 30, 2005      

EXHIBIT B-1

     
CMMPA
  30 (5.357143%)
GRE
  116 (20.714286%)
Heartland
  25 (4.464286%)
Montana-Dakota
  116 (20.714286%)
Otter Tail
  116 (20.714286%)
SMMPA
  47 (8.392857%)
WMMPA
  110 (19.642857%)
 
   
 
 
Total:
  560 (100%)
 
 

 



--------------------------------------------------------------------------------



 



Participation Agreement   Page 60 Big Stone II Power Plant   June 30, 2005      

SCHEDULE 3.02(a)
OWNER FINANCING PLANS
(*) (19 pages omitted)

 



--------------------------------------------------------------------------------



 



Participation Agreement   Page 61 Big Stone II Power Plant   June 30, 2005      

SCHEDULE 3.03(a)
REAL AND/OR PERSONAL PROPERTY INTENDED TO BE PLANT PROPERTY
HELD BY OTTER TAIL
Located in Grant County, Big Stone Township, Sections 14 and 15, Township 121,
Range 47, South Dakota.
Real Property Owned in Fee Title:
Rabe Family Trust. 295.78 acres, more or less, located in Section 14, Township
121, Range 46, purchased October 17, 2001.
        The North 1/2 of the Southeast 1/4 and the East 1/2 of the Southwest
1/4, except Lot 1 and a portion of Lot 2, Rabe Farm Subdivision located in the
Southeast 1/4 of Section 14, township 121, Range 47.
AND
The East 1/2 of the Northwest 1/4 and the West 1/2 of the Northeast 1/4, except
Lots 1 and 2, Lagoon Addition located in the North 1/2 of Section 14, Township
121 North, Range 47 West of the 5th P.M.
AND
The South 1/2 of the Southeast 1/4, except Lot 2 (52.13 acres, more or less),
Rabe Farm Subdivision located in the Southeast 1/4 of Section 14, Township 121,
Range 47.
EXCEPTION
Lot 1 (10.98 acres, more or less), Rabe Farm Subdivision, located in the
Southeast 1/4 of Section 14, Township 121 North, Range 47 West of the 5th P.M.
Options to Purchase Real Property:

1.   Bray property, 34.31 acres, more or less. Lot 1, Bray Subdivision, located
in the East 1/2 of the Northeast 1/4, and the East 1/2 of the Southeast 1/4,
Section 15, Township 121 North, Range 47 West of the 5th P.M., Grant County,
South Dakota. $699,940.50 to be paid upon exercise.   2.   E & M Farms, Inc.,
305.75 acres, more or less. The East 1/2 of the Northwest 1/4, the West 1/2 of
the Southeast 1/4, except Lot 1, E & M Farms, Inc. Addition in the Southwest 1/4
of the Southeast 1/4, the East 1/2 of the Southwest 1/4, and the West 1/2 of the
Northeast 1/4, all in Section 15, Township 121 North, Range 47 West of the 5th
P.M., Grant County, South Dakota. $749,087.50 to be paid upon exercise.

 



--------------------------------------------------------------------------------



 



Participation Agreement   Page 62 Big Stone II Power Plant   June 30, 2005      



3.   Donald & Nicole Bray, Record Title Holder, and Timothy & Nikki Rabe,
Contract for Deed Purchaser, 285.69 acres, more or less. The West 1/2 of the
West 1/2 of Section 14, and the East 1/2 of the East 1/2 of Section 15, in
Township 121 North, Range 47, except the building site and approximately 20
acres adjoining the buildings on the Southwest part of the East 1/2 of the
Southeast 1/4 of Section 15, Township 121 North of Range 47 West of the 5th
P.M., Grant County, South Dakota, containing 256 tillable acres, EXCEPTION: Lot
1, Bray Subdivision, located in the East 1/2 of the Northeast 1/4 and the East
1/2 of the Southeast 1/4, Section 15, Township 121 North, Range 47 West of the
5th P.M., Lot 1 contains 5.73 acres in the East 1/2 of the Northeast 1/4 and
28.58 acres in the East 1/2 of the Southeast 1/4, Section 15, Township 121
North, Range 47. Subject to easements and reservations of record. $84,059.50 to
be paid upon exercise.

 



--------------------------------------------------------------------------------



 



Participation Agreement   Page 63 Big Stone II Power Plant   June 30, 2005      

SCHEDULE 3.05(a)
REFERENCE RATE METHODOLOGY
In order to arrive at the Reference Rate, the following were calculated as
described below to obtain these figures in MWH.
(*)
If the scope of the Project is changed, the Reference Rate shall be revised
accordingly.

 



--------------------------------------------------------------------------------



 



Participation Agreement   Page 64 Big Stone II Power Plant   June 30, 2005      

SCHEDULE 7.01
TRUST AGREEMENT
     This Trust Agreement (the “Trust Agreement”), dated as of the 25th day of
June, 2005, is by and among Central Minnesota Municipal Power Agency, an agency
incorporated under the laws of Minnesota; Great River Energy, a cooperative
corporation incorporated under the laws of Minnesota; Heartland Consumers Power
District, a consumers power district formed and organized under the South Dakota
Consumers Power District Law (Chapter 49-35 of the South Dakota Codified Laws);
Montana-Dakota Utilities Co., a Division of MDU Resources Group, Inc., a
corporation incorporated under the laws of the State of Delaware; Otter Tail
Corporation, a corporation under the laws of Minnesota doing business as Otter
Tail Power Company (“Otter Tail”); Southern Minnesota Municipal Power Agency, a
municipal corporation and political subdivision of the State of Minnesota; and
Western Minnesota Municipal Power Agency, a municipal corporation and political
subdivision of the State of Minnesota (each individually a “BSP II Owner” and,
collectively, the “BSP II Owners”), and U.S. Bank National Association, a
national banking association (the “Trustee”).
WITNESSETH:
     WHEREAS, the BSP II Owners intend to enter into that certain Big Stone II
Power Plant Participation Agreement effective as of June 30, 2005 (the
“Participation Agreement”) and that certain Operation & Maintenance Services
Agreement effective as of June 30, 2005 (the “O&M Agreement”) (the Participation
Agreement and the O&M Agreement are collectively referred to herein as the “BSP
II Agreements”), pursuant to which the BSP II Owners, among other things,
provide for the establishment of a trust account by Otter Tail on behalf of the
BSP II Owners; and
     WHEREAS, the BSP II Owners desire to retain the Trustee to serve as the
trustee, and the Trustee desires to provide such services, as contemplated under
the BSP II Agreements, on behalf of the BSP II Owners.
     NOW, THEREFORE, for and in consideration of these premises and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
Otter Tail and Trustee hereby agree as follows:

 



--------------------------------------------------------------------------------



 



Participation Agreement   Page 65 Big Stone II Power Plant   June 30, 2005      

     1. Deposit of Funds with Trustee. The BSP II Owners will make payments to
the Trustee, to be deposited into Trustee’s trust account number (*) (the “Trust
Account”), as provided in the BSP II Agreements, copies of which have been
previously provided to Trustee by Otter Tail (the “Trust Funds”). The Trust
Funds shall be held in the Trust Account and distributed by the Trustee strictly
in accordance with the terms and conditions of this Trust Agreement; provided,
however, that the Trustee and Otter Tail acknowledge that, with respect to the
administration of the Trust Account and Trust Fund, in the event of conflict
between this Trust Agreement and the BSP II Agreements, that the BSP II
Agreements shall govern. The Trustee and Otter Tail further acknowledge that the
BSP II Agreements are subject to amendment by the BSP II Owners at any time on
or after June 30, 2005.
     2. Investment of Trust Funds. The Trustee shall invest the Trust Funds as
indicated on Exhibit A hereto. The BSP II Owners shall be entitled to any
interest accrued on the Trust Funds, as contemplated by the O&M Agreement;
provided, however, that notwithstanding the foregoing, any BSP II Owner may
irrevocably determine that any interest accruing with respect to such BSP II
Owner’s deposits into the Trust Account shall be designated as Trust Funds for
purposes of this Trust Agreement and, upon such determination, such interest
shall be retained in the Trust Account. Such determination shall be made by
written notice such BSP II Owner to the Trustee, with copies delivered to all
other BSP II Owners (an “Irrevocable Determination”). Any amounts retained in
the Trust Account for which an Irrevocable Determination has been made shall be
credited against the next succeeding progress payment requisitioned from such
BSP II Owner and such progress payment shall be reduced accordingly. Trustee
shall distribute such interest accrued on the Trust Funds on a quarterly basis
to the BSP II Owners, beginning on or about September 30, 2005. Otter Tail shall
provide the Trustee payment instructions. The BSP II Owners acknowledge that the
Trustee shall not be responsible for any diminution in the Trust Funds due to
losses resulting from investments, unless such losses are the result of
Trustee’s gross negligence, willful misconduct, or breach of this Trust
Agreement.
     3. Trust Account Procedures.

 



--------------------------------------------------------------------------------



 



Participation Agreement   Page 66 Big Stone II Power Plant   June 30, 2005      

     (a) Otter Tail shall notify the Trustee in writing which individuals are
authorized to make withdrawals from the Trust Account on behalf of Otter Tail,
which individuals shall be designated as contemplated in Section 3.05 of the O&M
Agreement and shall be corporate officers of Otter Tail or the BSP II Plant
Manager;
     (b) On or before June 30, 2005, each BSP II Owner shall pay into the Trust
Account the amount indicated required for it on Exhibit B to finance the
development of the BSP II project until the BSP II financial closing;
     (c) After June 30, 2005, Trust Funds shall be requisitioned from the BSP II
Owners as follows:
     (i) In the event that the progress payment made pursuant to Section 3(b) of
this Agreement or any subsequent progress payment is not sufficient to fund the
completion of all Phase II (as such term is defined in the Participation
Agreement) activities, then prior to the depletion of all previously made
progress payments, Otter Tail, as directed by the BSP II E&O Committee, shall
issue a written requisition notice to the BSP II Owners, which written notice
shall state the amount required to be deposited into the Trust Account for each
BSP II Owner to provide for the Phase II project costs reasonably expected to be
expended in excess of previously made progress payments. The BSP II Owners shall
pay such amounts within forty-five (45) days of such requisition.
     (ii) During Phases II, III and IV (as such terms are defined in the
Participation Agreement), unless the BSP II Engineering and Operating Committee
directs otherwise, Trust Funds shall be requisitioned from the Owners from time
to time as reasonably determined by Otter Tail, as directed by the BSP II E&O
Committee. Unless otherwise directed by the BSP II Engineering and Operating
Committee, Otter Tail shall issue a requisition notice to the BSP II Owners no
later than the 15th of each month, which notice shall state amounts required to
be deposited into the Trust Account

 



--------------------------------------------------------------------------------



 



Participation Agreement   Page 67 Big Stone II Power Plant   June 30, 2005      

by each BSP II Owner on each Monday (or the next business day in the event a
Monday is a bank holiday) of the upcoming month, and include an accounting of
the BSP II project costs then due and payable (or that will become due and
payable before the end of the upcoming month) and copies of any invoices or
other supporting materials. The BSP II Owners shall promptly pay such amounts by
electronic funds transfer into the Trust Account on the Monday (or next business
day) so indicated on the notice.
     (d) No BSP II Owner shall have any right, title or ownership interest in
the Trust Account other than a beneficial interest, in proportion to its
ownership share, nor any right to withdraw or direct application of Trust Funds,
nor otherwise exercise control over the Trust Account. Trust Funds constitute
and shall be a prepayment of the BSP II Owners’ obligations to pay BSP II
project costs.
     (e) The BSP II Owners (either directly or through a third party retained by
the BSP II Owners) shall be entitled, at their own expense, to review and audit
all deposits and withdrawals by the Trustee from the Trust Account and Trustee
shall cooperate with the BSP II Owners in connection with any such audit;
provided, however, that the BSP II Owners shall provide the Trustee with at
least twenty-four (24) hours prior written notice of their intent to do so.
     (f) Otter Tail shall have the right, at any time and from time to time, to
withdraw from the Trust Account, with the prior concurrence of the BSP II E&O
Committee, upon notice to the Trustee in the form of a request for withdrawal
substantially in the form of Exhibit C attached hereto (“Request for
Withdrawal”), signed by a duly authorized representative of Otter Tail. Otter
Tail shall not be required to present any other statement or document in
addition to a Request for Withdrawal in order to withdraw Trust Funds. All
Requests for Withdrawal shall be signed by one of Otter Tail’s authorized
representatives listed on Exhibit D attached hereto, which Exhibit D Otter Tail
may, with notice to Trustee, amend from time to time.

 



--------------------------------------------------------------------------------



 



Participation Agreement   Page 68 Big Stone II Power Plant   June 30, 2005      

     4. Termination of Trust. The BSP II Owners may terminate the Trust for any
reason or no reason with at least sixty (60) days’ prior written notice of such
termination to the Trustee. Upon termination, any Trust Funds and other deposits
that have been made to or other assets that have been placed into the Trust
Account during the term of this Trust Agreement and that remain in the Trust
Account shall be distributed as contemplated by the BSP II Agreements.
     5. Trustee Duties. The Trustee shall be responsible for (i) the safekeeping
of the funds in the Trust Account and administering the Trust Account in
accordance with the provisions of this Trust Agreement, and (ii) for exercising
the standard of care with respect to the Trust Funds that a trustee engaged in
the banking or trust company industry would observe in such affairs. Trustee
shall incur no liability whatsoever (except for its gross negligence, willful
misconduct, or breach of this Trust Agreement) so long as it has acted in good
faith. The Trustee shall be under no responsibility in respect of the Trust
Funds deposited with it, other than to follow the instructions herein contained.
The Trustee may consult with counsel of its choice (and the BSP II Owners shall
reimburse Trustee for reasonable attorneys’ fees incurred by Trustee in
connection therewith) and shall be fully protected in any action taken in good
faith pursuant to the Trust Agreement and in accordance with the advice of such
counsel. It shall not be required to defend any proceeding which may be
instituted against it by any third party with respect to the subject matter of
these instructions, unless requested to do so by the BSP II Owners and
indemnified against the reasonable and necessary cost and expense of such
defense. The Trustee shall not be required to institute legal proceedings of any
kind. It shall have no responsibility for the genuineness or validity of any
document or other item deposited with it, and it shall be fully protected in
relying upon any written notice, demand, certificate, or document which it in
good faith believes to be genuine. The Trustee shall also be fully protected by
acting in good faith in accordance with any written instructions given to it
hereunder and believed by it to have been signed by the proper officers or
persons from Otter Tail.
     6. Indemnification. The Trustee shall be indemnified, jointly and
severally, and held harmless by the BSP II Owners, from and against any and all
liability to a third party, including all

 



--------------------------------------------------------------------------------



 



Participation Agreement   Page 69 Big Stone II Power Plant   June 30, 2005      

expenses reasonably incurred in its defense, to which the Trustee shall be
subject by reason of any action taken or omitted or any investment or
disbursement of any part of the Trust Funds made by the Trustee pursuant to this
Trust Agreement, except as a result of the Trustee’s own gross negligence,
willful misconduct, or breach of this Trust Agreement. This right of
indemnification shall survive for a period of ten (10) years after the
termination of this Trust Agreement or resignation of the Trustee. To be
entitled to this indemnity, Trustee must timely notify Otter Tail upon learning
of an actual or potential claim against it that could result in a liability
falling within the scope of this indemnity. The BSP II Owners shall have twenty
(20) business days after receiving notice of such claim, unless such notice
requires a response sooner, in which case the BSP II Owners shall respond in a
timely manner, to: (i) agree to defend Trustee, (ii) agree to pay all reasonable
and necessary costs incurred by Trustee in defending itself against the claim,
or (iii) notify Trustee that they in good faith believe they have no obligation
to indemnify Trustee.
     7. Resignation of Trustee. The Trustee may resign at any time by giving
prior written notice thereof to Otter Tail; provided, however, that the Trustee
must provide Otter Tail with at least sixty (60) days’ prior written notice of
its intent to resign, and further provided that such resignation shall not be
effective until a successor trustee shall have been appointed and shall have
accepted such appointment in writing agreeable to the BSP II Owners. If an
instrument of acceptance by a successor trustee shall not have been delivered to
the Trustee within ninety (90) business days after the giving of such notice of
resignation, Trustee may petition any court of competent jurisdiction for the
appointment of a successor trustee. In the event of the appointment of a new
trust agent, once the Trustee transfers all remaining Trust Funds and other
necessary materials and information to the new trustee, the Trustee shall be
fully released and relieved of all duties, responsibilities, and obligations
under this Trust Agreement.
     8. Notice. Any notice required or permitted under this Trust Agreement may
be personally delivered or may be given by registered or certified mail, return
receipt requested, overnight delivery via UPS, FedEx, or the U.S. Postal
Service, or, provided that a copy is also sent via first-class mail, by
electronic facsimile (with acknowledgment of complete transmission), to the
parties hereto at the

 



--------------------------------------------------------------------------------



 



Participation Agreement   Page 70 Big Stone II Power Plant   June 30, 2005      

addresses set forth below. Such addresses may be changed by written notice by
one party to the other parties from time to time. Notice shall be deemed given
when received if sent by overnight deliver or electronic facsimile, or five days
after being mailed if sent by registered or certified mail.
     Notice to the Trustee shall be delivered, mailed or faxed to:
U.S.Bank National Association
Corporate Trust Services
60 Livingston Avenue- EP-MN-WS3C
St. Paul, MN 55107
Fax No.: (651) 495-8096
Tel. No.: (651) 495-3922
Attn: Beverly Thompson
     If to Otter Tail, addressed to such party as follows:
Otter Tail Corporation
4334 18th Avenue South West
Fargo, ND 58103
Attn: Chief Financial Officer
Fax No.: (701) 232-6414
Tel. No.: (701) 232-6414
     with a mandatory copy to:
Bruce Gerhardson, Esq.
Associate General Counsel
Otter Tail Corporation
215 South Cascade Street
Fergus Falls, MN 56537
Fax No.: (218) 998-3165
Tel. No.: (218) 998-7108
     If to any other BSP II Owner, as indicated on Exhibit E attached hereto.
     9. Expenses. All of the Trustee’s fees are set forth in the letter attached
hereto as Exhibit F. Such fees are payable as compensation for the ordinary
administrative services to be rendered hereunder.
     10. Binding Effect. This Trust Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
     11. Counterparts. This Trust Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed an original, but
all such counterparts shall together constitute but one and the same instrument.
Signatures of the parties transmitted by facsimile shall be deemed to be their
original signatures for all purposes.
     12. Performance of Obligations. The parties hereto covenant, warrant, and
represent to each other good faith, complete cooperation, due diligence, and
honesty in fact in the performance of all obligations of the parties pursuant to
this Trust Agreement.
     13. Governing Law. This Trust Agreement shall be construed, enforced, and
administered in accordance with the laws of the State of Minnesota except its
choice of law provisions.
[The next page is the signature page.]

 



--------------------------------------------------------------------------------



 



Participation Agreement   Page 71 Big Stone II Power Plant   June 30, 2005      

     IN WITNESS WHEREOF, the parties have executed this Trust Agreement as of
the date first above written.
U.S. BANK NATIONAL ASSOCIATION, as Trustee

         
By:
       
 
       

BSP II OWNERS:

                  CENTRAL MINNESOTA MUNICIPAL POWER
AGENCY       GREAT RIVER ENERGY
 
               
By
          By    
 
                Paul Leland       David Saggau Its President       Its President
and Chief Executive Officer
 
                HEARTLAND CONSUMERS POWER DISTRICT       MONTANA-DAKOTA
UTILITIES CO., a Division of MDU Resources Group, Inc.
 
               
By
          By    
 
                Michael McDowell       Bruce T. Imsdahl Its General Manager    
  Its President and Chief Executive Officer
 
                SOUTHERN MINNESOTA MUNICIPAL
POWER AGENCY       OTTER TAIL CORPORATION dba Otter Tail
Power Company
 
               
By
          By    
 
                Raymond A. Hayward       Charles S. MacFarlane Its Executive
Director and CEO       Its President
 
                WESTERN MINNESOTA MUNICIPAL
POWER AGENCY            
 
               
By
               
 
                Donald E. Habicht             Its President            

 



--------------------------------------------------------------------------------



 



Participation Agreement   Page 72 Big Stone II Power Plant   June 30, 2005      

Exhibit A
AUTOMATIC MONEY MARKET INVESTMENTS
INVESTMENT AUTHORIZATION LETTER
U.S. Bank NA is hereby directed to invest and reinvest proceeds and other
available moneys in the following funds as permitted by the operative documents.
Please mark one space with an X for the investment vehicle selection.
     X First American Treasury Reserve Fund
SEE FIRST AMERICAN FUNDS, INC. PROSPECTUS WHICH HAS BEEN PROVIDED. NOTE THAT THE
ABOVE FUNDS’ INVESTMENT ADVISOR, CUSTODIAN, DISTRIBUTOR AND OTHER SERVICE
PROVIDERS AS DESCRIBED IN THE PROSPECTUS ARE AFFILIATES OF U.S. BANK NA. SHARES
OF THE ABOVE FUNDS ARE NOT DEPOSITS OR OBLIGATIONS OF, OR GUARANTEED BY, ANY
BANK INCLUDING U.S. BANK NATIONAL ASSOCIATION, U.S. BANK TRUST NATIONAL
ASSOCIATION, OR ANY OF THEIR AFFILIATES, NOR ARE THEY INSURED BY THE FEDERAL
DEPOSIT INSURANCE CORPORATION, THE FEDERAL RESERVE BOARD OR ANY OTHER AGENCY. AN
INVESTMENT IN THE FUNDS INVOLVES INVESTMENT RISK, INCLUDING POSSIBLE LOSS OF
PRINCIPAL. U.S. Bank NA will not vote proxies for the First American Funds.
Proxies will be mailed to you for voting.
Fee Basis: Approval of investment of any of these First American mutual funds
includes approval of the fund’s fees and expenses as detailed in the enclosed
prospectus, including advisory and custodial fees and shareholder service
expenses (which may be so-called 12b-1 shareholder service fees), which fees and
expenses are paid to U.S. Bank NA, a subsidiary of U.S. Bancorp.

 



--------------------------------------------------------------------------------



 



Participation Agreement   Page 73 Big Stone II Power Plant   June 30, 2005      

Exhibit B
Deposit requirements on June 30, 2005 for BSP II owners

                                                                  Company   GRE
    WMMPA     OTP     MDU     HCPD     SMMPA     CMMPA     Total  
Ownership share
    116       150       116       116       25       47       30       600  
percentage
    19.33 %     25.00 %     19.33 %     19.33 %     4.17 %     7.83 %     5.00 %
    100.00 %  
Progress Payment
    1,933,333       2,500,000       1,933,333       1,933,333       416,667    
  783,333       500,000       10,000,000    
Unreimbursed development costs
    128,889       166,666       128,889       128,889       27,778       52,222
      33,333       666,665          
Total amount due
    2,062,222       2,666,666       2,062,222       2,062,222       444,444    
  835,555       533,333       10,666,665  

 



--------------------------------------------------------------------------------



 



Participation Agreement   Page 74 Big Stone II Power Plant   June 30, 2005      

Exhibit C
Form of Request for Withdrawal
     Otter Tail hereby requests that Trustee immediately transfer to Otter Tail
[$___] from the Trust Account established by Otter Tail for the benefit of the
BSP II Owners pursuant to the Trust Agreement dated as of June 20, 2005 entered
into by and between Trustee and Otter Tail. [Insert transfer instructions.]
     This Request for Withdrawal is a “Request for Withdrawal” within the
meaning of Section 3(f) of the Trust Agreement. All terms used but not defined
herein shall have the meanings ascribed to them in the Trust Agreement.

                              OTTER TAIL CORPORATION,             DBA OTTER TAIL
POWER COMPANY
 
               
Dated:
          By    
 
               
 
          Name:    
 
               
 
          Title:    
 
               

 



--------------------------------------------------------------------------------



 



Participation Agreement   Page 75 Big Stone II Power Plant   June 30, 2005      

Exhibit D
Person(s) Designated to Authorize Disbursement of Trust Funds

         
 
  Name (printed)   Signature
 
       
1.
       
 
       
 
       
2.
       
 
       
 
       
3.
       
 
       
 
       
4.
       
 
       

 



--------------------------------------------------------------------------------



 



Participation Agreement   Page 76 Big Stone II Power Plant   June 30, 2005      

Exhibit E
CENTRAL MINNESOTA MUNICIPAL POWER AGENCY
459 South Grove Street
Blue Earth, MN 56013
Attn: Donald E. Kom, Executive Director
Telephone: (507) 526-2193
Facsimile: (507) 526-2527
E-mail: donk@utplus.com
GREAT RIVER ENERGY
17845 East Highway 10
Elk River, MN 55330
Attn: David Saggau, President and Chief Executive Officer
Telephone: (763) 241-2286
Facsimile: (763) 241-2366
E-mail: dsaggau@grenergy.com
HEARTLAND CONSUMERS POWER DISTRICT
203 West Center Street
Madison, SD 57042
Attn: Michael McDowell, General Manager
Telephone: (605) 256-6536
Facsimile: (605) 256-2990
E-mail: mmcdow@hcpd.com
MONTANA-DAKOTA UTILITIES CO., a Division of MDU Resources, Inc.
400 North Fourth Street
Bismarck, ND 58501
Attn: Andrea L. Stomberg, Vice President – Electric Supply
Telephone: (701) 222-7752
Facsimile: (701) 222-7606
E-mail: andrea.stomberg@mdu.com

 



--------------------------------------------------------------------------------



 



Participation Agreement   Page 77 Big Stone II Power Plant   June 30, 2005      

SOUTHERN MINNESOTA MUNICIPAL POWER AGENCY
500 First Avenue SW
Rochester, MN 55902-3303
Attention: Mr. Peter J. Reinarts, P.E.
Manager – Generation, Operations and Marketing
Telephone: (507) 292-6452
Facsimile: (507) 292-6414
E-mail: pj.reinarts@smmpa.org
and
SOUTHERN MINNESOTA MUNICIPAL POWER AGENCY
500 First Avenue SW
Rochester, MN 55902-3303
Attention: Mr. David P. Geschwind, P.E.
Chief Operating Officer
Telephone: (507) 292-6460
Facsimile: (507) 292-6414
E-mail: dp.geschwind@smmpa.org
WESTERN MINNESOTA MUNICIPAL POWER AGENCY
25 N.W. 2nd Street, Suite 102
Ortonville, MN 56278-1411
Attention: Mr. Don Habicht
Telephone: (320) 839-2549
Facsimile: (320) 839-2540
E-mail: david.fhmab@midconetwork.com
and
MISSOURI RIVER ENERGY SERVICES
3724 West Avera Drive
P. O. Box 88920
Sioux Falls, SD 57109-8920
Attention: Mr. Ray Wahle
Telephone: (605)-338-4042
Facsimile: (605) 978-9360
E-mail: rwahle@mrenergy.com

 



--------------------------------------------------------------------------------



 



Participation Agreement   Page 78 Big Stone II Power Plant   June 30, 2005      

Exhibit F
TRUSTEE’S FEES
Annual administrative fee:
(first year’s fee payable upon opening account, nonrefundable)

                      If all funds are invested in a U.S. Bank proprietary
investment vehicle   $2,000.00    
 
                    If funds are invested other than above   $3,500.00    
 
                Transactional Charges*
   
 
                Disbursements (checks or wires)   $20.00 each    
 
                Fee for security transactions:        
 
               
 
  A.   Settlement of trades in the open market at direction of customer   $75.00
per buy or sell    
 
               
 
  B.   Maturities   $50.00 per maturity    
 
               
 
*(if all funds are invested in a U.S Bank proprietary investment instrument,
transactional charges will not apply)
   
 
                Out-of-Pocket Expenses:             Expenses, including but not
limited to stationery,   Billed at Cost         postage, telephone, insurance,
shipping, telex-telegram,             reasonable services of outside counsel and
agents.             (Plus indirect out-of-pocket at 3% of administrative fee.)  
     
 
               
 
Note:   Charges for performing other escrow services not specifically covered in
this schedule will be determined by an appraisal of the services rendered. The
fees shown in this schedule may be increased annually.

 



--------------------------------------------------------------------------------



 



Participation Agreement   Page 79 Big Stone II Power Plant   June 30, 2005      

SCHEDULE 10.01
Big Stone II Power Plant
Interconnection and
Transmission Upgrade
Allocation Agreement
By And Among
CENTRAL MINNESOTA MUNICIPAL POWER AGENCY,
GREAT RIVER ENERGY,
HEARTLAND CONSUMERS POWER DISTRICT,
MONTANA-DAKOTA UTILITIES CO., A DIVISION OF MDU RESOURCES GROUP, INC.,
OTTER TAIL CORPORATION dbaOTTER TAIL POWER COMPANY,
SOUTHERN MINNESOTA MUNICIPAL POWER AGENCY, AND
WESTERN MINNESOTA MUNICIPAL POWER AGENCY
JUNE 30, 2005

 



--------------------------------------------------------------------------------



 



Interconnection and Transmission Upgrade Allocation Agreement   Page 80 Big
Stone II Power Plant   June 30, 2005      

TABLE OF CONTENTS

                              Page ARTICLE I  
DEFINITIONS, RULES OF INTERPRETATION
    82     1.01    
Rules of Construction
    82     1.02    
Defined Terms
    82   ARTICLE II  
INTERCONNECTION AND TRANSMISSION ALLOCATION
    87     2.01    
Interconnection and Transmission Allocation
    87     2.02    
Generator Interconnection Study and Plan
    88     2.03    
Common Interconnection Facilities: Ownership and Cost Responsibility
    89     2.04    
Common Interconnection Facilities Upgrades: Ownership and Cost Responsibility
    90     2.05    
Delivery Service Upgrades: Ownership and Cost Responsibility
    91     2.06    
(*) Cost Allocation for Delivery Service Upgrades
    92     2.07    
Alternative Arrangements
    93     2.08    
Establishment and Restoration of Equitable Cost Impacts
    93     2.09    
Conditions
    94     2.10    
Financial Transmission Rights
    95     2.11    
Repayments and Credits
    95     2.12    
Implementation of Interconnection Plan by Operator
    95     2.13    
Transmission Service Requests
    96   ARTICLE III  
MISCELLANEOUS
    96     3.01    
Incorporation by Reference
    96     3.01    
Captions
    96     3.02    
Counterparts
    96   EXHIBIT A  
 
    98  

 



--------------------------------------------------------------------------------



 



Interconnection and Transmission Upgrade Allocation Agreement   Page 81 Big
Stone II Power Plant   June 30, 2005      

Interconnection and Transmission Upgrade
Allocation Agreement
     THIS INTERCONNECTION AND TRANSMISSION UPGRADE ALLOCATION AGREEMENT (the
“Agreement”) is made as of June 30, 2005 (the “Effective Date”), by and among
Central Minnesota Municipal Power Agency, an agency incorporated under the laws
of Minnesota, Great River Energy, a cooperative corporation incorporated under
the laws of Minnesota (“GRE”), Heartland Consumers Power District, a consumers
power district formed and organized under the South Dakota Consumers Power
District Law (Chapter 49-35 of the South Dakota Codified Laws), Montana-Dakota
Utilities Co., a Division of MDU Resources Group, Inc., a corporation
incorporated under the laws of the State of Delaware, Otter Tail Corporation, a
corporation incorporated under the laws of Minnesota, doing business as Otter
Tail Power Company (“Otter Tail”), Southern Minnesota Municipal Power Agency, a
municipal corporation and political subdivision of the State of Minnesota, and
Western Minnesota Municipal Power Agency, a municipal corporation and political
subdivision of the State of Minnesota (“WMMPA”) (each individually a “Party”
and, collectively, the “Parties”).
RECITALS
     WHEREAS, the Parties have entered into the Participation Agreement, the
2005 Joint Facilities Agreement, and the O&M Agreement (as such terms are
defined below) as of the Effective Date; and
     WHEREAS, under the Participation Agreement, each Party has determined that
the sharing and allocation of BSP II’s generating capacity can best be
accomplished by acquiring, owning and managing the related property rights
necessary to build, own and operate BSP II as tenants in common; and
     WHEREAS, under the Participation Agreement, each Party intends to rely on
the capacity and electric energy generated by BSP II as part of its system
planning and reliability obligations and to serve the needs of its current and
future customers; and
     WHEREAS, the Parties, under this Agreement, desire to document their
agreement with respect to the interconnection and transmission upgrades to be
made in connection with BSP II.
     NOW, THEREFORE, in consideration of the agreements and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound by this
Agreement, the Parties covenant and agree as follows:

 



--------------------------------------------------------------------------------



 



Interconnection and Transmission Upgrade Allocation Agreement   Page 82 Big
Stone II Power Plant   June 30, 2005      

AGREEMENTS
ARTICLE I
DEFINITIONS, RULES OF INTERPRETATION
     1.01 Rules of Construction. The capitalized terms listed in this Article
shall have the meanings set forth herein whenever the terms appear in this
Agreement, whether in the singular or the plural or in the present or past
tense. Other terms used in this Agreement but not listed in this Article shall
have meanings as commonly used in the English language and, where applicable, in
Prudent Utility Practice (as such term is defined below). Words not otherwise
defined herein that have well-known and generally accepted technical or trade
meanings are used herein in accordance with such recognized meanings. In
addition, the following rules of interpretation shall apply:

  (a)   The masculine shall include the feminine and neuter.     (b)  
References to “Articles,” “Sections,” “Schedules,” or “Exhibits” shall be to
Articles, Sections, Schedules or Exhibits of this Agreement.     (c)   This
Agreement was negotiated and prepared by each of the Parties with the advice and
participation of counsel. The Parties have agreed to the wording of this
Agreement and none of the provisions hereof shall be construed against one Party
on the ground that such Party is the author of this Agreement or any part
hereof.     (d)   The Parties shall act reasonably and in accordance with the
principles of good faith and fair dealing in the performance of this Agreement.

     1.02 Defined Terms. In addition to definitions appearing elsewhere in this
Agreement, the following terms have the following meanings:
     2005 Joint Facilities Agreement: Shall mean that certain Big Stone I and
Big Stone II 2005 Joint Facilities Agreement dated as of June 30, 2005 by and
among the Parties and NorthWestern Corporation.
     Affiliate(s): Shall mean with respect to any Person:

  (a)   any Person that directly or indirectly, controls or is controlled by or
is under common control with such Person; or     (b)   any Person that
beneficially owns or holds fifty percent (50%) or more of any class of voting
securities of such Person or owns or holds fifty percent (50%) or more of an
ownership interest (on a fully diluted basis) in such Person.

For the purposes of this definition, “control,” “controlled by,” and “under
common control with,” mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ownership of voting securities or by

 



--------------------------------------------------------------------------------



 



Interconnection and Transmission Upgrade Allocation Agreement   Page 83 Big
Stone II Power Plant   June 30, 2005      

contract or otherwise. Notwithstanding the foregoing provisions, Operator and
Owners (except with regard to Otter Tail) shall not be deemed to be Affiliates
of each other and any Person that is otherwise an Affiliate of Operator shall
not be deemed to be an Affiliate of Operator for purposes of this Agreement to
the extent such Person is acting in its capacity as an Owner.
     Agreement: Shall mean this Agreement, as amended from time to time.
     Applicable Law: Shall mean:

  (a)   any and all Laws, legislation, statutes, codes, acts, rules,
regulations, ordinances, treaties or other similar legal requirements enacted,
issued or promulgated by a Governmental Authority;     (b)   any and all orders,
judgments, writs, decrees, injunctions, Governmental Approvals or other
decisions of a Governmental Authority; and     (c)   any and all legally binding
announcements, directives or published practices or interpretations, regarding
any of the foregoing in (a) or (b) of this definition, enacted, issued or
promulgated by a Governmental Authority;

to the extent, for each of the foregoing in (a), (b) and (c) of this definition,
applicable to or binding upon (i) BSP II; (ii) a Party, its Affiliates, its
members, it partners or their respective Representatives, to the extent any such
Person is engaged in activities related to BSP II; or (iii) the property of a
Party, its Affiliates, its members, its partners or their respective
Representatives, to the extent such property is used in connection with BSP II
or an activity related to BSP II.
     ATRR: Shall have the meaning given to such term in Section 2.08(a).
     Baseline Rate Impact: Shall have the meaning given to such term in
Section 2.08(a).
     BSP I: Shall mean the existing 450 MW coal-fired electrical generating
plant located in Grant County, South Dakota known as the Big Stone Plant.
     BSP II or Plant: Shall mean the new, approximately 600 MW coal-fired
electrical generating plant to be located adjacent to BSP I, and owned jointly
by the Parties.
     Capacity: Shall mean an electrical rating expressed in megawatts (MW).
     Commercial Operation: Shall mean that the Plant is operating and producing
Capacity and Energy on a continuous basis, and is delivering such Energy to the
Owners at the Interconnection Point in accordance with Prudent Utility Practice
and Applicable Law.
     Commercial Operation Readiness: Shall mean such time as the Plant has been
completed in accordance with the Plans and Specifications, has successfully
completed construction and operational testing specified in the Construction
Contracts, is able to operate

 



--------------------------------------------------------------------------------



 



Interconnection and Transmission Upgrade Allocation Agreement   Page 84 Big
Stone II Power Plant   June 30, 2005      

and produce Capacity and Energy on a continuous basis, and is able to deliver
such Energy to the Owners at the Interconnection Point in accordance with
Prudent Utility Practices and Applicable Law.
     Common Interconnection Facilities: Shall mean (i) the new interconnection
facilities identified in the Interconnection Study, which have been determined
and specified pursuant to Attachment X of the Midwest ISO Tariff to be required
to physically and electrically interconnect the Plant to the Transmission
System, and (ii) Contributing Owner Facilities pursuant to Section 2.03.
     Common Interconnection Facilities Upgrades: Shall mean the minimum
necessary upgrades to the Transmission System that would not have been required
but for the Owners’ interconnection request, including (i) upgrades necessary to
remove overloads and voltage criteria violations, and (ii) upgrades necessary to
remedy short-circuit and/or stability problems resulting from the connection of
the Plant to the Transmission System, and (iii) other necessary transmission
facilities as determined by the Owners to facilitate the needs of the Project.
Interconnection System Upgrades shall not include upgrades to the Transmission
System that may be required solely to move power from the Point of Physical
Connection to load and shall not include facilities and equipment owned and/or
controlled, operated and maintained by the Transmission Owner on the
Transmission Owner’s side of the Point of Physical Connection, including any
modifications, additions, or upgrades made to such facilities and equipment,
that are necessary to physically and electrically interconnect the Facility to
the Transmission System.
     Construction Contracts: Shall mean the contracts and agreements for the
construction of the Plant, including any transmission or other Common
Interconnection Facilities, that are duly authorized and executed, as provided
herein.
     Contributing Owner: Shall have the meaning given to such term in
Section 2.03(a).
     Contributing Owner Facilities: Shall have the meaning given to such term in
Section 2.03(a).
     Delivery Service Upgrades or DSUs: Shall mean upgrades to the Transmission
System that are necessary for any of the Owners to deliver Energy from the Plant
via firm transmission service to their respective native customer loads, as
identified in their respective delivery service requests made prior to the
Effective Date; provided, however, that Delivery Service Upgrades shall not
include Common Interconnection Facilities or Common Interconnection Facilities
Upgrades.
     Effective Date: Shall have the meaning given to such term in the preamble
of this Agreement.
     Energy: Shall mean electric energy having characteristics commonly known as
three phase alternating current, with a nominal frequency of sixty (60) Hertz, a
nominal voltage equivalent to that of Otter Tail’s or its successor’s
Transmission System, and measured in kilowatt-hours (kWh) or megawatt-hours
(MWh).

 



--------------------------------------------------------------------------------



 



Interconnection and Transmission Upgrade Allocation Agreement   Page 85 Big
Stone II Power Plant   June 30, 2005      

     Facility Book Value: Shall have the meaning given to such term in
Section 2.03(b)(i).
     FERC: Shall mean the Federal Energy Regulatory Commission or any
Governmental Authority which preceded or hereafter may succeed the Federal
Energy Regulatory Commission.
     Final Baseline Rate Impact: Shall have the meaning given to such term in
Section 2.08(a).
     Governmental Approvals: Shall mean any material authorizations or
permissions issued or granted by any Governmental Authority to BSP II, its
Owners and their Affiliates in connection with any activity related to BSP II.
     Governmental Authority: Shall mean any federal, state, local or municipal
governmental body; any governmental, quasi-governmental, regulatory or
administrative agency, commission, body or other authority exercising or
entitled to exercise any administrative, executive, judicial, legislative,
policy, regulatory or taxing authority or power; or any court or governmental
tribunal; any independent system operator, regional transmission organization,
reliability organization, or other regulatory body; in each case having
jurisdiction over an Owner, the Project, BSP II, the Plant Site, or the
Transmission System to which either BSP I or BSP II is interconnected.
     GRE: Shall have the meaning given to such term in the preamble to this
Agreement.
     Interconnection Study: Shall mean the Big Stone II Generator
Interconnection Study performed by Otter Tail for the Midwest ISO dated
November, 2004 prepared pursuant to Attachment X of the Midwest ISO open access
transmission tariff in connection with large generator interconnection request
(MISO generator identification number G392) associated with the Project, and any
amendments, supplements, subsequent studies, and interconnection agreement which
may be issued pursuant to the aforementioned large generator interconnection
request.
     Laws: Shall mean any and all federal, state, and local statutes, laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
codes, plans, injunctions, permits, tariffs, governmental agreements and
governmental restrictions, whether now or hereafter in effect.
     Midwest ISO or MISO: Shall mean the Midwest Independent Transmission System
Operator, Inc., its successor, or any other applicable regional transmission
organization.
     Midwest ISO Tariff: Shall mean the then effective Open Access Transmission
Tariff of the MISO.
     Net Energy Generation: Shall mean the Energy generated by the Plant that is
available to the Owners at the Point of Interconnection.
     Non-Owner System DSUs: Shall have the meaning given to such term in
Section 2.05.

 



--------------------------------------------------------------------------------



 



Interconnection and Transmission Upgrade Allocation Agreement   Page 86 Big
Stone II Power Plant   June 30, 2005      

     O&M Agreement: Shall mean the then effective Operating and Maintenance
Agreement related to the operation and maintenance of the Plant.
     Operator: Shall mean the operator of the Plant pursuant to the O&M
Agreement.
     Otter Tail: Shall have the meaning given to such term in the preamble to
this Agreement.
     Owner System DSUs: Shall have the meaning given to such term in
Section 2.05.
     Owner(s): Shall mean the Parties to this Agreement and, thereafter, any
permitted successors and assigns to the Parties’ rights, title and interests in
the Plant Property.
     Ownership Share: Shall mean the undivided percentage ownership interest of
a particular Owner in Plant Property as set forth on Exhibit B of the
Participation Agreement, as the same may be changed pursuant to the
Participation Agreement.
     Participation Agreement: Shall mean that certain Big Stone II Power Plant
Participation Agreement dated as of June 30, 2005 by and among the Parties.
     Party(ies): Shall have the meaning given to such term in the preamble to
this Agreement.
     Person: Shall mean an individual, a partnership, limited liability company,
an association, a joint-stock company, corporation, a business trust, consumer
power district, cooperative, unincorporated association, government or any
subdivision thereof, or an organized group of individuals (whether incorporated
or not), or a receiver, trustee or other liquidating agent of any of the
foregoing in his capacity as such.
     Plans and Specifications: Shall mean the plans and specifications for the
construction and design of the Plant, including the scope of work performed by
any contractor under one or more of the Construction Contracts; all work
drawings, engineering and construction schedules, project schedules, project
monitoring systems, specifications status lists, material and procurement
ledgers, drawings and drawing lists, manpower allocation documents, management
and project procedures documents, project design criteria, and any other
document referred to in the Construction Contracts, in each case as approved by
the Operator.
     Plant Property: Shall have the meaning given to such term in the
Participation Agreement.
     Plant Site: Shall mean the real property adjacent to BSP I on which the
Plant is to be located, including the real property to be acquired pursuant to
the Option to Purchase Contract and any and all easements, leases, licenses,
option rights, rights-of-way and other rights used in connection with the Plant.
     Point of Interconnection: Shall mean the high-voltage terminals of the
Plant generator step up transformer located at the Plant.

 



--------------------------------------------------------------------------------



 



Interconnection and Transmission Upgrade Allocation Agreement   Page 87 Big
Stone II Power Plant   June 30, 2005      

     Point of Physical Connection: Shall mean the physical and electrical
interconnection between (i) the Common Interconnection Facilities or the Common
Interconnection Facilities Upgrades and (ii) the Transmission System.
     Project: Shall mean the undertaking of the Owners with respect to the
development and construction of BSP II as set forth in the Participation
Agreement.
     Project Funds: Shall mean funds maintained in the segregated
interest-bearing trust account already established by the Operator on behalf of
the Owners to provide for obligations with respect to the Project and the Plant,
which Trust Account is an express trust, as defined under South Dakota Statutes
Section 55-1-3, and was created pursuant to South Dakota Statutes
Sections 55-1-4 and 55-1-5, and governed by South Dakota Statutes Chapter 55-3.
     Prudent Utility Practice: Shall mean any of the practices, methods or acts
required by Applicable Law, the National Electric Safety Code, MISO, the North
American Electric Reliability Council, or the successors of any of them, whether
or not a Party is a member thereof, or otherwise engaged in or approved by a
significant portion of the utility electric generation industry during the
relevant time period or any of the practices, methods and acts that in the
exercise of reasonable judgment in light of the facts known at the time the
decision was made, could have been expected to accomplish the desired result at
a reasonable cost consistent with good business practices, reliability, safety
and expedition. Prudent Utility Practice is not intended to be limited to the
optimum practice, method or act to the exclusion of all others, but rather to be
acceptable practices, methods or acts generally accepted in the upper Midwest
region.
     Transmission Owner: Shall have the same meaning as assigned to such term in
the Midwest ISO Tariff, or the entity owning the Transmission System in the
event the MISO ceases to exist.
     Transmission Provider: Shall have the same meaning as assigned to such term
in the Midwest ISO Tariff, or the entity owning the Transmission System in the
event the MISO ceases to exist.
     Transmission System: Shall mean the facilities that are used to provide
transmission service necessary for any of the Owners to deliver the Energy from
the Point of Physical Connection to their respective points of delivery. The
Transmission System includes, but is not limited to, facilities, the operational
control of which has been transferred to the Midwest ISO subject to FERC
approval under Section 203 of the Federal Power Act.
     WMMPA: Shall have the meaning given to such term in the preamble to this
Agreement.
ARTICLE II
INTERCONNECTION AND TRANSMISSION ALLOCATION
     2.01 Interconnection and Transmission Allocation.

 



--------------------------------------------------------------------------------



 



Interconnection and Transmission Upgrade Allocation Agreement   Page 88 Big
Stone II Power Plant   June 30, 2005      

  (a)   The provisions of the following Sections 2.02 through 2.13 express the
intention of the Owners to enter into appropriate agreements that will allocate
among them their respective obligations for, and rights to, transmission
facilities that are the result of the Interconnection Request and Delivery
Service Requests contemplated herein. Those facilities shall include: (i) Common
Interconnection Facilities; (ii) Common Interconnection Facility Upgrades; and
(iii) DSUs. The Owners agree that any transmission facilities and/or upgrades
associated with generator interconnection and delivery of energy from the Plant
to their respective customers will be assigned to one of the three types of
facilities.     (b)   The Owners acknowledge that they will, in order to
interconnect the Plant to the Transmission System, become parties to a Midwest
ISO Interconnection Agreement and other definitive agreements setting forth the
terms and conditions to implement the intentions expressed in Sections 2.02
through 2.13. The Owners agree to incorporate the principles and economic effect
expressed herein into that Midwest ISO Interconnection Agreement and definitive
agreements to the fullest extent possible. To the extent there is any conflict
between this Agreement and the Midwest ISO Interconnection Agreement and other
definitive agreements with regard to interconnection and transmission-related
issues, those agreements shall control.     (c)   The Parties acknowledge that
this Agreement must be filed with and approved by FERC. Accordingly, the Parties
shall cooperate with the preparation of such filing and the pursuit of such
approval.

     2.02 Generator Interconnection Study and Plan.

  (a)   Interconnection Study and Updates to Request. The Owners acknowledge
receipt of a copy of the Interconnection Study results. The Owners shall
cooperate and promptly make any updates or revisions to the interconnection
request that may be required for any proposed changes in the Plant design, size,
interconnection configuration, or modeling data given in the request,
recognizing that there may be additional interconnection costs incurred as a
result. The E&O Committee shall approve any such changes.     (b)  
Interconnection and Transmission Plan Identification. The Owners acknowledge
that transmission tariffs of the Owners, Midwest ISO and other affected
transmission providers in existence on the Effective Date may change one or more
times prior to the date on which engineering and construction for the Common
Interconnection Facilities, Common Interconnection Facilities Upgrades and DSUs
must begin in order for the Plant to achieve scheduled Commercial Operation and
therefore the allocation of costs for Common Interconnection Facilities and
Common Interconnection Facilities Upgrades may not be readily ascertainable. In
light of this, the Owners agree that they will as soon as practicable, develop,
to facilitate planning and financing of the Project, a range of possible
transmission scenarios and estimate the likelihood of each scenario

 



--------------------------------------------------------------------------------



 



Interconnection and Transmission Upgrade Allocation Agreement   Page 89 Big
Stone II Power Plant   June 30, 2005      



occurring, with the goal of identifying the best plan for construction and usage
of the Common Interconnection Facilities, Common Interconnection Facilities
Upgrades and DSUs. The Owners shall use their best efforts to complete this by
December 31, 2005. The development of such plans shall take into account the
following goals: (i) equitable allocation of all costs (among Owners and
appropriate non-Owners); (ii) to the greatest extent possible, allocation of all
interconnection and delivery costs over areas wider than the Owners’ service
territories; (iii) consistency with the regional transmission plans;
(iv) avoidance of transmission rate pancaking to an Owner to deliver its
entitlement of Capacity and Energy from the Plant to its load; (v) the intent of
the Owners to implement the ownership, cost responsibility, and usage rights set
forth in Sections 2.02 through 2.07 hereof; and (vi) the desire of the Owners to
have a plan that will have the greatest likelihood of being permitted and
constructed within the Project’s timelines; provided, however, that the Owners
recognize that they may not be able to effectuate all of the above-referenced
goals, and that if no single best approach is identified, the Owners shall
pursue the most reasonable approach that does not unduly delay Commercial
Operation.
     2.03 Common Interconnection Facilities: Ownership and Cost Responsibility.

  (a)   Ownership. The Owners acknowledge that GRE, Otter Tail and WMMPA (each a
“Contributing Owner”) have made investments in, and are currently the owners of
certain transmission facilities (the “Contributing Owner Facilities”). Prior to
Commercial Operation, the Owners shall use their respective best efforts to
restructure the existing individual ownership of the Contributing Owner
Facilities and structure the ownership of the new Common Interconnection
Facilities so that prior to Commercial Operation each Owner will own a pro rata
tenancy-in-common interest in all Common Interconnection Facilities and the
right to a share of transfer capability in the Common Interconnection Facilities
equal to (*). Responsibility, control and decision-making regarding the
scheduling, operations and maintenance of such Common Interconnection Facilities
shall vest in Otter Tail, unless otherwise agreed by the Owners. A definitive
agreement shall be entered into among the Owners setting forth the maintenance
arrangements for the Common Interconnection Facilities.     (b)   Cost
Responsibility. The Owners acknowledge and agree that:

  (i)   as of December 31, 2004, each of the Contributing Owner Facilities had a
corresponding book value which shall be provided by the Contributing Owners to
the other Owners as soon as reasonably practicable after the date hereof (the
“Facility Book Value”);     (ii)   each Owner shall bear (*) of the total costs
of the new Common Interconnection Facilities and the total value of the
Contributing Owner Facilities to be provided by the Contributing Owners as soon
as reasonably practicable after the date hereof; and

 



--------------------------------------------------------------------------------



 



Interconnection and Transmission Upgrade Allocation Agreement   Page 90 Big
Stone II Power Plant   June 30, 2005      

  (iii)   the Contributing Owner shall be compensated for the Facility Book
Value of the Contributing Owner Facilities (*) to the extent ownership in
Contributing Owner Facilities is restructured as described in Section 2.03(a).
Therefore:

  (x)   in consideration of receipt of its undivided ownership interest in the
new Common Interconnection Facilities and the Contributing Owner Facilities,
each Owner shall (*)     (y)   in consideration of the restructured ownership
and conveyance of such undivided interest in the Contributing Owner Facilities,
each Contributing Owner shall (*)

     2.04 Common Interconnection Facilities Upgrades: Ownership and Cost
Responsibility.

  (a)   Ownership. To the extent Common Interconnection Facilities Upgrades are
owned by the Owners, or any of them, the Owners shall use their best efforts to
allocate ownership (*). It is contemplated that the provisions herein will be
accomplished by allocating ownership in the new Common Interconnection
Facilities Upgrades. The Owners acknowledge that each Owner may use the
facilities comprising the Common Interconnection Facilities Upgrades, but owned
by any other Owner, consistent with any applicable tariff.     (b)   Cost
Responsibility. The Owners shall share in the cost of Common Interconnection
Facilities Upgrades on the basis of (*). Each Owner shall be responsible for the
cost of the Common Interconnection Facilities Upgrades in which it is allocated
ownership pursuant to Section 2.04(a), subject to payment or credit of the
difference between the cost so allocated and the cost determined on the basis of
(*).     (c)   Direct Assignment Facilities (Non-Owner System). For any Common
Interconnection Facilities Upgrades that are directly assigned to a non-Owner
Transmission System, and the non-Owner offers such direct assignment Common
Interconnection Facilities Upgrades for sale, the Owners may elect to purchase

 



--------------------------------------------------------------------------------



 



Interconnection and Transmission Upgrade Allocation Agreement   Page 91 Big
Stone II Power Plant   June 30, 2005      



such facilities. If all Owners do not elect to purchase such facilities, then
any Owner may elect to offer to purchase such facilities individually, subject
to agreement among all Owners on a method of crediting or compensating the
electing Owner for that Owner’s investment in such facilities.

  (d)   Operation and Maintenance Costs. Responsibility for operation and
maintenance costs for Common Interconnection Facility Upgrades shall be
addressed, if at all, in a separate agreement with the owners of such facility.

     2.05 Delivery Service Upgrades: Ownership and Cost Responsibility. The
Owners currently contemplate two categories of DSUs: (A) “Owner System DSUs,”
which shall include all DSUs made on the Transmission System of an Owner; and
(B) “Non-Owner System DSUs,” which shall include all DSUs made on the
Transmission System of any Person that is not an Owner.

  (a)   Owner System DSUs: Modifications to Existing Facilities. With respect to
Delivery Service Upgrades that involve modification, upgrade, or replacement of
the existing facilities belonging to an Owner, each Owner’s Ownership thereof
and Cost responsibility therefor shall be as follows:

  (i)   Ownership: Each Owner shall be entitled to retain one hundred percent
(100%) of its ownership interest in any existing facilities (including
modifications) comprising the Owner System DSUs.     (ii)   Cost Responsibility:
The total cost of Owner System DSUs facilities that have been identified in the
Midwest ISO delivery service request studies pursuant to the Owners’ delivery
service requests (after taking into account any salvage value and unrecoverable
investment in existing facilities that are to be upgraded or replaced, and the
advancement costs of planned transmission projects) shall be allocated to each
Owner by applying the cost allocation described in Section 2.06 hereof.

  (b)   Owner System DSUs: New Facilities. With respect to Delivery Service
Upgrades that require the installation of new facilities and that do not fall
under Section 2.04(a) hereof, each Owner’s Ownership thereof and Cost
responsibility therefor shall be as follows:

  (i)   Ownership: The Owners agree to use their best efforts to allocate
Ownership so that each Owner will, as nearly as possible, own new discrete
facilities (*) (rather than jointly owning such facilities). In order to give
effect to this provision, as part of finalizing any delivery service plan the
Owners shall agree on a plan to transfer and/or vest title to each of the Owners
in new discrete facilities and/or equipment comprising the Owner System DSUs
such that each Owner receives title to Owner System DSU new facilities and/or
equipment that are, as near as possible, equal in value to (*)

 



--------------------------------------------------------------------------------



 



Interconnection and Transmission Upgrade Allocation Agreement   Page 92 Big
Stone II Power Plant   June 30, 2005      



By way of example, the Owners may accomplish this by assigning title to new
substations and related new facilities, capacitor banks, and/or segments of
transmission lines comprising the Owner System DSUs to individual Owners, or
using such other methods or new facilities to which the Owners may agree.

  (ii)   Cost Responsibility: Notwithstanding the ratio of ownership interests
in new facilities comprising Owner System DSUs set forth in Section 2.05(b)(i)
above, each Owner shall be responsible for the cost of all new discrete
facilities and/or equipment comprising the Owner System DSUs by applying the
cost allocation described in Section 2.06 below.

  (c)   Non-Owner System DSUs: Ownership. Ownership of Non-Owner System DSUs
shall be as permitted by the tariff applicable to the relevant Transmission
Owner.     (d)   Non-Owner System DSUs: Cost Responsibility. Each Owner shall be
responsible for the cost of all Non-Owner System DSUs assessed directly to the
Project by applying the cost allocation described in Section 2.06 below. Owners
shall be entitled to any crediting or reimbursements that may be available
pursuant to any applicable tariff in the same proportion as costs for such
facilities were allocated to the Owners pursuant to this Section 2.05.     (e)  
Operation and Maintenance Costs. Responsibility for operation and maintenance
costs for DSUs shall be addressed, if at all, in a separate agreement with the
owners of such facility.

     2.06 (*) Cost Allocation for Delivery Service Upgrades. In connection with
the request made by the Owners for transmission delivery service to commence
upon Commercial Operation of the Plant, certain likely and/or possible DSUs have
been identified in the Midwest ISO delivery service study. As further Midwest
ISO transmission delivery studies are performed the likely and/or possible DSUs
may be supplemented following more definitive determinations of all DSUs. In
consideration of the mutual obligations and benefits under this Agreement and as
an essential element of their respective participation in the Project, the
Owners agree to allocate the costs of the final DSUs identified by the Midwest
ISO and agreed to by the Owners in the final interconnection and delivery plan
as follows:

  (a)   (*)     (b)   The amount of the costs due from each Owner based on (*)
under this Section 2.06(b) shall be determined by the E&O Committee utilizing
(*).     (c)   In no event shall any Owner be entitled to cost allocations
hereunder for DSUs in excess of those necessary to deliver its Ownership Share
of Net Energy Generation to its loads.

 



--------------------------------------------------------------------------------



 



Interconnection and Transmission Upgrade Allocation Agreement   Page 93 Big
Stone II Power Plant   June 30, 2005      



     2.07 Alternative Arrangements. If after using their best efforts the Owners
are unable to implement one or more of the specific facility ownership and cost
allocation structures set forth in Sections 2.02 through 2.06 above, then the
Owners shall use their best efforts to implement an alternative structure that
is consistent with the goals of Section 2.01 hereof and, to the extent possible,
results in the Owners being in the same economic positions as if the relevant
Section of this Article II had been implemented; provided, however, that no
Owner shall be required to: (i) sell, lease, assign or otherwise dispose of any
existing facilities in order to mitigate any shortfall in the value of new
facilities; or (ii) transfer or receive any facilities in such a manner that
would jeopardize the tax-exempt status of that Owner’s debt. Successful
implementation of any alternative structure shall not be a condition to the
obligations of the Owners under this Agreement.
     2.08 Establishment and Restoration of Equitable Cost Impacts.

  (a)   Establishment of Rate Impacts. As soon as reasonably practicable after
the date hereof the Owners shall provide their best estimate, as of the
Effective Date, of the impact (the “Baseline Rate Impact”) of the allocation to
the specified Owners of the costs of the Common Interconnection Facilities,
Common Interconnection Facilities Upgrades, and DSUs pursuant to Sections 2.02
through 2.07 on each such Owner’s annual transmission revenue requirements for
all transmission facilities (“ATRR”). The Owners agree to periodically update
such estimate as more current and reliable information becomes available,
including prior to adoption of any final interconnection or transmission plan by
the Owners. After actual construction of the Common Interconnection Facilities,
Common Interconnection Facilities Upgrades, and DSUs pursuant to Sections 2.02
and 2.07, the Owners shall cause the E&O Committee to adopt a Final Baseline
Rate Impact (the “Final Baseline Rate Impact”).     (b)   Restoration of
Equitable Cost Impacts. If any Owner determines that (*) because of deviations
from the cost allocation methodology agreed to by the Owners pursuant to this
Agreement, and such Owner is without full cost recovery from parties other than
the Owners, then such Owner shall promptly notify the other Owners. Any such
notice shall be given by the later of Commercial Operation Readiness or the date
that the last transmission facility (i.e., the Common Interconnection
Facilities, Common Interconnection Facilities Upgrades, and DSUs) is placed in
service. Upon receipt of such notice, the Owners, through the E&O Committee,
shall use their best efforts to implement a true-up or other restoration
mechanism, and/or payment or credit, that would result in (*). For illustration
purposes only, and without limitation, the determination of the extent to which
an Owner’s (*) shall take into account cost allocations required by MISO, or
other Persons with jurisdiction over transmission facilities, that differ from
this Agreement.

 



--------------------------------------------------------------------------------



 



Interconnection and Transmission Upgrade Allocation Agreement   Page 94 Big
Stone II Power Plant   June 30, 2005      



2.09 Conditions.

  (a)   Conditions. In order that a final interconnection agreement with the
Midwest ISO can be finalized in accordance with the Project schedule, each Owner
shall in a timely fashion cooperate in the implementation of the provisions set
forth in Sections 2.02 through 2.09; provided, however, no Party shall be
obligated to implement any such ownership structure contemplated thereunder that
would be inconsistent with the following:

  (i)   each Owner shall have received all Governmental Approvals necessary to
implement such ownership structures;     (ii)   each Owner shall have received
any approvals or consents required by any Lender, trustee, bondholder or other
Person providing any existing or proposed financing to such Owner;     (iii)  
ownership and cost responsibility of the Common Interconnection Facilities,
Common Interconnection Facilities Upgrades, and Delivery Service Upgrades shall
be in accordance with Sections 2.02 through 2.08 above;     (iv)   the value of
the Contributing Owner Facilities is recognized in accordance with Section 2.03;
    (v)   implementation of any of the specific ownership structures set forth
in Sections 2.03 through 2.08 shall not jeopardize the tax-exempt status of an
Owner’s debt;     (vi)   any Owner that is or becomes a transmission owning
member of the Midwest ISO shall have all rights under the Midwest ISO Tariff, or
if not a transmission owning member of the Midwest ISO then under such other
lawful tariff, in effect from time to time to: (A) recover its revenue
requirements associated with its ownership of Common Interconnection Facilities,
Common Interconnection Facilities Upgrades and DSUs; and/or (B) charge any
lawful transmission service rate for service thereon;     (vii)   each
Contributing Owner that is a transmission owning member of the Midwest ISO shall
modify its transmission facilities controlled by the Midwest ISO under
Appendix H of their respective MISO Agreement and adjust its rates for
transmission revenue and rate recovery submitted under Attachment O and other
provisions of the Midwest ISO Tariff to reflect the implementation of ownership
structure for Common Interconnection Facilities pursuant to Section 2.03 (Owners
who are not transmission owning members of Midwest ISO shall similarly remove
the purchase price received from purchasing Owners from their transmission
revenue requirements);

 



--------------------------------------------------------------------------------



 



Interconnection and Transmission Upgrade Allocation Agreement   Page 95 Big
Stone II Power Plant   June 30, 2005      



  (viii)   implementation of any of the proposed ownership structure of the
Contributing Owner Facilities shall not be inconsistent with the terms of any
grandfathered integrated transmission agreements or joint use obligations in
effect and in favor of current transmission users with respect to the relevant
structure; provided, however, that the Owners shall cooperate and make such
revisions with respect to facility ownership restructuring, equalization
accounts and facility investment records as required under such grandfathered
agreements; and     (ix)   each Owner shall be responsible for its share of
losses involved with transmission over the Common Interconnection Facilities and
Interconnection Facility Upgrades.

  (b)   Waiver. The above conditions are for the benefit of each Owner and any
Owner may choose to waive any or all conditions, but only as to itself.

     2.10 Financial Transmission Rights. The proceeds of any financial
transmission rights that are allocated to, or received by, an Owner at no cost
and as a result of the construction of any Common Interconnection Facilities,
Common Interconnection Facilities Upgrades or DSUs shall be distributed to the
Owners (*).
     2.11 Repayments and Credits. The Owners agree to share any and all cash
repayments and credits received by any Owner from a Transmission Provider for
direct assignment costs paid or embedded rate paid for such transmission
Delivery Service Upgrades in accordance with this Agreement; such credits shall
be calculated and determined on a discounted present value basis in accordance
with commonly accepted accounting practices and procedures in a reasonable
manner. The Owners shall assign or otherwise transfer any transmission credits,
as necessary to effectuate the terms of this Agreement.
     2.12 Implementation of Interconnection Plan by Operator.

  (a)   Construction of Common Interconnection Facilities and Common
Interconnection Facilities Upgrades. The Owners shall cause the Operator to
disburse Project Funds on behalf of the Owners for design, procurement,
installation and construction of the Common Interconnection Facilities, the
Common Interconnection Facilities Upgrades and the DSUs. The Owners shall also
cause the Operator to supervise and oversee the execution of such construction
as required by the Interconnection Study.     (b)   Third Party Interconnection
Facility Upgrades. It is acknowledged that the Owners shall likewise cause the
Operator to request and disburse Project Funds on behalf of the Owners for
design, procurement, installation and construction of the Interconnection
Facility Upgrades that are owned by third parties and identified in the
Interconnection Study. The Owners shall also cause the Operator, on their
behalf, to supervise and oversee the construction of any

 



--------------------------------------------------------------------------------



 



Interconnection and Transmission Upgrade Allocation Agreement   Page 96 Big
Stone II Power Plant   June 30, 2005      



additions, modifications or upgrades of Common Interconnection Facilities
Upgrades to achieve completion as required by the Interconnection Study.
     2.13 Transmission Service Requests. Each Owner acknowledges it is
individually responsible for preparing and making all transmission service
arrangements to deliver its entitlement from the Plant to its load. Each Owner
that is not subject to the jurisdiction of the FERC under Part II of the Federal
Power Act and that may own an undivided tenant-in-common interest in the Common
Interconnection Facilities and the Common Interconnection Facilities Upgrades
agrees to provide transmission service to the other Owners that is not unduly
discriminatory or preferential; provided, however, that no Owner shall be
required to provide any service that does not allow it to collect its revenue
requirement and appropriate return, and to reliably serve its customers.
ARTICLE III
MISCELLANEOUS
     3.01 Incorporation by Reference. To the extent not inconsistent with the
terms of this Agreement, the terms, conditions and agreements of the
Participation Agreement are hereby incorporated herein by reference.
     3.02 Captions. All indexes, titles, subject headings, section titles, and
similar items are provided for the purpose of reference and convenience and are
not intended to affect the meaning of the content or scope of this Agreement.
     3.02 Counterparts. This Agreement may be executed in several counterparts,
each of which shall be an original and all of which together shall constitute
but one and the same instrument, and may be executed by facsimile signature,
which shall be considered as an original.
[The next page is the signature page.]

 



--------------------------------------------------------------------------------



 



Interconnection and Transmission Upgrade Allocation Agreement   Page 97 Big
Stone II Power Plant   June 30, 2005      

     IN WITNESS WHEREOF, the Parties hereto have caused their names to be
hereunto subscribed by their officers thereunto duly authorized, intending
thereby that this Agreement shall be effective as of the Effective Date.

                  OWNERS:
 
                CENTRAL MINNESOTA MUNICIPAL POWER AGENCY       GREAT RIVER
ENERGY
 
               
By
          By    
 
                Paul Leland       David Saggau Its President       Its President
and Chief Executive Officer
 
                HEARTLAND CONSUMERS POWER DISTRICT       SOUTHERN MINNESOTA
MUNICIPAL POWER AGENCY  
By
          By    
 
                Michael McDowell       Raymond A. Hayward Its General Manager  
    Its Executive Director and CEO
 
                MONTANA-DAKOTA UTILITIES CO., a Division of MDU Resources Group,
Inc.       WESTERN MINNESOTA MUNICIPAL
POWER AGENCY
 
               
By
          By    
 
                Bruce T. Imsdahl       Donald E. Habicht Its President and Chief
Executive Officer       Its President
 
                OTTER TAIL CORPORATION dba Otter Tail
Power Company            
 
               
By
               
 
                Charles S. MacFarlane             Its President            

 



--------------------------------------------------------------------------------



 



Interconnection and Transmission Upgrade Allocation Agreement   Page 98 Big
Stone II Power Plant   June 30, 2005      

EXHIBIT A
PARTY
CENTRAL MINNESOTA MUNICIPAL POWER AGENCY
459 South Grove Street
Blue Earth, MN 56013
Attn: Donald E. Kom, Executive Director
Telephone: (507) 526-2193
Facsimile: (507) 526-2527
E-mail: donk@utplus.com
GREAT RIVER ENERGY
17845 East Highway 10
Elk River, MN 55330
Attn: David Saggau, President and Chief Executive Officer
Telephone: (763) 241-2286
Facsimile: (763) 241-2366
E-mail: dsaggau@grenergy.com
HEARTLAND CONSUMERS POWER DISTRICT
203 West Center Street
Madison, SD 57042
Attn: Michael McDowell, General Manager
Telephone: (605) 256-6536
Facsimile: (605) 256-2990
E-mail: mmcdow@hcpd.com
MONTANA-DAKOTA UTILITIES CO., a Division of MDU Resources, Inc.
400 North Fourth Street
Bismarck, ND 58501
Attn: Andrea L. Stomberg, Vice President – Electric Supply
Telephone: (701) 222-7752
Facsimile: (701) 222-7606
E-mail: andrea.stomberg@mdu.com
OTTER TAIL CORPORATION
dba Otter Tail Power Company
215 South Cascade St.
P.O. Box 496
Fergus Falls, MN 56538-0496
Attn: Charles MacFarlane
Telephone: (218) 739-8353
Facsimile: (218) 739-8218
E-mail: cmacfarlane@otpoc.com

 



--------------------------------------------------------------------------------



 



Interconnection and Transmission Upgrade Allocation Agreement   Page 99 Big
Stone II Power Plant   June 30, 2005      

SOUTHERN MINNESOTA MUNICIPAL POWER AGENCY
500 First Avenue SW
Rochester, MN 55902-3303
Attention: Mr. Peter J. Reinarts, P.E.
Manager – Generation, Operations and Marketing
Telephone: (507) 292-6452
Facsimile: (507) 292-6414
E-mail: pj.reinarts@smmpa.org
and
SOUTHERN MINNESOTA MUNICIPAL POWER AGENCY
500 First Avenue SW
Rochester, MN 55902-3303
Attention: Mr. David P. Geschwind, P.E.
Chief Operating Officer
Telephone: (507) 292-6460
Facsimile: (507) 292-6414
E-mail: dp.geschwind@smmpa.org
WESTERN MINNESOTA MUNICIPAL POWER AGENCY
25 N.W. 2nd Street, Suite 102
Ortonville, MN 56278-1411
Attention: Mr. Don Habicht
Telephone: (320) 839-2549
Facsimile: (320) 839-2540
E-mail: david.fhmab@midconetwork.com
and
MISSOURI RIVER ENERGY SERVICES
3724 West Avera Drive
P.O. Box 88920
Sioux Falls, SD 57109-8920
Attn: Mr. Ray Wahle
Telephone: (605) 338-4042
Facsimile: (605) 978-9360
E-mail: rwahle@mrenergy.com
(*) Confidential information has been omitted and filed separately with the
Commission pursuant to Rule 24b-2.

 